As filed with the Securities and Exchange Commission August 17, 2011 File Nos. 002-67052 and 811-3023 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 333 AND REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 334 FORUM FUNDS Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2090 Francine J. Rosenberger, Esq. K&L Gates LLP 1treet, N.W. Washington, D.C.20006 Copies to: Lina Bhatnagar Atlantic Fund Administration LLC Three Canal Plaza Portland, ME 04101 It is proposed that this filing will become effective: [X]immediately upon filing pursuant to Rule 485, paragraph (b)(1) []on, pursuant to Rule 485, paragraph (b)(1) []60 days after filing pursuant to Rule 485, paragraph (a)(1) []on, pursuant to Rule 485, paragraph (a)(1) [ ]75 days after filing pursuant to Rule 485, paragraph (a)(2) [ ]on, pursuant to Rule 485, paragraph (a)(2) []this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of series being registered:ICICI India Dynamic Fund. [Logo] PROSPECTUS August 17, 2011 ICICI INDIA DYNAMIC FUND Class A Shares (ICIPX) Class C Shares (ICINX) Class I Shares (ICIIX) The Securities and Exchange Commission has not approved or disapproved the Fund’s shares or determined whether this Prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Table of Contents PAGE Summary Section 1 Investment Objective 1 Fees and Expenses 1 Principal Investment Strategies 2 Principal Investment Risks 3 Performance Information 5 Management 5 Purchase and Sale of Fund Shares 6 Tax Information 6 Payments to Broker-Dealers and Other Financial Intermediaries 6 Details Regarding the Fund’s Investment Strategies and Risks 7 Additional Information Regarding Principal Investment Strategies 7 Additional Information Regarding Principal Risk Factors 8 Who May Want to Invest in the Fund 12 Management 13 Investment Adviser 13 Portfolio Managers 13 Other Service Providers 14 Fund Expenses 14 Your Account 15 How to Contact the Fund 15 General Information 15 Choosing a Share Class 18 Buying Shares 18 Redeeming Shares 24 Retirement Accounts 28 Other Information 29 Financial Highlights 32 SUMMARY SECTION Investment Objective The objective of the ICICI India Dynamic Fund (the “Fund”) is to generate capital appreciation. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.You may qualify for a sales charge discount if you and your family invest, or agree to invest in the future, at least $50,000 in the Class A Shares of the Fund.More information about these and other discounts is available from your financial professional in and in “How to Reduce Your Sales Charge” on page 19 of the Fund’s prospectus. Shareholder Fees (fees paid directly from your investment) Class A Shares Class C Shares Class I Shares Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of the offering price) 5.75% None None Maximum Deferred Sales Charge (Load) (as a percentage of the sale price) None(1) 1.00%(1) None Redemption Fee (as a percentage of amount redeemed and applies to redemption of shares held less than 90 days) 2.00% 2.00% 2.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 1.25% 1.25% 1.25% Distribution and/or Service (12b-1) Fees 0.25% 1.00% None Other Expenses(2) 0.77% 0.77% 0.77% Total Annual Fund Operating Expenses 2.27% 3.02% 2.02% Expense Reimbursement(3) 0.32% 0.32% 0.32% Net Annual Fund Operating Expenses 1.95% 2.70% 1.70% If you purchased $1,000,000 or more of Class A Shares of the Fund that were not otherwise eligible for a sales charge waiver and sell the shares within 12 months from the date of purchase, you may pay up to a 1% Contingent Sales Charge (Load) (“CDSC”) at the time of sale.The CDSC for Class C Shares is eliminated 12 months after purchase. “Other expenses” are based on estimated amounts expected to be incurred for the current fiscal year. (3) The Fund’s investment adviser has contractually agreed to reduce a portion of its fee and reimburse Fund expenses to limit Total Annual Fund Operating Expenses (excluding all taxes, interest, portfolio transaction expenses, dividend and interest expenses on short sales, acquired fund fees and expenses, proxy expenses and extraordinary expenses) of Class A Shares, Class C Shares and Class I Shares to 1.95%, 2.70% and 1.70%, respectively, through at least September 1, 2012 (“Expense Cap”).The Expense Cap may only be changed or eliminated with the consent of the Board of Trustees.The Fund’s investment adviser may be reimbursed by the Fund for any contractual fee reduction or expense reimbursements if reimbursement to the Fund’s investment adviser occurs within three years of year in which the fee reduction or expense reimbursement and does not cause the Total Annual Fund Operating Expenses of a class to exceed the percentage limit contractually agreed.Net Annual Fund Operating Expenses may increase if exclusions from the Expense Cap would apply. Example.This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: Class A Shares Class C Shares Class I Shares 1 year 3 years - 1 - You would pay the following expenses if you did not redeem your shares: Class C Shares 1 year $273 3 years $903 Portfolio Turnover.The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund’s performance.Portfolio turnover rate for the Fund’s last fiscal year is not provided because the Fund has not commenced operations prior to the date of this Prospectus. Principal Investment Strategies The Fund is a non-diversified, open-end fund seeking to generate capital appreciation by investing in equity and equity related securities in India. Under normal market conditions, the Fund will invest at least 80% of it net assets, which include borrowings for investment purposes, in securities issued by companies located in India.A company is considered to be “located” in India if it (i) is organized under the laws of or has a principal office in India; (ii) derives at least 50% of its revenues or profits from goods that are produced or sold, investments made, or services performed in India, or has at least 50% of its assets located in India; (iii) has the primary trading markets for its securities in India; or (iv) is a governmental entity or an agency, instrumentality or a political subdivision of India. The Fund seeks to invest between 65% to 100% in equity and equity related securities and up to 35% invested in derivatives, money market instruments, cash and/or debt.The Fund’s investments in equity securities include common stocks, preferred stocks, securities convertible into or exchangeable for common stocks, shares with differential voting rights, Indian Depository Receipts, warrants and any rights to purchase common stock and initial public offerings.The Fund may invest in Indian companies of any size, and may invest a significant portion of its assets in securities of smaller companies.It uses a blend of top-down analysis and bottom-up research to select stocks in the portfolio.The investments are made in equity and equity related securities of Indian companies, which are listed on the Bombay Stock Exchange (BSE) (www.bseindia.com) andthe National Stock Exchange of India ("NSE")(www.nseindia.com). Derivative instruments the Fund may invest in include writing put and call options, writing straddles and strangles, buying stock and index options, and buying and selling stock and index futures.The Fund uses a derivative strategy to enhance the Fund’s performance, offset the effects of market declines, hedge against declines in the value of securities owned by the Fund or an increase in the price of securities that the Fund intends to purchase and for temporary defensive considerations. The Fund is a blend of aggression (harness opportunities via increased equity participation in markets below fair valuation) and defense (Cash/Nifty Futures and using covered call options) for return enhancement in markets above fair valuation.The Fund allocates investments between equities and cash, money market and derivatives based on quantitative and qualitative assessment of the valuation levels of markets. The Fund makes its investments in Indian companies by investing in shares of a wholly owned subsidiary of the Fund, which is registered as a collective investment vehicle with the Mauritius Financial Services Commission (the “Portfolio”).The Portfolio was formed for the purpose of facilitating a tax-efficient method of investing directly in the Indian markets.The Portfolio has established residency in Mauritius to be eligible to receive beneficial tax treatment under the double taxation avoidance agreement entered into between Mauritius and India (“Tax Treaty”).To the extent the Fund invests through the Portfolio, an investment in the Fund is an indirect investment in the Portfolio.Unless the context otherwise requires, descriptions in the prospectus of securities and transactions, and their associated risks, generally refer to investments made indirectly by the Fund through the Portfolio.The Portfolio is also registered with the Securities and Exchange Board (“SEBI”) as a Foreign Institutional Investor ("FII") Sub-Account.The Trust reserves the right to move the Portfolio to any other jurisdiction in the interest of the Fund. - 2 - In that event, investments in India would be made through such other jurisdiction. The Fund may depart from its principal investment strategy by taking a temporary defensive position in response to adverse market, economic, political or other considerations.During these times, the Fund may invest in investment grade debt securities, U.S. money market instruments and derivative instruments to enhance the Fund’s return and may not achieve its investment goal.The Fund will continue to hold investment grade securities that have been downgraded subsequent to purchase. Principal Investment Risks Currency Risk.The value of the assets of the Fund, as measured by U.S. dollars, may be adversely affected by changes in currency exchange rates, particularly the currency exchange rate of the Indian rupee.Currency exchange rates may fluctuate significantly over short periods of time causing the Fund’s net asset value to fluctuate as well.Devaluation of a currency by a country’s government or banking authority also may have a significant impact on the value of any investments denominated in that currency. Debt SecuritiesRisk. The Fund is subject to the risk that the financial condition of an issuer of a security held by the Fund may cause the issuer to default or become unable to pay interest or principal due on the securities.Debt securities are subject to credit risk and interest rate risk.Credit risk refers to the possibility that an issuer of a debt security will fail to make timely payment of interest or principal.Interest rate risk refers to fluctuations in the value of a debt security resulting from changes in the general level of interest rates.An increase in interest rates typically causes a fall in the value of debt securities in which the Fund may invest.The Fund primarily invests in investment grade debt securities, but may continue to hold investment grade securities that have been downgraded subsequent to purchase.Non-investment grade securities involve greater risk of loss of your money than investment grade securities. Derivatives Risk.The Fund may purchase stock and index options, write put and call options, write straddles and strangles and buy and sell stock and index futures.Such instruments generally are referred to as derivatives.Derivatives may be riskier than other types of investments because they may be more sensitive to changes in economic or market conditions than other types of investments and could result in losses that significantly exceed the Fund’s original investment.Derivative investments can increase portfolio turnover and transaction costs.In addition, certain regulatory requirements limit the extent to which foreign institutional investors may invest in derivative instruments.If the Fund is precluded from investing in derivative instruments because of such limitations, the Fund’s investment adviser may not be able to achieve the intended objective or execute its defensive investment strategy during the period it remains subject to the limitation on the use of derivatives.There can be no assurance that any strategy used will succeed.In addition, the Fund’s investments in derivatives are subject to the following risks: Options Contracts.There may be an imperfect correlation between the prices of options and movements in the price of the securities or indices hedged or used for cover of the option, which may cause a given hedge not to achieve its objective. Straddles and Strangles.Entering into such transactions requires the Fund to buy and/or write more than one option simultaneously.As a result, the Fund’s ability to enter into such transactions and to liquidate its positions when necessary or deemed advisable may be more limited than if the Fund were to buy or sell a single option.Similarly, costs incurred by the Fund in connection with these transactions will in many cases be greater than if the Fund were to buy or sell a single option. Futures Contracts.Futures contracts may experience potentially dramatic price changes (losses) and imperfect correlations between the price of the futures contract and the market value of the underlying securities or indices, which may increase the volatility of the Fund and may involve a small investment of cash relative to the magnitude of the risk assumed.There may not be a liquid secondary market for futures contracts. - 3 - Hedging Risk.If the Fund uses a hedging instrument at the wrong time or judges the market conditions incorrectly, the hedge might be unsuccessful, reduce the Fund’s investment return, or create a loss. Counterparty Risk.A counterparty to a derivative instrument may become bankrupt or otherwise fail to perform its obligations due to financial difficulties.As a result, the Fund may obtain no recovery of its investment or may only obtain limited recovery or any recovery may be delayed. Depositary Receipts.Indian securities may trade in the form of depositary receipts, including Indian, American, European and Global Depositary Receipts.Indian Depository Receipts (“IDRs”) are issued by domestic depositories in India and are denominated in Indian Rupees, wherein the underlying security is of a company situated outside India.There has been no formal market for IDRs.Depositary receipts may be subject to some of the same risks as direct investment in foreign companies, including currency fluctuations and political and financial instability in the home country of a particular depository receipt. Equity Market Risk.The value of the Fund’s stock holdings may decline in price because of changes in prices of its holdings or a broad stock market decline.These fluctuations could be a sustained trend or a drastic movement.The stock markets generally move in cycles, with periods of rising prices followed by periods of declining prices.The value of your investment may reflect these fluctuations.The Fund’s investments in equity securities include common stocks, preferred stocks, securities convertible into or exchangeable for common stocks, stocks with differential voting rights (“DVR”), warrants and any rights to purchase common stock.Investing in such securities may expose the Fund to additional risks. The rights of common and preferred stock on distribution of a corporation’s assets in the event of its liquidation are generally subordinated to the rights of the corporation’s debtors.Preferred stocks and convertible securities are sensitive to movements in interest rates.In addition, convertible securities are subject to the risk that the credit standing of the issuer may have an effect on the convertible securities’ investment value.Shares of DVRs provide fewer voting rights to shareholders and are thinly traded.Investments in rights and warrants may be more speculative than certain other types of investments because rights and warrants do not carry with them dividend or voting rights with respect to the underlying securities, or any rights in the assets of the issuer. Foreign Investment and Emerging Market Risk.Investments in foreign issuers are subject to additional risks, including political and economic risks, greater volatility, currency fluctuations, higher transaction costs, delayed settlement, possible foreign controls on investment, and less stringent investor protection and disclosure standards of foreign markets.These risks are magnified in countries in “emerging markets.”The securities market of India is considered an emerging market characterized by a small number of listed companies with significantly smaller market capitalization, greater price volatility and substantially less liquidity than more developed markets.These factors, coupled with restrictions on foreign investment and other factors, may limit the supply of securities available for investment by the Fund. General Market Risk.The Fund’s net asset value (“NAV”) and investment return will fluctuate based upon changes in the value of its portfolio securities.You could lose money on your investment in the Fund or the Fund could underperform other investments.An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Indian Market Risk.Investments in India can be considered speculative, and therefore may offer higher potential for losses.Risks of investments in India include political and economic risks, volatility, currency fluctuation, and less liquidity.The share prices of companies in India tend to be volatile and there is a significant possibility of loss.The risk of loss also may be increased because there may be less information available about Indian issuers since they are not subject to the same accounting, auditing and financial reporting standards and practices which are applicable in the United States.Because the Fund invests its assets primarily in companies located in India, the Fund is subject to greater risks of adverse developments in India and/or the surrounding countries or regions than a Fund that is more broadly diversified geographically. Initial Public Offerings Risk.Initial public offerings (“IPOs”) of securities issued by unseasoned companies with little or no operating history are risky and their prices are highly volatile, but they can result in very large gains in their initial trading.Attractive IPOs are often oversubscribed and may not be available to the Fund, or only in very - 4 - limited quantities.Thus, when the Fund’s size is smaller, any gains or losses from IPOs may have an exaggerated impact on the Fund’s performance than when the Fund is larger. Investment Style Risk.Funds that have not been designated as “growth” or “value” funds may nonetheless invest in companies that fall within a particular investment style from time to time.Growth or value securities as a group may be out of favor and underperform the overall equity market while the market concentrates on other types of securities.Growth securities typically are very sensitive to market movements because their market prices tend to reflect future expectations.When it appears those expectations will not be met, the prices of growth securities typically fall.The value approach to investing involves the risk that stocks may remain undervalued. Investments Through Mauritius.The Fund intends to invest indirectly in the securities of Indian companies through the Portfolio, in order to allow the Fund to be eligible to receive the beneficial treatment under the currently effective Tax Treaty.While the Supreme Court of India has previously upheld the validity of the Tax Treaty, there can be no assurance that the Tax Treaty will continue in effect or that the Fund will continue to qualify for beneficial tax treatment under the Tax Treaty.If the Fund were to no longer qualify to obtain the tax benefit under the Tax Treaty, the taxability of the Fund and the returns to the investors could be adversely affected. Large-Cap Stock Risk.Large-cap companies may be unable to respond quickly to new competitive challenges like changes in technology or consumer taste, and also may not be able to attain the high growth rates of successful, smaller companies, especially during periods of economic expansion. Legal and Regulatory Risk.The Fund invests in Indian securities through the Portfolio, which is registered with the Financial Services Commission ("FSC") in Mauritius and with the SEBI as a FII Subaccount.Such registration is subject to certain conditions and eligibility criteria and may be temporarily or permanently suspended or revoked due to a change in the applicable regulations or if the Portfolio fails to meet registration requirements.Any changes in the applicable regulations or the Portfolio’s registration with the applicable authorities may adversely impact the investment opportunities available to the Fund and the Fund’s performance. Mid-Cap and Small-Cap Stock Risk. Mid-cap and small-cap stocks are generally less liquid than large-cap stocks, and may be more affected by technological, environmental or regulatory change. Non-Diversified Risk.The Fund is a “non-diversified” investment company, which means that it may invest a larger portion of its assets in the securities of a single issuer compared with a diversified fund.With a smaller number of different issuers, there is more risk than holding a larger number of issuers, since changes in the financial condition or market status of a single issuer may cause greater fluctuation of total return and share price of a non-diversified portfolio. Performance Information The Fund is newly created and does not have a full calendar year performance record.Performance information will be available after the Fund has been in operation for one calendar year. Management Investment Adviser.ICICI Securities Holdings Inc. (D/B/A/ ICICI Investment Advisors) is the Fund’s investment adviser. Portfolio Manager(s). NAME TENURE Vinay Sharma Portfolio Manager Since Fund Inception (2011) Pushpinder Singh Portfolio Manager Since Fund Inception (2011) - 5 - Purchase and Sale of Fund Shares You may purchase or sell (redeem) shares of the Fund on any day the New York Stock Exchange is open for business.You may purchase or redeem shares directly from the Fund by calling (877) 344-5407 (toll free) or writing to the Fund at ICICI India Dynamic Fund, P.O. Box 588, Portland, Maine 04112.You also may purchase or redeem shares of the Fund through your financial intermediary.The Fund accepts investments in the following minimum amounts: Class A Shares Class C Shares Class I Shares Minimum Initial Investment Minimum Additional Investment Minimum Initial Investment Minimum Additional Investment Minimum Initial Investment Minimum Additional Investment Standard Accounts Retirement Accounts Tax Information Shareholders may receive distributions from the Fund of dividends, income and capital gains, which may be taxed as ordinary income or capital gains. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. - 6 - DETAILS REGARDING PRINCIPAL INVESTMENT STRATEGIES AND RISKS The Fund seeks to generate long-term capital appreciation.The Fund’s investment objective is not fundamental and may be changed by the Board of Trustees (“Board”) without a vote of shareholders. Additional Information Regarding Principal Investment Strategies Consistent with the Fund’s investment objective and strategies, the Fund may invest in the following securities and instruments: ● Equity and equity related securities, including common stocks, preferred stocks, securities convertible into or exchangeable for common stocks, warrants and any rights to purchase common stocks; ● Securities created and issued by the central and state governments in India (the “Central and State Governments”) and repurchase agreements and reverse repurchase agreements in such securities (including but not limited to coupon bearing bonds, zero coupon bonds, and treasury bills); ● Securities guaranteed by the Central and State Governments (including but not limited to coupon bearing bonds, zero coupon bonds and treasury bills); ● Debt obligations of domestic Indian government agencies and statutory bodies, which may or may not be guaranteed by the Central and State Governments; ● Obligations of banks (including both public and private sector) including term deposits with banks and development financial institutions; ● Money market instruments, having maturities up to one year, in call money market or in alternative investment for the call money market; ● Certificates of Deposit (CDs); ● Repurchase and Reverse Repurchase Agreements; ● Any other investment grade Indian fixed income securities, including corporate debt (of both public and private sector undertakings), commercial paper, securitized debt and non-convertible part of convertible securities; ● Sponsored and unsponsored American Depositary Receipts, Global Depositary Receipts, and European Depositary Receipts issued by Indian companies; ● Derivative instruments, including writing call options, writing put options, writing straddles and strangles, buying options, and buying and selling index futures, such as Nifty futures, which are futures tied to a representative index of the top 50 stocks of the NSE; and ● Cash in bank account in Indian Rupees The weights of the securities and sectors are actively decided based on a blend of top down and bottom up research.From a top-down perspective, the focus will be on an analysis of macroeconomic factors such as economic changes and trends, key policy changes, and infrastructure spending.The Fund will concentrate on business and economic fundamentals driven by in-depth research techniques, employing securities selection.Stock-picking process utilizes a “bottom-up” approach, seeking to identify companies that focus on profitability and scalability supported by sustainable competitive advantages.These companies will have a long-term growth prospect and will be measured on a number of factors, including price-to-earnings ratios, dividend income and earnings potential.Overall, the Fund will follow a “Growth at Reasonable Price” (GARP) philosophy. Cash Management Investments To gain market exposure on cash balances or reduce market exposure in anticipation of liquidity needs, the Fund may invest no more than 20% of the Fund’s assets in U.S. money market funds, other registered investment companies and exchange traded funds that invest primarily in debt instruments, short term debt instruments, short-term government securities and corporate bonds with a residual maturity of less than two years, bank deposits, commercial papers and cash in bank accounts in U.S. dollars. - 7 - If the Fund invests in money market funds and other mutual funds, including exchange traded funds, shareholders will bear their proportionate share of the expenses, including, for example, advisory and administrative fees, of the money market funds or other mutual funds in which the Fund invests.Shareholders also would be exposed to the risks associated with money market funds and the portfolio investments of such money market funds, including that a money market fund’s yield will be lower than the return that the Fund would have derived from other investments that would provide liquidity. Securities Lending The Fund may also lend securities to qualified brokers, dealers, banks and other financial institutions for the purpose of realizing additional income. Temporary Investments To respond to adverse market, economic, political or other conditions, the Fund may temporarily invest 100% of its total assets, without limitation, in high-quality short-term debt securities, cash, money market instruments or derivative instruments.The Fund may also invest a substantial portion of its assets in such instruments at any time to maintain liquidity or pending selection of investments in accordance with its policies.These short-term debt securities and money market instruments include shares of other mutual funds, commercial paper, certificates of deposit, bankers’ acceptances, government securities and repurchase agreements.While the Fund is in a defensive position, the opportunity to achieve its investment objective will be limited.Furthermore, to the extent that a Fund invests in money market mutual funds or shares of another mutual fund for its cash position, there will be some duplication of expenses because the Fund would bear its pro-rata portion of such money market or mutual funds’ advisory fees and operational fees. Additional Information Regarding Principal Risk Factors Currency Risk.Changes in foreign currency exchange rates, particularly the currency exchange rate of the Indian rupee, will affect the value of the Fund’s securities and the price of the Fund’s shares, as measured by U.S. dollars.Generally, when the value of the U.S. dollar rises in value relative to a foreign currency, an investment in that country loses value because that currency is worth fewer U.S. dollars.Devaluation of a currency by a country’s government or banking authority also may have a significant impact on the value of any investments denominated in that currency.Currency markets generally are not as regulated as securities markets.Additionally, India may utilize formal or informal currency-exchange controls or “capital controls.”Capital controls may impose restrictions on the Fund’s ability to repatriate investments or income.Such controls also may affect the value of the Fund’s holdings. Debt SecuritiesRisk. The Fund is subject to the risk that the financial condition of an issuer of a security held by the Fund may cause the issuer to default or become unable to pay interest or principal due on the securities.The Fund invests in investment grade debt securities.The Fund may continue to hold debt securities that have been downgraded below investment grade subsequent to purchase.Non-investment grade securities involve significantly greater risk of loss of your money than an investment in investment grade securities.Debt securities are subject to credit risk and interest rate risk, which are heightened for issuers of non-investment grade securities. Credit risk refers to the possibility that an issuer of a debt security will fail to make timely payment of interest or principal.The Fund could lose money if the issuers cannot meet their financial obligations or go bankrupt.The price of a security can be adversely affected prior to actual default as its credit status deteriorates and the probability of default rises. Issuers of non-investment grade securities have a greater risk of default or bankruptcy. Interest rate risk refers to fluctuations in the value of a debt security resulting from changes in the general level of interest rates.An increase in interest rates typically causes a fall in the value of debt securities in which the Fund may invest.The price of fixed-income securities is also affected by their maturity.Fixed-income securities with longer maturities generally have greater price sensitivity to changes in interest rates. Depositary Receipts.Indian securities may trade in the form of depositary receipts, including Indian, American, European and Global Depositary Receipts.IDRs are issued by domestic - 8 - depositories in India and are denominated in Indian Rupees, wherein the underlying security is of a company situated outside India.There has been no formal market for IDRs.Although depositary receipts have risks similar to the securities that they represent, they may also involve higher expenses and may trade at a discount (or premium) to the underlying security.In addition, depositary receipts may not pass through voting and other shareholder rights, and may be less liquid than the underlying securities listed on an exchange. Derivatives Risk.The Fund may purchase stock and index options, write put and call options, write straddles and strangles and buy and sell stock and index futures.Such instruments generally are referred to as derivatives.Derivatives may be riskier than other types of investments because they may be more sensitive to changes in economic or market conditions than other types of investments and could result in losses that significantly exceed the Fund’s original investment.Derivative investments can increase portfolio turnover and transaction costs.In addition, certain regulatory requirements limit the extent to which foreign institutional investors may invest in derivative instruments.If the Fund is precluded from investing in derivative instruments because of such limitations, the Fund’s investment adviser may not be able to achieve the intended objective or execute its defensive investment strategy during the period it remains subject to the limitation on the use of derivatives.There can be no assurance that any strategy used will succeed.In addition, the Fund’s investments in derivatives are subject to the following risks: Options Contracts.An option is a contract that gives the purchaser (holder) of the option, in return for a premium, the right to buy from (call) or sell to (put) the seller (writer) of the option the security or currency underlying the option at a specified exercise price at any time during the term of the option (normally not exceeding nine months). The writer of an option has the obligation upon exercise of the option to deliver the underlying security or currency upon payment of the exercise price or to pay the exercise price upon delivery of the underlying security or currency. There may be an imperfect correlation between the prices of options and movements in the price of the securities or indices hedged or used for cover which may cause a given hedge not to achieve its objective. When the Fund writes cash-secured put options, it bears the risk of loss if the value of the underlying stock declines below the exercise price minus the put premium.If the option is exercised, the Fund could incur a loss if it is required to purchase the stock underlying the put option at a price greater than the market price of the stock at the time of exercise plus the put premium the Fund received when it wrote the option.In the event that an option is exercised, the parties will be subject to all the risks associated with the trading of futures contracts, such as payment of variation margin deposits.In addition, the writer of an option on a futures contract, unlike the holder, is subject to initial and variation margin requirements on the option position. Straddles and Strangles.Entering into such transactions requires the Fund to buy and/or write more than one option simultaneously.As a result, the Fund’s ability to enter into such transactions and to liquidate its positions when necessary or deemed advisable may be more limited than if the Fund were to buy or sell a single option. Similarly, costs incurred by the Fund in connection with these transactions will in many cases be greater than if the Fund were to buy or sell a single option. Futures Contracts.A futures contact is a contract to purchase or sell the cash value of a security or an index, at a specified future date at a price agreed upon when the contract is made.Upon the expiration of the contract, settlement is made by exchanging cash in an amount equal to the difference between the contract price and the closing price of a security or index, net of the variation margin that was previously paid.Futures contracts may experience potentially dramatic price changes (losses) and imperfect correlations between the price of the contract and the underlying securities or index, which may increase the volatility of the Fund and may involve a small investment of cash relative to the magnitude of the risk assumed.There may not be a liquid secondary market for futures contracts. Hedging Risk.If the Fund uses a hedging instrument at the wrong time or judges the market conditions incorrectly, the hedge might be unsuccessful, reduce the Fund’s investment return, or create a loss. Counterparty Risk.The Fund may invest in financial instruments involving counterparties for the purpose of attempting to gain exposure to a particular group of securities or asset class without actually purchasing those securities or investments, or to hedge a position.A counterparty to a derivative instrument may become bankrupt or - 9 - otherwise fail to perform its obligations due to financial difficulties.As a result, the Fund may obtain no recovery of its investment or may only obtain limited recovery or any recovery may be delayed. Foreign Investment and Emerging Markets Risk.Investments in foreign issuers are subject to additional risks, including political and economic risks, greater volatility, currency fluctuations, higher transaction costs, delayed settlement, possible foreign controls on investment, and less stringent investor protection and disclosure standards of foreign markets.Many Asian countries are considered emerging markets.Emerging markets are often less stable politically and economically than developed markets such as the United States, and investing in emerging markets involves different and greater risks.There may be less publicly available information about companies in emerging markets.The stock exchanges and brokerage industries of emerging markets do not have the level of government oversight as do those markets in the United States.Securities markets of such countries are substantially smaller, less liquid and more volatile than securities markets in the United States.The securities market of India is considered an emerging market characterized by a small number of listed companies with significantly smaller market capitalization, greater price volatility and substantially less liquidity than more developed markets.These factors, coupled with restrictions on foreign investment and other factors, may limit the supply of securities available for investment by the Fund. Equity Market Risk.The value of the Fund’s stock holdings may decline in price because of changes in prices of its holdings or a broad stock market decline.These fluctuations could be a sustained trend or a drastic movement.The stock markets generally move in cycles, with periods of rising prices followed by periods of declining prices.The value of your investment may reflect these fluctuations.The Fund’s investments in equity securities include common stocks, preferred stocks, securities convertible into or exchangeable for common stocks, stocks with DVRs, warrants and any rights to purchase common stock.Investing in such securities may expose the Fund to additional risks. Common Stock Risk.An adverse event, such as an unfavorable earnings report, may depress the value of a particular common stock held by the Fund.Common stock prices fluctuate for several reasons, including changes to investors' perceptions of the financial condition of an issuer or the general condition of the relevant stock market, or when political or economic events affecting an issuer occurs.In addition, common stock prices may be particularly sensitive to rising interest rates, as the cost of capital rises and borrowing costs increase.Common stock generally is subordinate to debtors of the issuing company upon the liquidation or bankruptcy of the company. Convertible Securities Risk.The value of convertible securities may be affected by interest rates, default by the issuer on principal or interestpayments, and the value of the underlying stock into which the securities may be converted. Preferred Stocks.If interest rates rise, the dividend on preferred stocks may be less attractive, causing the price of preferred stocks to decline. Preferred stock may have mandatory sinking fund provisions, as well as provisions for their call or redemption prior to maturity which can have a negative effect on their prices when interest rates decline. Preferred stocks are equity securities because they do not constitute a liability of the issuer and therefore do not offer the same degree of protection of capital or continuation of income as debt securities. The rights of preferred stock on distribution of a corporation’s assets in the event of its liquidation are generally subordinated to the rights associated with a corporation’s debt securities.Preferred stock may also be subject to credit risk. Stocks with Differential Voting Rights.A DVR share is like an ordinary equity share, but it provides fewer voting rights to the shareholder.These shares are thinly traded.The holder of these shares does not have similar voting rights as that of the common shareholders. Rights and Warrants.Investments in rights and warrants may be more speculative than certain other types of investments because rights and warrants do not carry with them dividend or voting rights with respect to the underlying securities, or any rights in the assets of the issuer.In addition, the value of a right or a warrant does not necessarily change with the value of the underlying securities, and a right or a warrant ceases to have value if it is not exercised prior to its expiration date. - 10 - General Market Risk.The Fund’s NAV and investment return will fluctuate based upon changes in the value of its portfolio securities.You could lose money on your investment in the Fund or the Fund could underperform other investments.An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Indian Market Risk.Government actions, bureaucratic obstacles and inconsistent economic reform within the Indian government have had a significant effect on the economy and could adversely affect market conditions, deter economic growth, and the profitability of private enterprises.Global factors and foreign actions may inhibit the flow of foreign capital on which India is dependent to sustain its growth.Large portions of many Indian companies remain in the hands of their founders (including members of their families).Corporate governance standards of family controlled companies may be weaker and less transparent, which increases the potential for loss and unequal treatment of investors.India experiences many of the risks associated with developing economies, including relatively low levels of liquidity, which may result in extreme volatility in the prices of Indian securities.Religious, cultural and military disputes persist in India, and between India and Pakistan (as well as sectarian groups within each country).Both India and Pakistan have tested nuclear arms, and the threat of deployment of such weapons could hinder development of the Indian economy, and escalating tensions could impact the broader region, including China. Foreign Investment Risk in India. Foreign investment in the securities of issuers in India is usually restricted or controlled to some degree. In India, only certain FIIs and non-Indian mutual funds that comply with certain statutory conditions and are registered with the SEBI, may make direct investments in exchange traded Indian securities (and securities to be listed, or those approved on the over-the-counter exchange of India). The Portfolio, which was formed for the purpose of facilitating the Fund’s purchase of Indian securities directly in the Indian market, is not registered as an FII with SEBI.However, the Portfolio has entered into an FII Agreement with a third-party that has obtained a certificate of registration from SEBI to act as an FII.The investment by the Portfolio in Indian securities is therefore dependent on its continued agreement with an FII or its own registration as an FII.Any loss of such registration by the Portfolio’s FII could result in mandatory divestment by the Portfolio. Settlement Risk in India.Settlement of securities transactions in India are subject to risk of loss, may be delayed and are generally less frequent than in the United States, which could affect the liquidity of the Fund’s assets. In addition, disruptions due to work stoppages and trading improprieties in these securities markets have caused such markets to close. If extended closings were to occur in stock markets where the Fund was heavily invested, the Fund’s ability to redeem Fund shares could become correspondingly impaired. To mitigate these risks, the Fund may maintain a higher cash position than it otherwise would, thereby possibly diluting its return, or the Fund may have to sell more liquid securities which it would not otherwise choose to sell. Initial Public Offerings Risk.IPOs of securities issued by unseasoned companies with little or no operating history are risky and their prices are highly volatile, but they can result in very large gains in their initial trading.Attractive IPOs are often oversubscribed and may not be available to the Fund, or only in very limited quantities.Thus, when the Fund’s size is smaller, any gains or losses from IPOs may have an exaggerated impact on the Fund’s performance than when the Fund is larger. Investment Style Risk.Funds that have not been designated as “growth” or “value” funds may nonetheless invest in companies that fall within a particular investment style from time to time.Growth or value securities as a group may be out of favor and underperform the overall equity market while the market concentrates on other types of securities.Growth securities typically are very sensitive to market movements because their market prices tend to reflect future expectations.When it appears those expectations will not be met, the prices of growth securities typically fall.The value approach to investing involves the risk that stocks may remain undervalued. Investments Through Mauritius.The Fund intends to invest indirectly in the securities of Indian companies through the Portfolio, in order to allow the Fund to be eligible to receive the beneficial treatment under the currently effective Tax Treaty.While the Supreme Court of India has previously upheld the validity of the Tax Treaty, there can be no assurance that the Tax Treaty will continue in effect or that the Fund will continue to qualify for beneficial tax treatment under the Tax Treaty.If the Fund were to no longer qualify to obtain the tax benefit under the Tax Treaty, the taxability of the Fund and the returns to the investors could be adversely affected. - 11 - Large-Cap Stock Risk.Large-cap companies may be unable to respond quickly to new competitive challenges like changes in technology or consumer taste, and also may not be able to attain the high growth rates of successful, smaller companies, especially during periods of economic expansion. Legal and Regulatory Risk.The Fund invests in Indian securities through the Portfolio, which is registered with the FSC in Mauritius and with the SEBI as a Foreign Institutional Investors (FII) Subaccount.Such registration is subject to certain conditions and eligibility criteria and may be temporarily or permanently suspended or revoked due to a change in the applicable regulations or if the Portfolio fails to meet registration requirements.Any changes in the applicable regulations or the Portfolio’s registration with the applicable authorities may adversely impact the investment opportunities available to the Fund and the Fund’s performance. Mid-Cap and Small-Cap Stock Risk.Investing in medium-capitalization and small-capitalization companies may lead to risks greater than those of investments in large-capitalization companies.Such companies often have narrower commercial markets and more limited operating history, product lines, and managerial and financial resources than larger, more established companies.As a result, securities of mid-cap and small-cap companies are generally less liquid than large-cap stocks, and may be more affected by technological, environmental or regulatory change.Generally, the smaller the company size, the greater these risks. Non-Diversified Risk.The Fund is a “non-diversified” investment company, which means that it may invest a larger portion of its assets in the securities of a single issuer compared with a diversified fund.With a smaller number of different issuers, there is more risk than holding a larger number of issuers, since changes in the financial condition or market status of a single issuer may cause greater fluctuation of total return and share price of a non-diversified portfolio. Who May Want to Invest in the Fund The Fund may be appropriate for you if you: ● Are willing to accept higher risks of investing in the Indian stock market; ● Are willing to tolerate significant changes in the value of your investment; ● Are willing to invest in the Fund over a complete market cycle (both upside and downside movement); ● Are looking to add a focused international component to your portfolio; and ● Are pursuing a long-term goal. The Fund may not be appropriate for you if you: ● Need regular income or stability of principal; ● Are pursuing a short-term goal, exposure to domestic investments, or investing emergency reserves; or ● Are seeking safety of principal. - 12 - MANAGEMENT The Fund is a series of Forum Funds (the “Trust”), an open-end, management investment company (mutual fund).The business of the Trust and the Fund is managed under the oversight of the Board.The Board meets periodically to review the Fund’s performance, monitor investment activities and practices, and discuss other matters affecting the Fund.Additional information regarding the Board, as well as the Trust’s executive officers, may be found in the Statement of Additional Information (“SAI”). Investment Adviser ICICI Securities Holdings Inc. (D/B/A ICICI Investment Advisors) (the “Adviser”), located at 415 Madison Avenue, Suite 1427, New York, NY 10017, acts as investment adviser to the Fund and is responsible for the day-to-day investment decisions for the Fund.The Adviser receives an advisory fee from the Fund at an annual rate equal to 1.25% of the Fund’s average annual daily net assets. Portfolio Managers The Fund is managed by a team of dedicated professionals in New York, NY and India.The portfolio managers of the team are as follows: Mr. Vinay Sharma, Portfolio Manager, has been the Portfolio Manager of the Fund since its inception in 2011.He is primarily responsible for the investments in the Fund and has final authority over all aspects of the Fund’s investment portfolio.Prior to joining the Adviser, Mr. Sharma was Fund Manager at ICICI Prudential Asset Management Company (“IPAMC”) Limited from January 2010 through March 2011.IPAMC is not affiliated in any manner with Prudential Financial Inc., a company whose principal place of business is the United States of America.IPAMC manages/advises over $32 billion in assets as of March 31, 2011.From February 2007 to January 2010, Mr. Sharma was an equity analyst at AIG Global Asset Management India.From December 2004 toDecember 2006, Mr. Sharma was an equity analyst at JP Morgan Services India Ltd. Mr. Pushpinder Singh, Portfolio Manager, has been the Portfolio Manager of the Fund since its inception in 2011. Mr. Singh provides research and non-discretionary advice on the purchases and sales of individual securities and portfolio risk assessment.Mr. Singh also currently serves as Senior Fund Manager for IPAMC.Prior to joining IPAMC in October 2006, he was a deputy fund manager and assistant vice president at Kotak Mahindra AMC from 2004 to 2006.His resume also includes serving as an equity research analyst at both REFCO-SIFY Securities India Private Limited and Asit C Mehta Investment Intermediaries Limited. The Fund’s SAI provides additional information about the compensation of the portfolio managers, other accounts managed by the portfolio managers and other additional information about the Fund’s portfolio managers. - 13 - Other Service Providers Atlantic Fund Services, LLC (“Atlantic”) provides certain Trust administration and transfer agency services to the Fund and the Trust, and supplies certain officers to the Trust, including a Principal Executive Officer, Principal Financial Officer, Chief Compliance Officer and an Anti-Money Laundering Compliance Officer, as well as additional compliance support personnel. Jackson Fund Services, a division of Jackson National Asset Management, LLC (“JFS”), provides portfolio accounting and administration services to the Fund. Foreside Fund Services, LLC (the “Distributor”), the Trust’s principal underwriter, acts as the Trust’s Distributor in connection with the offering of the Fund’s shares.The Distributor may enter into arrangements with Financial Intermediaries through which investors may purchase or redeem shares.The Distributor is not affiliated with the Adviser, JFS, or Atlantic or their affiliates. Fund Expenses The Fund is charged for those expenses that are directly attributable to it, while other expenses are allocated proportionately among the Fund and the other series of the Trust based upon methods approved by the Board.Expenses that are directly attributable to a specific class of shares, such as distribution fees and shareholder servicing fees are charged directly to that class.The Adviser may reduce all or any portion of its fees and/or reimburse certain expenses of the Fund.Any agreement to reduce fees or reimburse expenses increases the investment performance of the Fund for the period during which the fee reduction or expense reimbursement is in effect.Current Adviser fee reduction/expense reimbursements are reflected in the section titled “Fees and Expenses.”Any fee reduction or expense reimbursement may be recouped by the Adviser for up to three subsequent fiscal years as long as the recoupment does not cause the Total Annual Fund Operating Expenses of a class to exceed the percentage limit contractually agreed. - 14 - YOUR ACCOUNT How to Contact the Fund Telephone us at: (877) 344-5407 (toll free) Write to us at: ICICI India Dynamic Fund P.O. Box 588 Portland, Maine 04112 Overnight address: ICICI India Dynamic Fund c/o Atlantic Fund Services, LLC Three Canal Plaza, Ground Floor Portland, Maine 04101 Wire investments (or ACH payments): Please contact the transfer agent at (877) 344-5407 (toll free) to obtain the ABA routing number and account number for the Fund. General Information You may purchase or sell (redeem) shares of the Fund on any day the New York Stock Exchange (“NYSE”) is open for business.Under unusual circumstances, such as in the case of an emergency, the Fund, in its sole discretion, may calculate its NAV and accept and process shareholder orders when the NYSE is closed. You may purchase or sell shares of the Fund at the next NAV calculated (normally 4:00 p.m., Eastern Time) after the transfer agent or your approved Financial Intermediary receives your request in “good order.”Good order means that you have provided sufficient information necessary to process your request as outlined in this Prospectus, including any required signatures, documents, payment and Medallion Signature Guarantees.All requests to purchase or sell Fund shares received in good order by 4:00 p.m. Eastern Time on a business day will receive that day’s NAV.Requests received in good order after 4:00 p.m. Eastern Time or on a day when the Fund does not value its shares will be processed on the next business day and will receive the next subsequent NAV.The Fund cannot accept orders that request a particular day or price for the transaction or any other special conditions. The Fund does not issue share certificates. If you purchase shares directly from the Fund, you will receive quarterly statements from the Fund detailing Fund balances and all transactions completed during the prior quarter and a confirmation of each transaction.Automatic reinvestments of distributions and systematic investments/withdrawals may be confirmed only by quarterly statement.You should verify the accuracy of all transactions in your account as soon as you receive your confirmations and quarterly statements. The Fund may temporarily suspend or discontinue any service or privilege, including systematic investments and withdrawals, wire redemption privileges and telephone or Internet redemption privileges.The Fund reserves the right to refuse any purchase request, particularly requests that could adversely affect that Fund or its operations. When and How NAV is Determined.The Fund calculates its NAV as of the close of trading on the NYSE (normally 4:00 p.m., Eastern Time) on each weekday except days when the NYSE is closed.The NYSE is open every weekday, Monday through Friday, except on the following holidays: New Year’s Day, Martin Luther King, Jr. Day (the third Monday in January), President’s Day (the third Monday in February), Good Friday, Memorial Day (the last Monday in May), Independence Day, Labor Day (the first Monday in September), Thanksgiving Day (the fourth Thursday in November) and Christmas Day.Exchange holiday schedules are subject to change without - 15 - notice.The NYSE may close early on the day before each of these holidays and the day after Thanksgiving Day.To the extent the Fund’s portfolio investments trade in markets on days when the Fund is not open for business, the Fund’s assets may vary on those days.In addition, trading in certain portfolio investments may not occur on days the Fund is open for business as markets or exchanges other than the NYSE may be closed. The NAV of the Fund is determined by taking the value of the total assets of the class, subtracting the liabilities of the class, and then dividing the result (net assets) by the number of outstanding shares of the class.Since the Fund invests in securities that may trade on foreign securities markets on days other than a Fund business day, the value of the Fund’s portfolio may change on days on which shareholders will not be able to purchase or redeem the Fund’s shares. The Fund values securities for which market quotations are readily available, including certain open-end investment companies, at current market value other than certain short-term securities which are valued at amortized cost.Securities for which market quotations are readily available are valued using the last reported sales price provided by independent pricing services as of the close of trading on the NYSE on each Fund business day.In the absence of sales, such securities are valued at the mean of the last bid and asked price.Non-exchange traded securities for which quotations are readily available are generally valued at the mean between the current bid and asked price.Investments in other open-end registered investment companies are valued at their NAV.Debt securities (other than short-term securities) usually are valued at the mean of bid and asked prices provided by a pricing service.In some cases, the prices of debt securities are determined using quotes obtained from brokers. Market quotations may not be readily available or may be unreliable if, among other things, (i) the exchange on which a Fund portfolio security is principally traded did not open or closes early, (ii) trading in a portfolio security was halted during the day and did not resume prior to the time as of which the Fund calculates its NAV, or (iii) events occur after the close of the securities markets on which the Fund’s portfolio securities primarily trade but before the time as of which the Fund calculates its NAV. If market prices are not readily available or the Fund reasonably believes that they are unreliable, such as in the case of a security value that has been materially affected by events occurring after the relevant market closes, the Fund is required to value such securities at fair value as determined in good faith using procedures approved by the Fund’s Board.The Board has delegated day-to-day responsibility for fair value determinations to a Valuation Committee, members of which are appointed by the Board.Fair valuation may be based on subjective factors and, as a result, the fair value price of a security may differ from the security’s market price and may not be the price at which the security may be sold.Fair valuation could result in a different NAV than a NAV determined by using market quotes. Since the Fund intends to invest primarily in Indian securities, the Fund’s investments may require a fair value determination more often than domestic securities.If market quotations are available and reliable for the Indian securities, the securities will be valued at the market quotations.Because trading hours for Indian securities end before the close of the NYSE, closing market quotations may become unreliable. Consequently, fair valuation of portfolio securities may occur on a daily basis. The Fund may fair value a security if certain events occur between the time trading ends on a particular security and the Funds NAV calculation. The Fund may also fair value a particular security if the events are significant and make the closing price unreliable. If an issuer specific event has occurred that the Adviser determines, in its judgment, is likely to have affected the closing price of a foreign security, it will price the security at fair value. The Adviser also relies on a screening process from a pricing vendor to indicate the degree of certainty, based on historical data, that the closing price in the principal market where a foreign security trades is not the current market value as of the close of the NYSE.Securities and other assets quoted in foreign currencies are valued in U.S. dollars based on exchange rates provided by a pricing service. The pricing vendor, pricing methodology or degree of certainty may change from time to time. Fund securities primarily traded on foreign markets may trade on days that are not business days of the Fund. Because the NAV of fund shares is determined only on business days of the Fund, the value of the portfolio securities of the Fund may change on days when you will not be able to purchase or redeem shares of the Fund. In determining fair value prices of Indian equity securities, the Fund may consider the performance of securities on its primary exchange, foreign currency appreciation/depreciation, securities market movements in the U.S. or other relevant information as related to the securities. - 16 - Securities of smaller Indian companies may also be more likely to require a fair value determination because they may be thinly traded and less liquid than traditional securities of larger Indian companies. Transactions through Financial Intermediaries.The Fund has authorized certain Financial Intermediaries to accept purchase and redemption orders on the Fund’s behalf.If you invest through a Financial Intermediary, the fees that you pay may be different than if you had invested directly in the Fund.Among other things, Financial Intermediaries may charge transaction fees and may set different minimum investment restrictions or limitations on buying (selling) Fund shares.You should consult your broker or other representative of your Financial Intermediary for more information. All orders to purchase or sell shares are processed as of the next NAV calculated after the order has been received in “good order” by a Financial Intermediary.Orders are accepted until the close of regular trading on the NYSE every business day, normally 4:00 p.m., Eastern Time, and are processed the same day at that day’s NAV.To ensure that this occurs, the Financial Intermediaries are responsible for transmitting all orders to the Fund in compliance with their contractual deadlines. Payments to Financial Intermediaries.The Fund and its affiliates (at their own expense) may pay compensation to Financial Intermediaries for shareholder-related services and, if applicable, distribution-related services, including administrative, sub-transfer agency, recordkeeping and shareholder communication services.For example, compensation may be paid to make Fund shares available to sales representatives and/or customers of a fund supermarket platform or similar program sponsor or for services provided in connection with such fund supermarket platforms and programs. The amount of compensation paid to different Financial Intermediaries may differ.The compensation paid to a Financial Intermediary may be based on a variety of factors, including average assets under management in accounts distributed and/or serviced by the Financial Intermediary, gross sales by the Financial Intermediary and/or the number of accounts serviced by the Financial Intermediary that invest in the Fund.To the extent that the Fund pays (all or a portion of) such compensation, it is designed to compensate the Financial Intermediary for providing services that would otherwise be provided by the Fund’s transfer agent and/or administrator. The Adviser or another Fund affiliate, out of its own resources, may provide additional compensation to Financial Intermediaries.Such compensation is sometimes referred to as “revenue sharing.”Compensation received by a Financial Intermediary from the Adviser or another Fund affiliate may include payments for shareholder servicing, marketing and/or training expenses incurred by the Financial Intermediary, including expenses incurred by the Financial Intermediary in educating its salespersons with respect to Fund shares.For example, such compensation may include reimbursements for expenses incurred in attending educational seminars regarding the Fund, including travel and lodging expenses.It may also cover costs incurred by Financial Intermediaries in connection with their efforts to sell Fund shares, including costs incurred compensating registered sales representatives and preparing, printing and distributing sales literature. Any compensation received by a Financial Intermediary, whether from the Fund or its affiliate(s), and the prospect of receiving such compensation may provide the Financial Intermediary with an incentive to recommend the shares of the Fund, or a certain class of shares of the Fund, over other potential investments.Similarly, the compensation may cause Financial Intermediaries to elevate the prominence of the Fund within its organization by, for example, placing it on a list of preferred funds. Anti-Money Laundering Program.Customer identification and verification are part of the Fund’s overall obligation to deter money laundering under federal law.The Trust has adopted an Anti-Money Laundering Program designed to prevent the Fund from being used for money laundering or the financing of terrorist activities.In this regard, the Fund reserves the right, to the extent permitted by law, (i) to refuse, cancel or rescind any purchase order or (ii) to freeze any account and/or suspend account services.These actions will be taken when, at the sole discretion of Trust management, they are deemed to be in the best interest of the Fund or in cases when the Fund is requested or compelled to do so by governmental or law enforcement authority or applicable law.If your account is closed at the request of governmental or law enforcement authority, you may not receive proceeds of the redemption if the Fund is required to withhold such proceeds. - 17 - Disclosure of Portfolio Holdings.A description of the Fund’s policies and procedures with respect to the disclosure of portfolio securities is available in the Fund’s SAI, which is available from the Fund by calling (877) 344-5407 (toll free). Choosing a Share Class The Fund currently offers Class A Shares, Class C Shares and Class I Shares.The different classes of shares represent investments in the same portfolio of securities, but the classes are subject to different sales charges and expenses and will likely have different share prices due to differences in class expenses.In choosing the class of shares that suits your investment needs, you should consider: ● How long you expect to own your shares; ● How much you intend to invest; ● The sales charge and total operating expenses associated with owning each class; and ● Whether you qualify for a reduction or waiver of any applicable sales charge (see “How to Reduce Your Sales Charge” below.) Class A Shares.Class A Shares of the Fund are sold to retail investors who invest in the Fund directly or through a fund supermarket or other investment platform.Class A Shares are offered at net asset value plus a front-end sales charge of up to 5.75%.This charge is deducted from the amount you invest.The Class A sales charge is reduced for purchases of $50,000 or more.The sales charge applicable to your purchase may be reduced under the right of accumulation or a statement of intention, which are described under “How to Reduce Your Sales Charge” below.Purchases of Class A Shares are subject to a 2.00% redemption fee if redeemed or exchanged within 90 days of settlement of purchase.If you purchased $1,000,000 or more of Class A Shares of the Fund that were not otherwise eligible for a sales charge waiver and sell the shares within 12 months from the date of purchase, you may pay up to a 1% CDSC at the time of sale.Class A Shares are subject to a Rule 12b-1 fee up to 0.25% of the Fund’s average daily net assets.A lower minimum initial investment is required to purchase Class A Shares than Class I Shares. Class C Shares.Class C Shares of the Fund are sold to retail investors who invest in the Fund directly or through a financial intermediary, such as a broker-dealer.Class C Shares are offered at net asset value, without the imposition of initial sales charges.Purchases of Class C Shares are subject to a 2.00% redemption fee if redeemed or exchanged within 90 days of settlement of purchase.If you sell your shares within 12 months after purchase, you will normally pay a CDSC of 1.00%.Class C Shares are also subject to a Rule 12b-1 Fee of up to 1.00% of the Fund’s average daily net assets.A lower minimum initial investment is required to purchase Class C Shares than Class I Shares. Class I Shares.Class I Shares of the Fund are designed for institutional investors (such as investment advisers, financial institutions, corporations, trusts, estates and religious and charitable organizations) investing for proprietary programs and firm discretionary accounts.Class I Shares are sold without the imposition of initial sales charges and are not subject to any Rule 12b-1 fees.Purchases of Class I Shares are subject to a 2.00% redemption fee if redeemed or exchanged within 90 days of settlement of purchase. Buying Shares How to Make Payments.Unless purchased through a Financial Intermediary, all investments must be made by check, ACH or wire.All checks must be payable in U.S. dollars and drawn on U.S. financial institutions.In the absence of the granting of an exception consistent with the Trust’s Anti-Money Laundering Program, the Fund does not accept purchases made by credit card check, starter check,checks with more than one endorsement (unless the check is payable to all endorsees), cash or cash equivalents (for instance, you may not pay by money order, cashier’s check, bank draft or traveler’s check).The Fund and the Adviser also reserve the right to accept in-kind contributions of securities in exchange for shares of the Fund. Checks.Checks must be made payable to “ICICI India Dynamic Fund.” For individual, sole proprietorship, joint, Uniform Gifts to Minors Act (“UGMA”) and Uniform Transfers to Minors Act (“UTMA”) accounts, checks may be - 18 - made payable to one or more owners of the account and endorsed to “ICICI India Dynamic Fund.” A $20 charge may be imposed on any returned checks. ACH.Refers to the “Automated Clearing House” system maintained by the Federal Reserve Bank, which allows banks to process checks, transfer funds and perform other tasks.Your financial institution may charge you a fee for this service. Wires.Instruct your financial institution with whom you have an account to make a federal funds wire payment to us.Your financial institution may charge you a fee for this service. Minimum Investments.The Fund accepts investments in the following minimum amounts: Class A Shares Class C Shares Class I Shares Minimum Initial Investment Minimum Additional Investment Minimum Initial Investment Minimum Additional Investment Minimum Initial Investment Minimum Additional Investment Standard Accounts Retirement Accounts If deemed appropriate by the Trust’s officers, the Fund reserves the right to waive initial minimum investment amounts. Registered investment advisers and financial planners may be permitted to aggregate the value of Traditional or Roth Individual Retirement Accounts. How to Reduce Your Class A Shares Sales Charge.Class A Shares are offered at net asset value per share plus a sales charge that is determined by the amount of your investment.Reduced sales charges for Class A Shares are available to shareholders according to the sales charge schedule below.To qualify for these reductions, you or your Financial Intermediary must provide sufficient information, in writing and at the time of purchase. Amount of Purchase Sales Charge as Percentage of Offering Price(1) Sales Charge as Percentage of Net Amount Invested(1) Dealer Reallowance as a Percentage of Offering Price(2) Less than $50,000 5.75% 6.10% 5.00% $50,000 but less than $100,000 4.75% 4.99% 4.00% $100,000 but less than $250,000 3.75% 3.90% 3.00% $250,000 but less than $500,000 3.00% 3.09% 2.50% $500,000 but less than $1,000,000 2.00% 2.04% 1.75% $1,000,000 or more 0.00% 0.00% 0.00%(3) (1) As a result of rounding, the actual sales charge for a transaction may be higher or lower than the sales charges listed. (2) During certain periods, the Distributor may pay 100% of the sales charge to participating dealers. Otherwise, it will pay the dealer reallowance shown above. (3) Brokers who initiate and are responsible for purchases of $1 million or more may receive a sales commission of up to 1% of the offering price of Class A Shares. - 19 - Rights of Accumulation.To qualify for the lower sales charge rates that apply to larger purchases of Class A Shares, you may combine the value of your new purchases of Class A Shares with the value of any other Class A Shares of the Fund that you already own.In other words, the applicable initial sales charge for the new purchase is based on the total of your current purchase plus the current value of all other Class A Shares of the Fund that you own.The reduced sales charge will apply only to current purchases and must be requested in writing when you buy your shares.Fund shares held as follows cannot be combined with your current purchase for purposes of reduced sales charges: ● Shares held indirectly through Financial Intermediaries other than your current broker-dealer; or ● Shares held through an administrator or trustee/custodian of an Employer Sponsored Retirement Plan (not including employer sponsored IRAs). Letters of Intent.Under a Letter of Intent (“LOI”), you commit to purchase a specified dollar amount of Class A Shares of the Fund, with a minimum of $50,000, during a 13-month period.At your written request, Class A Share purchases made during the previous 90 days may be included.The amount you agree to purchase determines the initial sales charge you pay.If the full-face amount of the LOI is not invested by the end of the 13-month period, your account will be adjusted to the higher initial sales charge level for the amount actually invested.You are not legally bound by the terms of your LOI to purchase the amount of your shares stated in the LOI.The LOI does, however, authorize the Fund to hold in escrow 5% of the total amount you intend to purchase.If you do not complete the total intended purchase at the end of the 13 month period, the Fund’s transfer agent will redeem the necessary portion of the escrowed shares to make up the difference between the reduced rate sales charge (based on the amount you intended to purchase) and the sales charge that would normally apply (based on the actual amount you purchased). Repurchase of Class A Shares.If you have redeemed Class A Shares of the Fund within the past 120 days, you may repurchase an equivalent amount of Class A Shares of the Fund at NAV, without the normal front-end sales charge.In effect, this allows you to reacquire shares that you may have had to redeem, without re-paying the front-end sales charge.You may exercise this privilege only once and must notify the Fund that you intend to do so in writing.The Fund must receive your purchase order within 120 days of your redemption.Note that if you reacquire shares through separate installments (e.g., through monthly or quarterly repurchases), the sales charge waiver will only apply to those portions of your repurchase order received within 120 days of your redemption. Initial Sales Charge Waivers for Class A Shares.The sales charge on purchases of Class A Shares is waived for certain types of investors, including: ● The Fund’s Distributor or any of its affiliates; ● Trustees or officers of the Fund; ● Officers, directors and employees of the Adviser and their immediate families; ● Employees of investment dealers and registered investment advisers authorized to sell the Fund; ● Purchase by financial institutions purchasing Class A Shares of the Fund for clients participating in a fee based asset allocation program or wrap fee program which has been approved by the Distributor; and ● Purchase of Class A Shares of the Fund by retirement plans that have $1 million or more in plan assets or by certain retirement plans or platforms offered through financial intermediaries or other service providers. Brokers who initiate and are responsible for purchases of $1 million or more may receive a sales commission of up to 1% of the offering price of Class A Shares.Any purchase for which a one-time sales concession was paid will be subject to a CDSC of 1.00% payable by the investor based on the lower of the cost of the shares being redeemed or their NAV at the time of redemption if the redemption occurred within 12 months of purchasing the shares.See “Contingent Deferred Sales Charge” below for further information regarding the CDSC. To qualify for these waivers, you or your Financial Intermediary must provide sufficient information, in writing and at the time of purchase. Initial Sales Charge Exceptions for Class A Shares.You will not pay initial sales charge on Class A Shares purchased by reinvesting dividends and distributions. - 20 - Additional Information on Class A Shares Sales Charge.More information about initial sales charges applicable to Class A Shares is available free of charge by calling (877) 344-5407 (toll free). Please contact the Fund for any updates to CDSC information before making a purchase of Fund shares. Account Requirements. Type of Account Requirement Individual, Sole Proprietorship and Joint Accounts Individual accounts and sole proprietorship accounts are owned by one person.Joint accounts have two or more owners (tenants). ● Instructions must be signed by all persons required to sign exactly as their names appear on the account. Gifts or Transfers to a Minor (UGMA, UTMA) ● Depending on state laws, you can set up a custodial account under the UGMA or the UTMA. These custodial accounts provide a way to give money to a child and obtain tax benefits. ● The custodian must sign instructions in a manner indicating custodial capacity. Corporations/Other ● The entity should submit a certified copy of its articles of incorporation (or a government-issued business license or other document that reflects the existence of the entity) and a corporate resolution or a secretary’s certificate. Trusts ● The trust must be established before an account may be opened. ● The trust should provide the first and signature pages from the trust document identifying the trustees. Account Application and Customer Identity Verification.To help the government fight the funding of terrorism and money laundering activities, federal law requires financial institutions to obtain, verify, and record information that identifies each person who opens an account. When you open an account, the Fund will ask for your first and last name, tax identification number, physical street address, date of birth and other information or documents that will allow the Fund to identify you.If you do not supply the required information, the Fund will attempt to contact you or, if applicable, your Financial Intermediary.If the Fund cannot obtain the required information within a timeframe established in its sole discretion, your application will be rejected. When your application is in good order and includes all required information, your order will normally be processed at the NAV next calculated after receipt of your application and investment amount.Once your application is accepted, the Fund will attempt to verify your identity using the information you have supplied and other information about you that is available from third parties, including information available in public and private databases such as consumer reports from credit reporting agencies. The Fund will try to verify your identity within a timeframe established in its sole discretion.If the Fund cannot do so, the Fund reserves the right to redeem your investment at the next NAV calculated after the Fund decides to close your account.If your account is closed, you may be subject to a gain or loss on Fund shares and will be subject to any related taxes and will not be able to recoup any redemption fees assessed.If the Fund has not yet collected payment for the shares being sold, it may delay sending redemption proceeds until such payment is received, which may be up to 15 calendar days. Policy on Prohibition of Foreign Shareholders.The Fund requires that all shareholders be U.S. persons or U.S. resident aliens with a valid TIN (or who can show proof of having applied for a TIN and commit to provide a valid TIN within 60 days) in order to open an account with the Fund. - 21 - Investment Procedures. How to Open an Account How to Add to Your Account Through a Financial Intermediary Through a Financial Intermediary ● Contact your Financial Intermediary using the method that is most convenient for you. ● Contact your Financial Intermediary using the method that is most convenient for you. By Check By Check ● Call orwrite for an account application. ● Fill out an investment slip from a confirmation or write us a letter. ● Complete the application (and other required documents, if applicable). ● Write your account number on your check. ● Mail us your original application (and other required documents, if applicable) and a check. ● Mail us the slip (or your letter) and the check. By Wire By Wire ● Call us or write us for an account application. ● Instruct your Financial Intermediary to wire your money to us. ● Complete the application (and other required documents, if applicable). ● Call us to fax the completed application (and other required documents, if applicable) and we will assign you an account number. ● Mail us your original application (and other required documents, if applicable). ● Instruct your financial institution to wire your money to us. By ACH Payment (for Class A Shares and Class C Sharesonly) By ACH Payment(for Class A Shares and Class C Shares only) ● Call or writefor an account application. ● Call to request a purchase by ACH payment. ● Complete the application (and other required documents, if applicable). ● We will electronically debit your purchase proceeds from the financial institution identified on your account application. ● Call us to fax the completed application (and other required documents, if applicable) and we will assign you an account number. ● Purchases are limited to $25,000 per day. ● Mail us your original application (and other required documents, if applicable). ● We will electronically debit your purchase proceeds from the financial institution identified on your account application. ● Purchases are limited to $25,000 per day. Systematic Investments (Class A Shares and Class C Shares only).You may establish a systematic investment plan to automatically invest a specific amount of money (up to $25,000 per day) into your account on a specified day and frequency not to exceed two investments per month.Payments for systematic investments are automatically debited from your designated savings or checking account via ACH.Systematic investments must be for at least $100 per occurrence.If you wish to enroll in the systematic investment plan, complete the appropriate section on the account application.Your signed account application must be received at least three business days prior to the initial transaction.The Fund may terminate or modify this privilege at any time.You may terminate your participation in the systematic investment plan by notifying the Fund sufficiently in advance of the next withdrawal. The systematic investment plan is a method of using dollar cost averaging as an investment strategy that involves investing a fixed amount of money at regular time intervals.However, a program of regular investment cannot ensure a profit or protect against a loss as a result of declining markets.By continually investing the same amount, you will be purchasing more shares when the price is low and fewer shares when the price is high.Please call (877) 344-5407 (toll free) for additional information regarding the Fund’s systematic investment plan. - 22 - Limitation on Frequent Purchases.The Board has adopted policies and procedures with respect to frequent purchases and redemptions of Fund shares by Fund shareholders.It is the Fund’s policy to discourage short-term trading.Frequent trading in the Fund, such as by traders seeking short-term profits from market momentum, time zone arbitrage and other timing strategies, may interfere with the management of the Fund’s portfolio and result in increased administrative and brokerage costs and a potential dilution in the value of Fund shares.As money is moved in and out, the Fund may incur expenses buying and selling portfolio securities and these expenses are borne by Fund shareholders. The Fund does not permit market timing and will not knowingly accommodate trading in Fund shares in violation of these policies. Focus is placed on identifying redemption transactions that may be harmful to the Fund or its shareholders if they are frequent.These transactions are analyzed for offsetting purchases within a pre-determined period of time.If three such offsetting purchases occur within 30 calendar days of a redemption, the shareholder's account may be prevented from making additional purchases. The Fund reserves the right to cancel, restrict, or reject without any prior notice any purchase order, including transactions representing excessive trading, transactions that may be disruptive to the management of the Fund’s portfolio, and purchase orders not accompanied by payment. Because the Fund receives purchase and sale orders through Financial Intermediaries that use omnibus or retirement accounts, the Fund cannot always detect frequent purchases and redemption.As a consequence, the Fund’s ability to monitor and discourage abusive trading practices in such accounts may be limited. In addition, the sale of Fund shares may be subject to a redemption fee of 2.00% of the current NAV of shares redeemed within 90 days of purchase. The Fund’s investment in foreign securities through depositary receipts may make it more susceptible to the risk of market timing activities because of price differentials between the depositary receipts and their underlying foreign securities that may be reflected in the NAV of the Fund’s shares.The Fund generally prices its foreign securities using their closing prices from the foreign markets in which they trade, typically prior to the Fund’s calculation of its NAV.These prices may be affected by events that occur after the close of a foreign market but before the Fund prices its shares.Although the Fund may fair value foreign securities in such instances and notwithstanding other measures the Fund may take to discourage frequent purchases and redemptions, investors may engage in frequent short-term trading to take advantage of any arbitrage opportunities in the pricing of the Fund’s shares.There is no assurance that fair valuation of securities can reduce or eliminate market timing. Investments in securities of small-capitalization or mid-capitalization companies may make the Fund more susceptible to market timing as shareholders may try to capitalize on the market volatilities of such securities and the effect of the volatilities on the value of Fund shares.The Fund reserves the right to refuse any purchase request, particularly requests that could adversely affect the Fund or its operations. Canceled or Failed Payments.The Fund accepts checks and ACH transfers at full value subject to collection.If the Fund does not receive your payment for shares or you pay with a check or ACH transfer that does not clear, your purchase will be canceled within two business days of notification from your bank that your funds did not clear.You will be responsible for any actual losses or expenses incurred by the Fund or the transfer agent, and the Fund may redeem shares you own in the account (or another identically registered account that you maintain with the transfer agent) as reimbursement.The Fund and its agents have the right to reject or cancel any purchase due to non-payment. Redeeming Shares The Fund processes redemption orders received in good order at the next calculated NAV, minus any applicable CDSC and/or redemption fees.The Fund may not suspend or reject a redemption request that is in good order or delay payment for a redemption for more than seven days, except during unusual market conditions affecting the NYSE, in the case of an emergency which makes it impracticable for the Fund to dispose of or value securities it owns or as permitted by the Securities and Exchange Commission (the “SEC”). - 23 - Before redeeming recently purchased shares, please note that if the Fund has not yet collected payment for shares you are selling, it may delay sending redemption proceeds until it receives payment, which may be up to fifteen calendar days from the date of purchase. How toRedeem Shares from Your Account Through a Financial Intermediary ● If you purchased shares through your Financial Intermediary, your redemption order must be placed through the same Financial Intermediary. ● Contact your Financial Intermediary using the method that is most convenient for you. By Mail ● Prepare a written request including: ● Your name(s) and signature(s) ● Your account number ● The Fund name and class ● The dollar amount or number of shares you want to sell ● How and where to send the redemption proceeds ● Obtain a signature guarantee (if required) ● Obtain other documentation (if required) ● Mail us your request and documentation. By Telephone ● Call us with your request (unless you declined telephone redemption privileges on your account application). ● Provide the following information: ● Your account number ● Exact name(s) in which the account is registered ● Additional form of identification ● Redemption proceeds will be mailed to you by check or electronically credited to your account at the financial institution identified on your account application. Systematically ● Complete the systematic withdrawal section of the application. ● Attach a voided check to your application. ● Mail us the completed application. ● Redemption proceeds will be mailed to you by check or electronically credited to your account at the financial institution identified on your account application. Wire Redemption Privileges.You may redeem your shares by wire unless you declined wire redemption privileges on your account application.The minimum amount that may be redeemed by wire is $5,000. Telephone Redemption Privileges.You may redeem your shares by telephone unless you declined telephone redemption privileges on your account application.You may be responsible for any unauthorized telephone order as long as the transfer agent takes reasonable measures to verify that the order is genuine.Telephone redemption orders may be difficult to complete during periods of significant economic or market activity.If you are not able to reach the Fund by telephone, you may mail your redemption order. Systematic Withdrawals.You may establish a systematic withdrawal plan to automatically redeem a specific amount of money or shares from your account on a specified day and frequency not to exceed one withdrawal per month.These payments are sent from your account by check to your address of record, or if you so designate, to your bank account by ACH payment.To establish a systematic withdrawal plan, complete the systematic withdrawal section of the account application.The plan may be terminated or modified by a shareholder or the Fund at any time without charge or penalty.You may terminate your participation in the plan at any time by contacting the Fund sufficiently in advance of the next withdrawal. A withdrawal under the systematic withdrawal plan involves a redemption of Fund shares and may result in a gain or loss for federal income tax purposes.In addition, if the amount withdrawn exceeds the dividends credited to your account, the account ultimately may be depleted.Please call (877) 344-5407 (toll free) for additional information regarding the Fund’s systematic withdrawal plan. - 24 - Signature Guarantee Requirements.To protect you and the Fund against fraud, signatures on certain requests must have a Medallion Signature Guarantee.A Medallion Signature Guarantee verifies the authenticity of your signature.You can obtain a Medallion Signature Guarantee from most banking institutions or securities brokers but not from a notary public.The transfer agent will require written instructions signed by all registered shareholders with a Medallion Signature Guarantee for each shareholder for any of the following: ● Written requests to redeem $100,000 or more ● Changes to a shareholder’s record name or account registration ● Paying redemption proceeds from an account for which the address has changed within the last 30 days ● Sending redemption and distribution proceeds to any person, address or financial institution account not on record ● Sending redemption and distribution proceeds to an account with a different registration (name or ownership) from your account ● Adding or changing ACH or wire instructions, telephone redemption or exchange option, or any other election in connection with your account. The transfer agent reserves the right to require Medallion Signature Guarantees on all redemptions. Redemption Fee.If you redeem your shares within 90 days of purchase, you will be charged a 2.00% redemption fee.The fee is charged for the benefit of the remaining shareholders and will be paid to the Fund to help offset transaction costs.To calculate the redemption fees (after first redeeming any shares associated with reinvested distributions), the Fund will use the first-in, first-out (FIFO) method to determine the holding period.Under this method, the date of the redemption will be compared with the earliest purchase date of shares in the account.The Fund reserves the right to modify the terms or terminate the fee at any time. There are limited exceptions to the imposition of the redemption fee.The following redemptions are exempt from application of the redemption fee: ● Redemptions in a deceased shareholder account if such an account is registered in the deceased’s name; ● Redemption of shares in an account of a disabled individual (disability of the shareholder as determined by the Social Security Administration); ● Redemption of shares purchased through a dividend reinvestment program; ● Redemption of shares pursuant to a systematic withdrawal plan; and ● Redemptions in a qualified retirement plan under Section 401(a) of the Internal Revenue Code (“IRC”) or a plan operating consistent with Section 403(b) of the IRC. If a Financial Intermediary that maintains an account with the Fund’s transfer agent for the benefit of its customer accounts agrees in writing to assess and collect redemption fees for the Fund from applicable customer accounts, no redemption fees will be charged directly to the Financial Intermediary’s account by the Fund.Certain Financial Intermediaries that collect a redemption fee on behalf of the Fund may not be able to assess a redemption fee under certain circumstances due to operational limitations (i.e., on Fund shares transferred to the Financial Intermediary and subsequently liquidated).While the Fund seeks to apply its redemption fee policy to all applicable accounts, the Fund cannot assure that all Financial Intermediaries will properly assess the fees in omnibus accounts.Customers purchasing shares through a Financial Intermediary should contact the Financial Intermediary or refer to the customer’s account agreement or plan document for information about how the redemption fee for transactions for the Financial Intermediary’s account or the customer’s account is treated and about the availability of exceptions to the imposition of the redemption fee. Contingent Deferred Sales Charge for Class A and Class C Shares.If you redeem Class C Shares within 12 months of purchase, you may be charged a CDSC of 1.00%. In addition, if you purchased $1,000,000 or more of Class A Shares of the Fund that were not otherwise eligible for a sales charge waiver and sell the shares within 12 months from the date of purchase, you may pay up to a 1% CDSC at the time of sale. - 25 - The CDSC generally will be deducted from your redemption proceeds.In some circumstances, you may be eligible for one of the waivers described below or in the statement of additional information.To qualify for these waivers, you or your Financial Intermediary must provide sufficient information, in writing and at the time of redemption. The amount of the CDSC will be based on the NAV of the redeemed shares at the time of the redemption or the original NAV, whichever is lower.Because of the rounding of the calculation in determining the CDSC, you may pay more or less than the indicated rate.Your CDSC holding period is based upon the date of your purchase.A contingent deferred sales charge is not imposed on any increase in NAV over the initial purchase price or shares you received through the reinvestment of dividends or capital gain distributions. To keep your CDSC as low as possible, each time you place a request to sell shares, the Fund will redeem your shares in the following order: ● shares acquired by the reinvestment of dividends or capital gains distributions; ● other shares that are not subject to the CDSC; ● shares held the longest during the holding period. Broker-dealers who initiate and are responsible for purchases of Class C Shares may receive a sales commission at the time of sale of up to 1.00% of the purchase price CDSC Waivers.The CDSC on redemptions of Class C Shares and Class A Shares, if applicable, is waived under certain circumstances including: ● The redemption is due to a shareholder’s death or post-purchase disability; ● The redemption is from a systematic withdrawal plan and represents no more than 10% of your annual account value; ● The redemption is a benefit payment made from a qualified retirement plan, unless the redemption is due to the termination of the plan or the transfer of the plan to another financial institution; ● The redemption is for a mandatory withdrawal from a traditional IRA account after age 70 1⁄2; ● The redemption is due to involuntary redemptions by the Fund as a result of your account not meeting the minimum balance requirements, the termination and liquidation of the Fund, or other actions; ● The redemption is to return excess contributions made to a retirement plan; and ● The redemption is to return contributions made due to a mistake of fact. In addition, a shareholder will not be required to pay a CDSC when the registration for Class C Shares or Class A Shares is transferred to the name of another person or entity.The transfer may occur by absolute assignment, gift or bequest, as long as it does not involve, directly or indirectly, a public sale of the shares.When Class C Shares or Class A Shares are transferred, the CDSC will continue to apply to the transferred shares and will be calculated as if the transferee had acquired the shares in the same manner and at the same time as the transferring shareholder. There will also be no CDSCs on redemptions of certain Class A Shares by retirement plans offered through financial intermediaries or other service providers. To qualify for these waivers, you or your Financial Intermediary must provide sufficient information, in writing and at the time of redemption. The SAI contains further details about the CDSC and the conditions for waiving the CDSC. Additional Information on CDSCs.More information about the CDSC applicable to Class C Shares and Class A Shares is available free of charge by calling (877) 344-5407 (toll free).Please contact the Fund for any updates to CDSC information before making a purchase of Fund shares. Small Account Balances.If the value of your account falls below $5,000 ($2,500 for Retirement Accounts), the Fund may ask you to increase your balance.If after 60 days, the account value is still below $5,000 ($2,500 for Retirement Accounts), the Fund may close your account and send you the proceeds.The Fund will not close your account if it falls below these amounts solely as a result of Fund performance. - 26 - Lost Accounts.The transfer agent will consider your account “lost” if correspondence to your address of record is returned as undeliverable on two consecutive occasions, unless the transfer agent determines your new address.When an account is lost, all distributions on the account will be reinvested in additional Fund shares.In addition, the amount of any outstanding (unpaid for six months or more) checks that have been returned to the transfer agent may be reinvested at the then-current NAV, and the checks will be canceled.However, checks will not be reinvested into accounts with a zero balance, but will be held in an account until the transfer agent locates you or escheats the funds to the state of your last known address. Rule 12b-1 and Other Service Fees.The Trust has adopted a Rule 12b-1 plan under which the Fund pays the Distributor a fee up to 0.25% of the average daily net assets of Class A Shares and up to 1.00 % of the average daily net assets of Class C Shares for distribution services and/or the servicing of shareholder accounts.The Distributor may pay any fee received under the Rule 12b-1 plan to the Adviser or other Financial Intermediaries that provide distribution and shareholder services with respect to Class A Shares and Class C Shares. In addition to paying fees under the Rule 12b-1 plan, the Fund may pay service fees to Financial Intermediaries for sub-administration, sub-transfer agency and other shareholder services associated with shareholders whose shares are held of record in omnibus, other group accounts or accounts traded through registered securities clearing agents. The Distributor receives the sales charge and the distribution and service fee on accounts with no Financial Intermediary of record and for amounts not reallowed to Financial Intermediaries.Such amounts will be used by the Distributor to pay or reimburse other persons, including the Adviser or its affiliates, for any distribution activity which may include sales and marketing expenses and will not be retained by the Distributor as profit. To promote the sale of the Fund’s Class C shares, the Adviser may pay brokers a sales commission in amounts up to 1.00% of the amount invested by their clients in the Class C shares of the Fund. To recoup these up-front payments, the Advisorreceives a portion of the 12b-1 fees as well as any CDSCs during the first year of the investment. After one year, broker-dealers receive the entire ongoing 12b-1 fees associated with their clients’ investments. Up-front payments to broker-dealers are financed solely by the Advisor and are not financed by investors or the Fund. Because these fees are paid out of Class A Shares and Class C Shares assets on an ongoing basis, over time these fees will increase the cost of your investment and may cost you more than paying other types of sales charges. Retirement Accounts You may invest in Fund shares through an IRA, including traditional and Roth IRAs, also known as “Qualified Retirement Accounts.” The Fund may also be appropriate for other retirement plans.Before investing in any IRA or other retirement plan, you should consult your tax advisor.Whenever making an investment in an IRA, be sure to indicate the year in which the contribution is made. - 27 - OTHER INFORMATION Distributions and Dividend Reinvestments The Fund declares and pays distributions from net investment income annually.Any net capital gain realized by the Fund will also be distributed at least annually. All income dividends and capital gain distributions (each a “distribution”) will be reinvested in additional shares of the Fund.Alternatively, you may choose to have your distributions of $10 or more sent directly to your bank account or paid to you by check.However, if a distribution is less than $10, your proceeds will be reinvested.If five or more of your distribution checks remain uncashed after 180 days, all subsequent distributions may be reinvested.All distributions are taxable to you whether they are received as cash or reinvested in additional shares of the Fund. Taxes The Fund generally intends to operate in a manner such that it will not be liable for federal income or excise taxes. The Fund’s distributions of net investment income and net short-term capital gains, if any, are taxable to you as ordinary income.The Fund’s distributions of net capital gain (that is, the excess of net long-term capital gain over net short-term capital loss), if any, are taxable to you as long-term capital gain, regardless of how long you have held your shares.Distributions may also be subject to state and local income taxes.Some Fund distributions may also include a nontaxable return of capital.Return of capital distributions reduce your tax basis in your Fund shares and are treated as gain from the sale of the shares to the extent they exceed your basis. A portion of the Fund’s distributions may be treated as “qualified dividend income,” taxable to individuals at a maximum federal income tax of 15% (0% for individuals in lower tax brackets) through 2012.A distribution is treated as qualified dividend income to the extent that the Fund receives dividend income from taxable domestic corporations and certain qualified foreign corporations, provided that certain holding period and other requirements are met. A distribution reduces the NAV of the Fund’s shares by the amount of the distribution.If you purchase shares prior to a distribution, you are taxed on the distribution even though the distribution represents a partial return of your investment. The sale (redemption) of Fund shares is generally taxable for federal income tax purposes.You will recognize a gain or loss on the transaction equal to the difference, if any, between the amount of your net redemption proceeds and your tax basis in the Fund shares.The gain or loss will be capital gain or loss if you held your Fund shares as capital assets.Any capital gain or loss will be treated as long-term capital gain or loss if you held the Fund shares for more than one year at the time of the redemption.Any capital loss arising from the redemption of shares held for six months or less, however, will be treated as long-term capital loss to the extent of the amount of any net capital gain distributions received with respect to those shares. The Fund will be required to withhold federal income tax at the rate of 28% on all distributions and redemption proceeds (regardless of the extent to which you realize gain or loss) otherwise payable to you (if you are an individual or certain other non-corporate shareholder) if you fail to provide the Fund with your correct taxpayer identification number or to make required certifications, or if we have been notified by the Internal Revenue Service that you are subject to backup withholding.Backup withholding is not an additional tax, and any amounts withheld may be credited against your federal income tax liability once you provide the required information or certification. After December 31 of each year, the Fund will mail you reports containing information about the income tax classification of distributions paid during the year.For further information about the tax effects of investing in the Fund, please see the SAI and consult your tax advisor. - 28 - Indian Tax Issues Investment through Mauritius/any other tax efficient jurisdiction The Fund currently intends to invest in the securities of Indian companies through the Portfolio, an entity formed in the Republic of Mauritius or other tax efficient jurisdiction. Such entity has elected to be treated as a disregarded entity for U.S. federal income tax purposes. A disregarded entity is a separate legal entity that is treated as part of its owner for U.S. federal income tax purposes. The taxation of the Portfolio in India is governed by the Indian Income Tax Act (“Act”) read with the provisions of Article 13 of the India-Mauritius Tax Treaty (“Treaty”).As per Section 90(2) of the Act, the provisions of the Act would apply to the extent they are more beneficial than the provisions of the Treaty. When the investments are made from a sub-account based in Mauritius, in order for the Treaty provisions to apply, the Portfolio must be a tax resident of Mauritius and must hold a valid Tax Residency Certificate (‘TRC’) issued by Mauritius tax authorities. According to the provisions of Article 13 of the Treaty, all the capital gains realized by the Portfolio, whether long-term or short term will not be subject to tax in India, provided the Portfolio does not have a permanent establishment in India. Further, in light of the judgment of Supreme Court of India in the case of Azadi Bachao Andolan () and Circular No. 789 dated April 13, 2000 issued by the Central Board of Direct Taxes, TRC issued by the Mauritian Authorities, shall constitute sufficient evidence for accepting the status of residence as well as beneficial ownership for applying the Treaty. As the Portfolio holds a valid tax residency certificate from the Mauritius Revenue Authority, it is expected that all the capital gains realized by the Portfolio will be subject to tax only in Mauritius. Long-term capital gains from sale of Indian listed securities chargeable to Securities Transaction Tax (STT)would be exempt from tax in India. Short-term capital gains from sale of Indian listed securities chargeable to STT would be taxed at the rate of 15% in India (excluding currently applicable surcharge of 2% on tax payable and education cess and secondary higher education cess aggregating to 3% on tax payable and surcharge thereon). Short-term capital gains from sales of securities other than mentioned above (including listed debt securities) would be taxed at the rate of 30% (plus applicable surcharge and education cess) and long-term capital gains on sale of securities other than mentioned above (including listed debt security) would be taxable at the rate of 10% (plus applicable surcharge and education cess). In addition, STT applies to purchases or sales of equity shares sold on a recognized stock exchange in India. The period of holding for determining whether there are long term or short term capital gains shall vary depending upon the type of securities. In case of certain listed securities and zero coupon bonds, the period of holding for it to be characterized as long term capital asset is more than 12 months whereas for other securities, such period of holding is increased to more than 36 months.The tax is computed on net realized capital gains; any realized losses in excess of gains may be carried forward for a period of up to eight years to offset future gains. Interest with respect to loans denominated in foreign currency arising to a non-resident will be subject to withholding tax at the rate of 20% (plus applicable surcharge and education cess). Withholding tax in respect of interest other than mentioned above arising to a non-resident will be subject to withholding tax at the rate of 40% (plus applicable surcharge and education cess). Under the Act, shareholders are not subject to Indian tax with respect to dividends declared or paid by an Indian company on which dividend distribution tax is paid by the company declaring or paying such dividend. Currently, dividends distributed by Indian companies are liable to dividend distribution tax of 15% (plus applicable surcharge and education cess). In the event gains on sale of Indian securities are held to be business income, then, in the absence of a “permanent establishment “ in India such business income of the Portfolio would not be subject to tax in India. However, in the event that the Portfolio is held to have a “business connection” or a “permanent establishment” in India then such business income could be taxed in India at the rate of 40% on net basis plus surcharge of 2% plus education cess and - 29 - secondary higher education cess aggregating to 3% (on tax payable and surcharge thereon) but only to the extent such income is attributable to the activities of its permanent establishment in India. In the event that the benefits of the Treaty are not available to the Portfolio and is held to have a permanent establishment in India, the Portfolio may be subject to a Minimum Alternate Tax (‘MAT’). As per the Act, if the tax payable by any company (including a foreign company) is less than 18.5% of its book profits, it will be required to pay MAT which will be deemed to be 18.5% (exclusive of surcharge and education cess) of such book profits. Long-term capital gains on the sale of listed securities which is chargeable to STT are included in the definition of “book profits” for the purposes of calculation MAT. The Fund invests substantially all of its assets in the Portfolio. The Portfolio has qualified to be authorized as an “Expert Fund” under the Regulations of the Mauritius Financial Services Commission. These Regulations provide that only “expert investors” may invest in the Expert Fund. An “expert investor” is an investor that makes an initial investment, for its own account, of not less than US $100,000 or is a sophisticated investor as defined in the Securities Act of 2005 or any similarly defined investor in any other securities legislation and would include the Fund. Neither investors in the Portfolio nor investors in the Fund are protected by any statutory compensation arrangements in Mauritius in the event of the Portfolio or the Fund’s failure.The Mauritius Financial Services Commission does not vouch for the financial soundness of the Portfolio or the Fund or for the correctness of any statements made or opinions expressed with regard to it in any offering document or other similar document of the Portfolio or the Fund. Organization The Trust is a Delaware statutory trust, and the Fund is a series thereof.The Fund does not expect to hold shareholders’ meetings unless required by federal or Delaware law.Shareholders of each series of the Trust are entitled to vote at shareholders’ meetings unless a matter relates only to specific series (such as approval of an advisory agreement for the Fund).From time to time, large shareholders may control the Fund or the Trust. - 30 - FINANCIAL HIGHLIGHTS Financial Highlights are not provided because the Fund had not commenced operations prior to the date of this Prospectus. - 31 - ICICI INDIA DYNAMIC FUND CLASS A SHARES CLASS C SHARES CLASS I SHARES FOR MORE INFORMATION Annual/Semi-Annual Reports Additional information about the Fund’s investments will be available in the Fund’s annual/semi-annual reports (when available) to shareholders.In the Fund’s annual report, you will find a discussion of the market conditions and investment strategies that significantly affected the Fund’s performance during its last fiscal year. Statement of Additional Information (“SAI”) The SAI provides more detailed information about the Fund and is incorporated by reference into, and is legally part of, this Prospectus. Contacting the Fund You may obtain free copies of the Fund's Prospectus, SAI and annual/semi-annual reports (when available), request other information and discuss your questions about the Fund by contacting the Fund at: ICICI India Dynamic Fund c/o Atlantic Fund Services, LLC P.O. Box 588 Portland, Maine 04112 (877) 344-5407 (toll free) Securities and Exchange Commission Information You may also review the Fund’s annual/semi-annual reports (when available), the SAI and other information about the Fund at the Public Reference Room of the Securities and Exchange Commission (“SEC”).The scheduled hours of operation of the Public Reference Room may be obtained by calling the SEC at (202) 551-8090.You may obtain copies of this information, for a duplication fee, by e-mailing or writing to: Public Reference Room Securities and Exchange Commission Washington, D. C. 20549-1520 e-mail:publicinfo@sec.gov Fund information, including copies of the annual/semi-annual reports (when available) and the SAI, is available on the SEC’s website at: www.sec.gov Distributor Foreside Fund Services, LLC www.foreside.com Investment Company Act File No. 811-3023 245-PRU-00811 Statement of Additional Information August 17, 2011 Investment Adviser: ICICI Securities Holdings Inc. (D/B/A ICICI Investment Advisors) 415 Madison Avenue, Suite 1427 New York, New York 10017 Account Information and Shareholder Services: Attn: Transfer Agent Atlantic Fund Services, LLC P.O. Box 588 Portland, Maine 04112 (877) 344-5407 ICICI India Dynamic Fund Class A Shares (ICIPX) Class C Shares (ICINX) Class I Shares (ICIIX) This Statement of Additional Information (the “SAI”) supplements the Prospectus dated August 17, 2011, as it may be amended from time to time, offering shares of the ICICI India Dynamic Fund (the “Fund”), a separate series of Forum Funds, a registered, open-end management investment company (the “Trust”).This SAI is not a prospectus and should only be read in conjunction with the Prospectus.You may obtain the Prospectus without charge by contacting Atlantic Fund Services, LLC (“Atlantic”) at the address or telephone number listed above.This SAI is incorporated herein by reference in the Fund’s Prospectus.In other words, it is legally a part of the Prospectus. The Fund has not commenced operations as of the date hereof and thus the Fund’s financial statements are not available at this time. Copies of the Annual Report may be obtained, when they are available, without charge and upon request, by contacting Atlantic at the address, telephone number or email address listed above. Table of Contents Glossary i Investment Policies and Risks 1 A.Equity Securities 1 B.Convertible Securities and Convertible Arbitrage 3 C.Foreign Securities 4 D.Foreign Currencies Transactions 8 E.Debt Securities 9 F.Derivatives 14 G.Leverage Transactions 20 H.Illiquid and Restricted Securities 21 I.Exchange Traded Funds (“ETFs”) 22 J.Security Ratings Information 22 K.Non-Diversified Fund 23 L.Market Turbulence 23 Investment Limitations 24 Board of Trustees, Management and Service Providers 26 A.Board of Trustees 26 B.Principal Officers of the Trust 29 C.Ownership of Securities of the Adviser and Related Companies 30 D.Information Concerning Trust Committees 30 E.Compensation of Trustees and Officers 31 F.Investment Adviser 32 G.Distributor 34 H.Other Fund Service Providers 37 Portfolio Transactions 39 A.How Securities are Purchased and Sold 39 B.Commissions Paid 40 C.Adviser Responsibility for Purchases and Sales 40 D.Choosing Broker Dealers 40 E.Counterparty Risk 41 F.Other Accounts of the Adviser 41 G.Portfolio Turnover 41 H.Securities of Regular Broker-Dealers 41 I.Portfolio Holdings 42 Purchase and Redemption Information 43 A.General Information 43 B.Additional Purchase Information 43 C.Additional Redemption Information 44 Taxation 46 A.Qualification for Treatment as a Regulated Investment Company 46 B.Fund Distributions 48 C.Certain Tax Rules Applicable to Fund Transactions 49 D.Federal Excise Tax 50 E.Redemption of Shares 51 F.Backup Withholding 51 G.State and Local Taxes 51 H.Foreign Income Tax 51 I.Indian Tax Issues 52 J.Investment through Mauritius or Other Tax Efficient Jurisdiction 53 Other Matters 56 A.The Trust and Its Shareholders 56 B.Fund Ownership 57 C.Limitation on Shareholders’ and Trustees’ Liability 57 D.Proxy Voting Procedures 57 E.Code of Ethics 58 F.Registration Statement 58 G.Financial Statements 58 Appendix A – Description of Securities Ratings A-1 Appendix B – Proxy Voting Procedures B-1 iii Glossary As used in this SAI, the following terms have the meanings listed. “Adviser” means ICICI Securities Holdings Inc. (D/B/A ICICI Investment Advisors), the Fund’s investment adviser. “Atlantic” means Atlantic Fund Services, LLC. “Board” means the Board of Trustees of the Trust. “CFTC” means the U.S. Commodity Futures Trading Commission. “Code” means the Internal Revenue Code of 1986, as amended, and includes the regulations thereunder, IRS interpretations or similar authority upon which the Fund may rely. “Custodian” means Citibank, N.A. “Distributor” means Foreside Fund Services, LLC. “Fitch” means Fitch Ratings. “Fund” means ICICI India Dynamic Fund, a series of the Trust. “Fund Accountant” means JFS in its capacity as fund accountant to the Fund. “Fund Administrator” means JFS in its capacity as administrator to the Fund. “Independent Trustee” means a Trustee who is not an interested person of the Trust, as that term is defined in Section 2(a)(19) of the 1940 Act, as defined below. “IRS” means the U.S. Internal Revenue Service. “JFS” means Jackson Fund Services, a division of Jackson National Asset Management, LLC. “Moody’s” means Moody’s Investors Service, Inc. “NAV” means net asset value per share. “SAI” means this Statement of Additional Information. “SEC” means the U.S. Securities and Exchange Commission. “S&P” means Standard & Poor’s, a division of the McGraw-Hill Companies, Inc. “Portfolio” means Forum Funds India Dynamic Limited, a wholly-owned subsidiary of the Fund that is registered with the Mauritius Financial Services Commission as a i collective investment vehicle.The Portfolio was formed for the purpose of facilitating the Fund’s purchase of Indian securities directly in the Indian markets. “Transfer Agent” means Atlantic Shareholder Services, LLC. “Trust” means Forum Funds, a Delaware statutory trust. “Trust Administrator” means Atlantic in its capacity as administrator to the Trust. “U.S. Government Securities” means obligations issued or guaranteed by the U.S. Government, its agencies or instrumentalities. “1933 Act” means the Securities Act of 1933, as amended, including rules and regulations as promulgated thereunder. “1934 Act” means the Securities Exchange Act of 1934, as amended, including rules and regulations as promulgated thereunder. “1940 Act” means the Investment Company Act of 1940, as amended, including rules and regulations, SEC interpretations and any exemptive orders or interpretive relief aspromulgated thereunder. ii Investment Policies and Risks The Fund is a non-diversified series of the Trust.This section supplements, and should be read in conjunction with, the Fund’s Prospectus.The following are descriptions of permitted investments and investment practices of the Fund and the associated risks.The Fund will invest in any of the following instruments or engage in any of the following investment practices if such investment or practice is consistent with the Fund’s investment objective.Please see the Prospectus for a discussion of the Fund’s investment objective, principal investment strategies and principal risks of investing in the Fund. A.Equity Securities Common and Preferred Stock.The Fund may invest in common and preferred stock.Common stock represents an equity (ownership) interest in a company, and usually possesses voting rights and earns dividends.Dividends on common stock are not fixed but are declared at the discretion of the issuer.Common stock generally represents the riskiest investment in a company.In addition, common stock generally has the greatest appreciation and depreciation potential because increases and decreases in earnings are usually reflected in a company’s stock price. Preferred stock is a class of stock having a preference over common stock as to the payment of dividends and the recovery of investment should a company be liquidated, although preferred stock is usually junior to the debt securities of the issuer.Preferred stock typically does not possess voting rights and its market value may change based on changes in interest rates. The fundamental risk of investing in common and preferred stock is the risk that the value of the stock might decrease.Stock values fluctuate in response to the activities of an individual company or in response to general market and/or economic conditions.Historically, common stocks have provided greater long-term returns and have entailed greater short-term risks than preferred stocks, fixed-income and money market investments.The market value of all securities, including common and preferred stocks, is based upon the market’s perception of value and not necessarily the book value of an issuer or other objective measure of a company’s worth.If you invest in the Fund, you should be willing to accept the risks of the stock market and should consider an investment in the Fund only as a part of your overall investment portfolio. Direct equity investments in Indian companies may involve a high degree of business and financial risk that can result in substantial losses.Because of the absence of a public trading market for these investments, the Fund may take longer to liquidate these positions than would be the case for publicly traded securities and the prices on these sales could be less than those originally paid by the Fund or less than what may be considered the fair value of such securities.Further, issuers whose securities are not publicly traded may not be subject to disclosure and other investor protection requirements applicable to publicly traded securities.If such securities are required to be registered under the securities laws of one or more jurisdictions before being resold, the Fund may be required to bear the expenses of registration.Certain of the Fund’s direct equity investments in India may include smaller, less-seasoned companies, which may 1 involve greater risks.These companies may have limited product lines, markets or financial resources, or they may be dependent on a limited management group. Warrants and Rights.The Fund may invest in warrants and rights.Warrants are securities, typically issued with preferred stock or bonds that give the holder the right to purchase a given number of shares of common stock at a specified price and time.The price of the warrant usually represents a premium over the applicable market value of the common stock at the time of the warrant’s issuance.Warrants have no voting rights with respect to the common stock, receive no dividends and have no rights with respect to the assets of the issuer. Investments in warrants and rights involve certain risks, including the possible lack of a liquid market for the resale of the warrants and rights, potential price fluctuations due to adverse market conditions or other factors and failure of the price of the common stock to rise.If the warrant is not exercised within the specified time period, it becomes worthless. Depositary Receipts.The Fund may invest in depositary receipts.A depositary receipt is a receipt for shares of a foreign-based company that entitles the holder to distributions on the underlying security.Depositary receipts include sponsored and unsponsored American Depositary Receipts (“ADRs”), European Depositary Receipts (“EDRs”), Global Depositary Receipts, Indian Depository Receipts (“IDRs”) and other similar global instruments.ADRs typically are issued by a U.S. bank or trust company, evidence ownership of underlying securities issued by a foreign company, and are designed for use in U.S. securities markets.EDRs (sometimes called Continental Depositary Receipts) are receipts issued by a European financial institution evidencing an arrangement similar to that of ADRs, and are designed for use in European securities markets.IDRs are issued by domestic depositories in India and are denominated in Indian Rupees, wherein the underlying security is of a company situated outside India.The Fund may invest in depositary receipts in order to obtain exposure to foreign securities markets. Unsponsored depositary receipts may be created without the participation of the foreign issuer.Holders of these receipts generally bear all the costs of the depositary receipt facility, whereas foreign issuers typically bear certain costs in a sponsored depositary receipt.The bank or trust company depositary of an unsponsored depositary receipt may be under no obligation to distribute shareholder communications received from the foreign issuer or to pass through voting rights.Accordingly, available information concerning the issuer may not be current and the prices of unsponsored depositary receipts may be more volatile than the prices of sponsored depositary receipts.No formal market for IDRs has developed. Initial Public Offerings.The Fund may purchase securities in initial public offerings (“IPOs”).Securities issued in IPOs have no trading history, and information about the companies may be available for very limited periods.The prices of securities sold in IPOs may be highly volatile.At any particular time or from time to time, the Fund may not be able to invest in securities issued in IPOs, or invest to the extent desired, because, for example, only a small portion (if any) of the securities being offered in an IPO may be made available to the Fund.In addition, under certain market conditions, a relatively small number of companies may issue securities in IPOs. 2 B.Convertible Securities and Convertible Arbitrage.The Fund may invest in convertible securities.Convertible securities include debt securities, preferred stock or other securities that may be converted into or exchanged for a given amount of common stock of the same or a different issuer during a specified period and at a specified price in the future.A convertible security entitles the holder to receive interest on debt or the dividend on preferred stock until the convertible security matures or is redeemed, converted or exchanged. Convertible securities rank senior to common stock in a company’s capital structure but are usually subordinated to comparable nonconvertible securities.Convertible securities have unique investment characteristics in that they generally: (i) have higher yields than common stocks, but lower yields than comparable non-convertible securities; (ii) are less subject to fluctuation in value than the underlying stocks since they have fixed-income characteristics; and (iii) provide the potential for capital appreciation if the market price of the underlying common stock increases. A convertible security may be subject to redemption at the option of the issuer at a price established in the convertible security’s governing instrument.If a convertible security is called for redemption, the Fund will be required to permit the issuer to redeem the security, convert it into the underlying common stock or sell it to a third party. The Fund may engage in convertible arbitrage.Convertible arbitrage involves purchasing a portfolio of convertible securities, generally convertible bonds, and hedging a portion of the equity risk by selling short the underlying common stock.The Fund also may seek to use convertible arbitrage to hedge interest rate exposure under some circumstances or use certain other strategies to maintain a sector and market neutral portfolio.The average grade of a bond in a convertible arbitrage portfolio is typically below investment grade with individual ratings ranging from AA to CCC.However, as the default risk of the company is hedged by shorting the underlying common stock, the risk is considerably better than the rating of the unhedged bond indicates. Investment in convertible securities generally entails less risk than an investment in the issuer’s common stock.Convertible securities are typically issued by smaller capitalized companies whose stock price may be volatile.Therefore, the price of a convertible security may reflect variations in the price of the underlying common stock in a way that nonconvertible debt does not.The extent to which such risk is reduced, however, depends in large measure upon the degree to which the convertible security sells above its value as a fixed-income security.Convertible arbitrage is subject to special risks, including the risk of default in interest or principal payments, which could result in a loss of income to the Fund, or a decline in the market value of the securities. The Fund’s investments in convertible and other debt securities are subject to the credit risk relating to the financial condition of the issuers of the securities that the Fund holds.The Fund may invest in high yield securities that provide poor protection for payment of principal and interest but may have greater potential for capital appreciation than do higher quality securities.These securities also have greater risk of default or price changes due to changes in the issuers’ creditworthiness than do higher quality securities.The market for these securities may be thinner and less active than that for higher quality securities, which may affect the price 3 at which the lower rated securities can be sold.In addition, the market prices of these securities may fluctuate more than the market prices of higher quality securities and may decline significantly in periods of general economic difficulty or rising interest rates.Under such conditions, the Fund may have to use subjective rather than objective criteria to value its high yield/high risk securities investments accurately and may rely more heavily on the judgment of the Adviser to do so. C.Foreign Securities.The Fund intends to invest in foreign securities traded in the U.S. or directly in foreign markets.Investors should consider carefully the substantial risks involved in securities of companies and governments of foreign nations, which are in addition to the usual risks inherent in domestic investments. The value of foreign (and U.S.) securities is affected by general economic conditions and individual company and industry earnings prospects.While foreign securities may offer significant opportunities for gain, they also involve additional risks that can increase the potential for losses in the Fund.These risks can be significantly greater for investments in developing or emerging markets.Investments in depositary receipts also involve some or all of the risks described below. There is the possibility of cessation of trading on national exchanges, expropriation, nationalization of assets, confiscatory or punitive taxation, withholding and other foreign taxes on income or other amounts, foreign exchange controls (which may include suspension of the ability to transfer currency from a given country), restrictions on removal of assets, political or social instability, or diplomatic developments that could affect investments in securities of issuers in foreign nations. There may be less publicly available information about foreign companies comparable to the reports and ratings published about companies in the U.S. Foreign companies generally are not subject to uniform accounting or financial reporting standards, and auditing practices and requirements may not be comparable to those applicable to U.S. companies.From time to time, trading in a foreign market may be interrupted and the Fund, therefore, may encounter difficulty in obtaining market quotations for purposes of valuing its portfolio and calculating its net asset value.Foreign markets have substantially less volume than the NYSE and securities of some foreign companies are less liquid and more volatile than securities of comparable U.S. companies.The Fund, therefore, may encounter difficulty in obtaining market quotations for purposes of valuing its portfolio and calculating its net asset value.Certain countries’ financial markets and services are less developed than those in the U.S. or other major economies.In many foreign countries there is less government supervision and regulation of stock exchanges, brokers, and listed companies than in the U.S. Commission rates in foreign countries, which generally are fixed rather than subject to negotiation as in the U.S., are likely to be higher.Settlement practices may be cumbersome and result in delays that may affect portfolio liquidity.The Fund may have greater difficulty voting proxies, exercising shareholder rights, pursuing legal remedies, and obtaining judgments with respect to foreign investments in foreign courts than with respect to domestic issuers in U.S. courts. Although the Indian primary and secondary equity markets have grown rapidly over the last few years and the clearing, settlement and registration systems available to effect trades on the Indian 4 stock markets have improved, these processes may still not be on par with those in more developed markets.The Indian securities markets are generally smaller and more volatile than the securities markets of the United States.The Indian stock market has in the past experienced substantial price volatility and no assurance can be given that such volatility will not occur in the future.The Indian stock exchanges have been subject to broker defaults, failed trades and settlement delays in the past.In addition, in the event of occurrence of any of the above events, the Securities and Exchange Board of India (“SEBI”) can impose restrictions on trading in certain securities, limitations on price movements and margin requirements.There is typically a lower level of regulation and monitoring of the Indian securities markets and the activities of investors, brokers and other participants than in the U.S. Indian disclosure and regulatory standards are in many respects less stringent than standards in developed countries.There may be less publicly available information about Indian companies than is regularly published by or about companies in such other countries.Indian accounting standards and requirements also differ in significant respects from those applicable to companies in the U.S. and other developed countries. Certain countries require governmental approval prior to investments by foreign persons, or limit the amount of investment by foreign persons in a particular company, or limit the investment of foreign persons to only a specific class of securities of a company that may have less advantageous terms than securities of the company available for purchase by nationals.Furthermore, in some countries the repatriation of investment income, capital and proceeds of sales by foreign investors may require governmental registration and/or approval.The Fund could be adversely affected by delays in or a refusal to grant any required governmental registration or approval for repatriation. Foreign investment in the securities of issuers in India is usually restricted or controlled to some degree. In India, only certain “Foreign Institutional Investors” (“FIIs”) and non-Indian mutual funds that comply with certain statutory conditions and are registered with the Securities and Exchange Board of India (“SEBI”), may make direct investments in exchange traded Indian securities (and securities to be listed, or those approved on the over-the-counter exchange of India). The Portfolio, which was formed for the purpose of facilitating the Fund’s purchase of Indian securities directly in the Indian market, is not registered as an FII with SEBI.However, the Portfolio has entered into an FII Agreement with a third-party that has obtained a certificate of registration from SEBI to act as an FII.The investment by the Portfolio in Indian securities is therefore dependent on its continued agreement with an FII or its own registration as an FII.Any loss of such registration by the Portfolio’s FII could result in mandatory divestment by the Portfolio. Additionally, ownership of the Fund by certain non-resident Indians and companies owned by non-resident Indians, and ownership by the Portfolio of Indian companies, may be restricted.Currently, under normal circumstances, income, gains and initial capital with respect to such investments are freely repatriable, subject to payment or withholding of applicable Indian taxes.There can be no assurance that these restrictions on foreign investment will not change in a way that makes it more difficult or impossible for the Fund to implement its investment objective or repatriate its income, gains and/or initial capital from India.Please see “Indian Tax Issues” on page 51 for more information. 5 Since the Fund invests predominantly in the securities of Indian companies, it may be subject to increased liquidity risks.This could inhibit the Fund’s ability to meet a large number of shareholder redemption requests in the event of economic or political turmoil in India or neighboring regions or deterioration in relations between the U.S. and any such foreign country. Emerging Markets.Investments in companies domiciled in developing countries may be subject to potentially higher risks than investments in developed countries.These risks include (i) less social, political and economic stability; (ii) the small current size of the markets for such securities and the currently low or nonexistent volume of trading, which result in a lack of liquidity and in greater price volatility; (iii) certain national policies which may restrict the Fund’s investment opportunities, including restrictions on investment in issuers or industries deemed sensitive to national interests; (iv) foreign taxation; (v) the absence of developed legal structures governing private or foreign investment or allowing for judicial redress for injury to private property; (vi) the absence, until recently in many developing countries, of a capital market structure or market-oriented economy; and (vii) the possibility that recent favorable economic developments in some developing countries may be slowed or reversed by unanticipated political or social events in such countries. A high proportion of the securities of many Indian issuers are held by a limited number of persons or entities, which may limit the number of shares available for investment by the Fund.In addition, further issuances, or the perception that such issuances may occur, of securities by Indian issuers in which the Fund has invested could dilute the earnings per share of the Fund’s investment and could adversely affect the market price of such securities.Sales of securities by such issuer’s major shareholders, or the perception that such sales may occur, may also significantly and adversely affect the market price of such securities and, in turn, the Fund’s investment.A limited number of issuers represent a disproportionately large percentage of market capitalization and trading value.The limited liquidity of the Indian securities markets may also affect the Fund’s ability to acquire or dispose of securities at the price and time that it desires. Investment Through Mauritius. To the extent that the Fund seeks to invest in Indian securities, the Fund currently intends to operate through the Portfolio, an entity formed in the Republic of Mauritius and regulated by the Mauritius Financial Services Commission.The Mauritius Financial Services Commission does not vouch for the financial soundness of the Portfolio or for the correctness of any statements made or opinions expressed with regard to the Portfolio.The Portfolio is considered an “expert fund” by the Mauritius Financial Services Commission, available only to “expert investors” such as the Fund.As an investor in the Portfolio, the Fund is not protected by any statutory compensation arrangements in Mauritius in the event of the Portfolio’s failure. The Trust sponsored the organization and operation of the Portfolio and the Fund will be the sole investor.The Trust controls the operations of the Portfolio through the participation of Mr. Keffer on the Board of Directors of the Portfolio.The Adviser provides discretionary investment advisory to the Portfolio pursuant to an Advisory Agreement between the Portfolio and the Adviser.Under the Advisory Agreement, the Adviser provides separate investment advisory services to the Portfolio and will execute the purchase and sale of 6 Indian equity securities and other Indian investments on behalf of the Fund through investments in the Portfolio.The Portfolio will be registered as a sub-account of Cim Asset Management Ltd. (“Cim”), which is registered as a FII with the Securities and Exchange Board of India.Cim will execute the portfolio transactions on behalf of the Adviser and the Portfolio through its sub-account. In order to avoid duplication of expenses between the Portfolio and the Fund, the Adviser will not charge the Portfolio for providing services to the Portfolio.Instead, the advisory fees will be charged at the Fund level. The Portfolio has elected to be treated as a disregarded entity for United States federal income tax purposes.As such, the income, assets and activities of the Portfolio are treated as those of the Fund.Investments made by the Portfolio in Indian securities are treated as investments by the Fund, and dividends and distributions received by the Portfolio on these investments are treated as having been received by the Fund.Any investment made by the Fund in the Portfolio, and any distributions by the Portfolio to the Fund are disregarded, as the Portfolio is not treated as an entity separate from the Fund.The Fund will invest in the Portfolio through daily subscriptions and redemptions of the Portfolio’s participating shares. Investing through the Portfolio is expected to provide the Fund with a tax-efficient method of investing directly in Indian securities.The Portfolio will seek to maintain its residency in Mauritius to avail itself of the currently effective income tax treaty between India and Mauritius.The Supreme Court of India has previously upheld the validity of this tax treaty in response to a lower court challenge of the treaty’s applicability to certain foreign entities.The Supreme Court clarified that a certificate of residence in Mauritius is sufficient evidence of residence in Mauritius for purposes of the India-Mauritius treaty.The Portfolio has received a Tax Residence Certificate from the Mauritian Commissioner of Income Tax. Recently, amendments to the income tax treaty have been proposed.If enacted in their proposed form, these or any other changes to the treaty, Indian or Mauritian tax laws, or the manner in which the treaty and such laws are applied to the Fund or the Portfolio, might have an adverse tax effect on the Fund and its shareholders, possibly with retroactive effect. The Portfolio holds a Category 1 Global Business License issued by the Mauritius Financial Services Commission and will be subject to a tax rate of 15% on its corporate income in Mauritius.However, the Portfolio will be entitled to a foreign tax credit equivalent to the higher of the actual foreign tax paid or a deemed tax credit of 80% of the Mauritius tax on its foreign source income, which will result in a maximum tax rate of 3%.Capital gains will be exempt from income tax in Mauritius on disposals by the Portfolio of its investments.There is no withholding tax payable in Mauritius in respect of payments of dividends to investors or redemption of participating shares in the Portfolio. In 2004, India reduced from 10% to zero the tax rate on long-term capital gains arising from the sale on a recognized stock exchange in India of, among other things, equity shares and units of “equity oriented” funds, provided that the applicable securities transaction tax has been paid.The Fund can take advantage of this zero tax rate through its investments through the Portfolio.The Indian tax rate on short-term capital gains was reduced from 30% to 10% (plus surcharges).However, effective January 4, 2009, the Indian tax rate on short-term capital gains was increased 7 to 15%.The primary tax advantage of investing through the Portfolio and relying on the India-Mauritius treaty is the elimination of the 15% Indian tax on short-term capital gains.Any change in the provision of this treaty, in its applicability to the Fund or the Portfolio, or in the requirements established by Mauritius to qualify as a Mauritius resident, could result in the imposition of various taxes on the Fund by India, which could reduce the return to the Fund on its investments. Political and Economic Developments.The growing interconnectivity of global economies and financial markets has increased the possibilities that conditions in one country or region might adversely impact the issuers of securities in a different country or region.In particular, the adoption or continuation of protectionist trade policies by one or more countries, or a slowdown in the U.S. economy and/or other developed market economies, could lead to a decrease in demand for Indian products and reduced flows of private capital to the Indian economy. In India, the government has exercised and continues to exercise significant influence over many aspects of the economy.Accordingly, government actions, bureaucratic obstacles and corruption have a significant effect on the economy and could adversely affect market conditions.These factors are extremely difficult, if not impossible, to predict and take into account with respect to the Fund’s investments. Mauritius currently offers an established hub for international investments, with a regulatory structure and local business infrastructure designed to meet the needs of investment vehicles, including well-developed banking facilities and business links with a number of countries.Mauritius has been politically and economically stable over the last several decades.However, as with any other developing country, there can be no assurance that it will continue to remain politically and economically stable, or that the advantageous regulatory and business climate will continue. Diplomatic and political developments, including rapid and adverse political changes, social instability, regional conflicts, terrorism and war, could affect the economies, industries and securities and currency markets, and the value of the Fund’s investments, in non-U.S. countries.Religious and border disputes persist in India, and India has from time to time experienced civil unrest and hostilities with countries such as Pakistan.The longstanding dispute with Pakistan over the bordering Indian states of Jammu and Kashmir, a majority of whose population is Muslim, remains unresolved.The Indian population is comprised of diverse religious, linguistic and ethnic groups, and from time to time, India has experienced internal disputes between religious groups within the country.The Indian government has confronted separatist movements in several Indian states.If the Indian government is unable to control the violence and disruption associated with these tensions, the results could destabilize the economy, and, consequently, adversely affect the Fund’s investments. D.Foreign Currencies Transactions Investments in foreign companies will usually involve currencies of foreign countries.The Fund may temporarily hold funds in bank deposits in foreign currencies during the completion of investment programs.The Fund may conduct foreign currency exchange transactions either on a spot (cash) basis at the spot rate prevailing in the foreign exchange market or by entering into a 8 forward foreign currency contract.A forward currency contract(“forward contract”) involves an obligation to purchase or sell a specific amount of a specific currency at a future date, which may be any fixed number of days (usually less than one year) from the date of the contract agreed upon by the parties, at a price set at the time of the contract.Forward contracts are considered “derivatives” financial instruments whose performance is derived, at least in part, from the performance of another asset (such as a security, currency or an index of securities).The Fund enters into forward contracts in order to “lock in” the exchange rate between the currency it will deliver and the currency it will receive for the duration of the contract.In addition, the Fund may enter into forward contracts to hedge against risks arising from securities the Fund owns or anticipate purchasing, or the U.S. dollar value of interest and dividends paid on those securities.The Fund does not intend to enter into forward contracts on a regular or continuing basis and the Fund will not enter these contracts for speculative purposes. At or before settlement of a forward currency contract, the Fund may either deliver the currency or terminate its contractual obligation to deliver the currency by purchasing an offsetting contract.If the Fund makes delivery of the foreign currency at or before the settlement of a forward contract, it may be required to obtain the currency through the conversion of assets of the Fund into the currency.The Fund may close out a forward contract obligating it to purchase currency by selling an offsetting contract, in which case, it will realize a gain or a loss. Foreign currency transactions involve certain costs and risks.The Fund incurs foreign exchange expenses in converting assets from one currency to another.Forward contracts involve a risk of loss if the Adviser is inaccurate in its prediction of currency movements.The projection of short-term currency market movements is extremely difficult and the successful execution of a short-term hedging strategy is highly uncertain.The precise matching of forward contract amounts and the value of the securities involved is generally not possible.Accordingly, it may be necessary for the Fund to purchase additional foreign currency if the market value of the security is less than the amount of the foreign currency the Fund is obligated to deliver under the forward contract and the decision is made to sell the security and make delivery of the foreign currency.The use of forward contracts as a hedging technique does not eliminate fluctuations in the prices of the underlying securities the Fund owns or intends to acquire, but it does fix a rate of exchange in advance.Although forward contracts can reduce the risk of loss due to a decline in the value of the hedged currencies, they also limit any potential gain that might result from an increase in the value of the currencies.There is also the risk that the other party to the transaction may fail to deliver currency when due which may result in a loss to the Fund. E.Debt Securities U.S. and Indian Government Securities.The Fund may invest in U.S. Government Securities.U.S. Government Securities include securities issued by the U.S. Treasury and by U.S. Government agencies and instrumentalities.U.S. Government Securities may be supported bythe full faith and credit of the United States; by the right of the issuer to borrow from the U.S. Treasury; bythe discretionary authority of the U.S. Treasury to lend to the issuer; or solely by the creditworthiness of the issuer. 9 The Fund also may invest in securities issued or guaranteed by the central and state governments in India (the “Indian Government”) and debt obligations of domestic Indian government agencies and statutory bodies, which may or may not be guaranteed by the Indian Government. Holders of U.S. Government and Indian Government securities not backed by the full faith and credit of the U.S. or Indian government must look principally to the agency or instrumentality issuing the obligation for repayment and may not be able to assert a claim against the United States or Indian government in the event that the agency or instrumentality does not meet its commitment.No assurance can be given that the U.S. Government or Indian government would provide support if it were not obligated to do so by law.Neither the U.S. Government, Indian government nor any of its agencies or instrumentalities guarantees the market value of the securities they issue. U.S. and Indian Money Market Instruments.The Fund may invest in money market instruments that are of prime quality.Prime quality money market instruments are those instruments that are rated in one of the two short-term highest rating categories by a rating organization or, if not rated, determined by the Adviser to be of comparable quality.The Fund also may invest in prime quality money market instruments pending investment of cash balances. Money market instruments usually have maturities of one year or less and fixed rates of return.The money market instruments in which the Fund may invest include U.S. Government and Indian Government Securities, commercial paper, time deposits, bankers acceptances and certificates of deposit issued by domestic banks, corporate notes and short-term bonds and money market mutual funds.The Fund may only invest in money market mutual funds to the extent permitted by the 1940 Act. The money market instruments in which the Fund may invest may have variable or floating rates of interest.These obligations include master demand notes that permit investment of fluctuating amounts at varying rates of interest pursuant to direct arrangement with the issuer of the instrument.The issuer of these obligations often has the right, after a given period, to prepay the outstanding principal amount of the obligations upon a specified number of days’ notice.These obligations generally are not traded, nor generally is there an established secondary market for these obligations.To the extent a demand note does not have a 7-day or shorter demand feature and there is no readily available market for the obligation, it is treated as an illiquid security. U.S. and Indian Corporate Debt Obligations. The Fund may invest in corporate debt obligations.Corporate debt obligations include corporate bonds, debentures, notes, commercial paper and other similar corporate debt instruments.Companies use these instruments to borrow money from investors.The issuer pays the investor a fixed or variable rate of interest and must repay the amount borrowed at maturity.Commercial paper (short-term unsecured promissory notes) is issued by companies to finance their current obligations and normally has a maturity of less than nine (9) months.In addition, the Fund also may invest in corporate debt securities registered and sold in the United States by foreign issuers (Yankee bonds) and those sold outside the U.S. by foreign or U.S. issuers (Eurobonds). Treasury Inflation Protected Securities.The Fund may invest in treasury inflation protected securities (“TIPS”).TIPS are income-generating instruments whose interest and principal 10 payments are adjusted for inflation, a sustained increase in prices that erodes the purchasing power of money.The inflation adjustment, which is typically applied monthly to the bond’s principal, follows a designated inflation index, such as the consumer price index (CPI).A fixed coupon rate is applied to the inflation-adjusted principal so that as inflation rises, both the principal value and the interest payments increase.This adjustment can provide investors with a hedge against inflation, as it helps preserve the purchasing power of their investments.Because of this inflation adjustment feature, inflation-protected bonds typically have lower yields than conventional fixed-rate bonds.TIPS are subject to certain risks, including interest rate risk and deflation risk. Municipal Securities.The Fund may invest in municipal securities.Municipal securities are issued by the states, territories and possessions of the United States or Indian governments, their political subdivisions (such as cities, counties and towns) and various authorities (such as public housing or redevelopment authorities), instrumentalities, public corporations and special districts (such as water, sewer or sanitary districts) of the states, territories, and possessions of the United States or their political subdivisions.In addition, municipal securities include securities issued by or on behalf of public authorities to finance various privately operated facilities, such as industrial development bonds, that are backed only by the assets and revenues of the non-governmental user (such as hospitals and airports). Municipal securities are issued to obtain funds for a variety of public purposes, including general financing for state and local governments, or financing for specific projects or public facilities.Municipal securities are classified as general obligation or revenue bonds or notes.General obligation securities are secured by the issuer’s pledge of its full faith, credit and taxing power for the payment of principal and interest.Revenue securities are payable from revenue derived from a particular facility, class of facilities, or the proceeds of a special excise tax or other specific revenue source, but not from the issuer’s general taxing power.Private activity bonds and industrial revenue bonds do not carry the pledge of the credit of the issuing municipality, but generally are guaranteed by the corporate entity on whose behalf they are issued. Municipal leases are entered into by state, territory and local governments and authorities to acquire equipment and facilities such as fire and sanitation vehicles, telecommunications equipment, and other assets.Municipal leases (which normally provide for title to the leased assets to pass eventually to the government issuer) have evolved as a means for governmental issuers to acquire property and equipment without meeting the constitutional and statutory requirements for the issuance of debt.The debt-issuance limitations of many state constitutions and statutes are deemed to be inapplicable because of the inclusion in many leases or contracts of “non-appropriation” clauses that provide that the governmental issuer has no obligation to make future payments under the lease or contract unless money is appropriated for such purpose by the appropriate legislative body on a yearly or other periodic basis. Variable and Floating Rate Securities.The Fund may invest in variable and floating rate securities, including perpetual floaters.Fixed-Income securities that have variable or floating rates of interest may, under certain limited circumstances, have varying principal amounts.These securities pay interest at rates that are adjusted periodically according to a specified formula, usually with reference to one or more interest rate indices or market interest rates (the 11 “underlying index”).The interest paid on these securities is a function primarily of the underlying index upon which the interest rate adjustments are based.These adjustments minimize changes in the market value of the obligation.A perpetual floater is a floating rate security with no stated maturity date.Similar to fixed rate debt instruments, variable and floating rate instruments are subject to changes in value based on changes in market interest rates or changes in the issuer’s creditworthiness.The rate of interest on securities may be tied to U.S. Government Securities or indices on those securities as well as any other rate of interest or index. Variable and floating rate demand notes of corporations are redeemable upon a specified period of notice.These obligations include master demand notes that permit investment of fluctuating amounts at varying interest rates under direct arrangements with the issuer of the instrument.The issuer of these obligations often has the right, after a given period, to prepay the outstanding principal amount of the obligations upon a specified number of days’ notice. Certain securities may have an initial principal amount that varies over time based on an interest rate index, and, accordingly, the Fund might be entitled to less than the initial principal amount of the security upon the security’s maturity.The Fund intends to purchase these securities only when the Adviser believes the interest income from the instrument justifies any principal risks associated with the instrument.The Adviser may attempt to limit any potential loss of principal by purchasing similar instruments that are intended to provide an offsetting increase in principal.There can be no assurance that the Adviser will be able to limit the effects of principal fluctuations and, accordingly, the Fund may incur losses on those securities even if held to maturity without issuer default. The Fund also may invest in inverse floating rate debt instruments (“inverse floaters”).The interest rate on an inverse floater resets in the opposite direction from the market rate of interest to which the inverse floater is indexed.An inverse floater may have greater volatility in market value, in that, during periods of rising interest rates, the market values of inverse floaters will tend to decrease more rapidly than those of fixed rate securities. There may not be an active secondary market for any particular floating or variable rate instruments, which could make it difficult for the Fund to dispose of the instrument during periods that the Fund is not entitled to exercise any demand rights they may have.The Fund could, for this or other reasons, suffer a loss with respect to those instruments.The Adviser monitors the liquidity of the Fund’s investment in variable and floating rate instruments, but there can be no guarantee that an active secondary market will exist. Zero-Coupon Securities. The Fund may invest in zero-coupon securities.Zero-coupon securities are debt obligations that are issued or sold at a significant discount from their face value, do not pay current interest to holders prior to maturity, or have a specified redemption date or cash payment date.The discount approximates the total interest the securities will accrue and compound over the period to maturity or the first interest payment date at a rate of interest reflecting the market rate of interest at the time of issuance.The original issue discount on the zero-coupon securities must be included ratably in the income of the Fund (and thus an investor’s) as the income accrues, even though payment has not been received.The Fund distributes all of its net investment income, and may have to sell portfolio securities to distribute imputed income, which may occur at a time when the Adviser would not have chosen to sell 12 such securities and which may result in a taxable gain or loss.Because interest on zero-coupon securities is not paid on a current basis but is in effect compounded, the value of these securities is subject to greater fluctuations in response to changing interest rates, and may involve greater credit risks, than the value of debt obligations which distribute income regularly. Zero-coupon securities may be securities that have been stripped of their unmatured interest stream or custodial receipts or certificates, underwritten by securities dealers or banks, that evidence ownership of future interest payments, principal payments or both on certain U.S. Government securities.The underwriters of these certificates or receipts generally purchase a U.S. Government security and deposit the security in an irrevocable trust or custodial account with a custodian bank, which then issues receipts or certificates that evidence ownership of the purchased unmatured coupon payments and the final principal payment of the U.S. Government Security.These certificates or receipts have the same general attributes as zero-coupon stripped U.S. Treasury securities but are not supported by the issuer of the U.S. Government Security.The risks associated with stripped securities are similar to those of other zero-coupon securities, although stripped securities may be more volatile, and the value of certain types of stripped securities may move in the same direction as interest rates. Financial Institution Obligations.The Fund may invest in financial institution obligations.Obligations of financial institutions include, among other things, negotiable certificates of deposit and bankers’ acceptances.To the extent that the Fund invests in financial institution obligations, the Fund may invest in negotiable certificates of deposit and bankers’ acceptances issued by commercial banks doing business in the United States that have, at the time of investment, total assets in excess of one billion dollars and are insured by the Federal Deposit Insurance Corporation.Certificates of deposit represent an institution’s obligation to repay funds deposited with it that earn a specified interest rate over a given period.Bankers’ acceptances are negotiable obligations of a bank to pay a draft which has been drawn by a customer and are usually backed by goods in international trade.Time deposits are non-negotiable deposits with a banking institution that earn a specified interest rate over a given period.Certificates of deposit and fixed time deposits, which are payable at the stated maturity date and bear a fixed rate of interest, generally may be withdrawn on demand by the Fund but may be subject to early withdrawal penalties which could reduce the Fund’s performance.Although fixed time deposits do not in all cases have a secondary market, there are no contractual restrictions on the Fund’s right to transfer a beneficial interest in the deposits to third parties. The Fund may invest in Eurodollar certificates of deposit, which are issued by offices of foreign and domestic banks located outside the United States; Yankee certificates of deposit, which are issued by a U.S. branch of a foreign bank and held in the United States; Eurodollar time deposits, which are deposits in a foreign branch of a U.S. bank or a foreign bank; and Canadian time deposits, which are issued by Canadian offices of major Canadian banks.Each of these instruments is U.S. dollar denominated. Risks of Fixed-Income Securities.Yields on fixed-income securities, including municipal securities, are dependent on a variety of factors, including the general conditions of the fixed-income securities markets, the size of a particular offering, the maturity of the obligation and the rating of the issue.Under normal conditions, fixed-income securities with longer maturities tend 13 to offer higher yields and are generally subject to greater price movements than obligations with shorter maturities. The issuers of debt securities are subject to the provisions of bankruptcy, insolvency and other laws affecting the rights and remedies of creditors that may restrict the ability of the issuer to pay, when due, the principal of and interest on its debt securities.The possibility exists therefore that, as a result of bankruptcy, litigation or other conditions, the ability of an issuer to pay, when due, the principal of and interest on its debt securities may become impaired. Interest Rates.The market value of the interest-bearing fixed-income securities held by the Fund will be affected by changes in interest rates.There is normally an inverse relationship between the market value of securities sensitive to prevailing interest rates and actual changes in interest rates.The longer the remaining maturity (and duration) of a security, the more sensitive the security is to changes in interest rates.All fixed-income securities, including U.S. Government Securities, can change in value when there is a change in interest rates.Changes in the ability of an issuer to make payments of interest and principal and in the markets’ perception of an issuer’s creditworthiness will also affect the market value of that issuer’s debt securities.As a result, an investment in the Fund is subject to risk even if all fixed-income securities in the Fund’s investment portfolio are paid in full at maturity.In addition, certain fixed-income securities may be subject to extension risk, which refers to the change in total return on a security resulting from an extension or abbreviation of the security’s maturity. Credit.The Fund’s investments in fixed-income securities are subject to credit risk relating to the financial condition of the issuers of the securities that the Fund holds.The Fund may invest in high yield securities that provide poor protection for payment of principal and interest but may have greater potential for capital appreciation than do higher quality securities.These securities also have greater risk of default or price changes due to changes in the issuers’ creditworthiness than do higher quality securities.The market for these securities may be thinner and less active than that for higher quality securities, which may affect the price at which the lower rated securities can be sold.In addition, the market prices of these securities may fluctuate more than the market prices of higher quality securities and may decline significantly in periods of general economic difficulty or rising interest rates.Under such conditions, the Fund may have to use subjective rather than objective criteria to value its high yield/high risk securities investments accurately and may rely more heavily on the judgment of the Adviser to do so. F.Derivatives The Fund may purchase stock options, write put and call options, write strangles and straddles, buy and sell stock and index futures and options on futures, enter into swap agreements and invest in other derivative instruments to: (i) enhance the Fund’s performance; (ii) seek to hedge against either a decline in the value of securities it owns or an increase in the price of securities that the Fund plans to purchase; or (iii) in order to offset the effects of general stock market movements. The Fund may purchase or write options on securities in which it may invest, on market indices based in whole or in part on such securities or on commodities.Options purchased or written by the Fund must be traded on an exchange.The Fund may invest in futures contracts on securities 14 in which it may invest, market indices based in whole or in part on securities in which the Fund may invest and on commodities.The Fund also may purchase or write put and call options on these futures contracts. Options, futures contracts, and swaps are considered to be derivatives.Use of these instruments is subject to regulation by the SEC, the options and futures exchanges on which futures and options are traded or by the CFTC.No assurance can be given that any hedging or income strategy will achieve its intended result. If the Fund will be financially exposed to another party due to its investments in options or futures, the Fund may, if required, maintain either: (i) offsetting (“covered”) positions; or (ii) cash, receivables and liquid debt or equity securities equal to the value of the positions less any proceeds and/or margin on deposit.Offsetting covered positions may include holding the underlying securities or holding other offsetting liquid securities believed likely to substantially replicate the movement of the future or option investment.Offsetting covered positions also may include an offsetting option or futures contract.The Fund will comply with SEC guidelines with respect to coverage of certain strategies and, if the guidelines require, will set aside cash, liquid securities and other permissible assets (“Segregated Assets”).Segregated Assets cannot be sold or closed out while the strategy is outstanding, unless the Segregated Assets are replaced with similar assets.As a result, there is a possibility that the use of cover or segregation involving a large percentage of the Fund’s assets could impede portfolio management or the Fund’s ability to meet redemption requests or other current obligations. The Fund has filed a notice with the National Futures Association claiming exclusion from the definition of the term “commodity pool operator” under the Commodity Exchange Act (the “Act”) and therefore the Fund is not subject to registration or regulation as a pool operator under the Act. Options on Securities.A call option is a contract under which the purchaser of the call option, in return for a premium paid, has the right to buy the security (or index) underlying the option at a specified price at any time during the term of the option.The writer of the call option, who receives the premium, has the obligation upon exercise of the option to deliver the underlying security against payment of the exercise price.A put option gives its purchaser, in return for a premium, the right to sell the underlying security at a specified price during the term of the option.The writer of the put, who receives the premium, has the obligation to buy, upon exercise of the option, the underlying security (or a cash amount equal to the value of the index) at the exercise price.The amount of a premium received or paid for an option is based upon certain factors including the market price of the underlying security, the relationship of the exercise price to the market price, the historical price volatility of the underlying security, the option period and interest rates. Options on Indices.An index assigns relative values to the securities included in the index, and the index fluctuates with changes in the market values of the securities included in the index.Index cash options operate in the same way as the more traditional options on securities except that index options are settled exclusively in cash and do not involve delivery of securities.Thus, upon exercise of index options, the purchaser will realize and the writer will pay an amount based on the differences between the exercise price and the closing price of the index. 15 Options on Futures.Options on futures contracts are similar to options on securities except that an option on a futures contract gives the purchaser the right, in return for the premium paid, to assume a position in a futures contract rather than to purchase or sell a security, at a specified exercise price at any time during the period of the option.Upon exercise of the option, the delivery of the futures position to the holder of the option will be accompanied by transfer to the holder of an accumulated balance representing the amount by which the market price of the futures contract exceeds, in the case of a call, or is less than, in the case of a put, the exercise price of the option on the future. Futures Contracts and Index Futures Contracts.A futures contract is a bilateral agreement where one party agrees to accept, and the other party agrees to make, delivery of cash, an underlying debt security, as called for in the contract, at a specified date and at an agreed upon price.An index futures contract involves the delivery of an amount of cash equal to a specified dollar amount times the difference between the index value at the close of trading of the contract and the price at which the futures contract is originally struck.No physical delivery of the securities comprising the index is made.Generally, these futures contracts are closed out prior to the expiration date of the contracts. Risks of Options and Futures Transactions.Options and futures contracts are considered “derivatives” – financial instruments whose performance is derived, at least in part, from the performance of another asset (such as a security or an index of securities).There are certain investment risks associated with options and futures transactions.These risks include:(i) dependence on the Adviser’s ability to predict movements in the prices of individual securities and fluctuations in the general securities markets; (ii) imperfect correlations between movements in the prices of options and movements in the price of the securities (or indices) hedged or used for cover which may cause a given hedge not to achieve its objective; (iii) the fact that the skills and techniques needed to trade these instruments are different from those needed to select the securities in which the Fund invests; and (iv) lack of assurance that a liquid secondary market will exist for any particular instrument at any particular time, which, among other things, may hinder the Fund’s ability to limit exposures by closing their positions. Other risks include the inability of the Fund, as the writer of covered call options, to benefit from any appreciation of the underlying securities above the exercise price, and the possible loss of the entire premium paid for options purchased by the Fund. The risk of loss in trading futures contracts and in writing options on futures contracts can be substantial, due to the low margin deposits required, the extremely high degree of leverage involved in futures and options pricing, and the potential high volatility of the futures markets.Futures prices are affected by and may respond rapidly to a variety of factors including (but not limited to) market reports, news reports, interest rates, national and international political and economic events, weather and domestic or foreign trades, monetary or fiscal policies and programs.Such rapid response might include an opening price on an affected futures contract sharply higher or lower than the previous day’s close.In the event of adverse price movements, the Fund would continue to be required to make daily cash payments to maintain its required margin.In such situations, if the Fund has insufficient cash, they may have to sell portfolio securities to meet daily margin requirements (and segregation requirements, if applicable) at a time when it may be disadvantageous to do so thus causing the Fund to incur a 16 loss.In addition, on the settlement date, the Fund may be required to make delivery of the instruments underlying the futures positions they hold. The Fund could suffer losses if they are unable to close out a futures contract or options on futures contract because of an illiquid secondary market.Futures contracts and options on futures contracts may be closed out only on an exchange, which provides a secondary market for such products.However, there can be no assurance that a liquid secondary market will exist for any particular futures product at any specific time.Thus, it may not be possible to close a futures or option position.Moreover, most futures exchanges limit the amount of fluctuation permitted in futures contract prices during a single trading day.The daily limit establishes the maximum amount that the price of a futures contract may vary either up or down from the previous day’s settlement price at the end of a trading session.Once the daily limit has been reached in a particular type of contract, no trades may be made on that day at a price beyond that limit.The daily limit governs only price movement during a particular trading day and therefore does not limit potential losses, because the limit may prevent the liquidation of unfavorable positions.Futures contract prices have occasionally moved to the daily limit for several consecutive trading days with little or no trading, thereby preventing prompt liquidation of future positions and subjecting some futures traders to substantial losses.The inability to close futures and options positions also could have an adverse impact on the ability to hedge a portfolio investment or to establish a substitute for a portfolio investment. The Fund bears the risk that the Adviser will incorrectly predict future market trends.If the Adviser’s attempt to use a futures contract or an option on a futures contract as a hedge against, or as a substitute for, a portfolio investment, the Fund will be exposed to the risk that the futures position will have or will develop imperfect or no correlation with the portfolio investment.This could cause substantial losses for the Fund.While hedging strategies involving futures products can reduce the risk of loss, they can also reduce the opportunity for gain or even result in losses by offsetting favorable price movements in other Fund investments. The Fund may use various futures contracts that are relatively new instruments without a significant trading history.As a result, there can be no assurance that an active secondary market in those contracts will develop or continue to exist.The Fund’s activities in the futures and options markets may result in higher portfolio turnover rates and additional brokerage costs, which could reduce the Fund’s yields. Swaps.The Fund may engage in swaps, including, but not limited to, interest rate, currency and equity swaps, constant maturity swaps and the purchase or sale of related caps, floors, collars and other derivative instruments.The Fund expects to enter into these transactions to preserve a return or spread on a particular investment or portion of the portfolio’s duration, to protect against any increase in the price of securities the Fund anticipates purchasing at a later date, or to gain exposure to certain markets in the most economical way possible. Interest rate swaps involve the exchange by the Fund with another party of its respective commitments to receive or pay interest (e.g., an exchange of fixed rate payments for floating rate payments) with respect to a notional amount of principal.Currency swaps involve the exchange of cash flows on a notional amount based on changes in the values of referenced currencies. 17 Constant maturity swaps are a variation of the regular interest rate swap. In a constant maturity swap, the floating interest rate is reset periodically according to the fixed maturity market rate of a product with a duration extending beyond that of the swap’s reset period. Constant maturity swaps are exposed to changes in long-term interest rate movements. The purchase of a cap on a swap entitles the purchaser to receive payments on a notional principal amount from the party selling the cap to the extent that a specified index exceeds a predetermined interest rate or amount.The purchase of a floor entitles the purchaser to receive payments on a notional principal amount from the party selling the floor to the extent that a specified index falls below a predetermined interest rate or amount.A collar is a combination of a cap and a floor that preserves a certain return with a predetermined range of interest rates or values. The use of swaps involves investment techniques and risks different from those associated with ordinary portfolio security transactions.If the Adviser is incorrect in its forecast of market values, interest rates and other applicable factors, the investment performance of the Fund will be less favorable than it would have been if this investment technique was never used.Swaps do not involve the delivery of securities or other underlying assets or principal, and are subject to counterparty risk.If the other party to a swap defaults and fails to consummate the transaction, the Fund’s risk of loss consists of the net amount of interest payments that the Fund is contractually entitled to receive.Under Internal Revenue Service rules, any lump sum payment received or due under the notional principal contract must be amortized over the life of the contract using the appropriate methodology prescribed by the Internal Revenue Service. Equity swaps or other swaps relating to securities or other instruments are based on changes in the value of the underlying securities or instruments.For example, an equity swap might involve an exchange of the value of a particular security or securities index in a certain notional amount for the value of another security or index or for the value of interest on that notional amount at a specified fixed or variable rate.The Fund will enter into an equity swap contract only on a net basis, i.e., the two parties’ obligations are netted out, with the Fund paying or receiving, as the case may be, only the net amount of the payments.Payments under an equity swap contract may be made at the conclusion of the contract or periodically during its term. If there is a default by the counterparty to a swap contract, the Fund will be limited to contractual remedies pursuant to the agreements related to the transaction.There is no assurance that a swap contract counterparty will be able to meet its obligations pursuant to the swap contract or that, in the event of a default, the Fund will succeed in pursuing contractual remedies.The Fund thus assumes the risk that they may be delayed in or prevented from obtaining payments owed to it pursuant to a swap contract.However, the amount at risk is only the net unrealized gain, if any, on the swap, not the entire notional amount.The Adviser will closely monitor, subject to the oversight of the Board, the creditworthiness of swap counterparties in order to minimize the risk of swaps. The net amount of the excess, if any, of the Fund’s obligations over its entitlements with respect to each swap contract will be accrued on a daily basis and an amount of segregated assets having an aggregate market value at least equal to the accrued excess will be segregated in accordance with SEC positions.To the extent that the Fund cannot dispose of a swap in the ordinary course 18 of business within seven days at approximately the value at which the Fund has valued the swap, the Fund will treat the swap as illiquid and subject to the Fund’s overall limit on illiquid investments discussed below. Straddles and Strangles.In a straddle transaction, the Fund either buys a call and a put or sells a call and a put on the same security. In a strangle transaction, the Fund purchases and sells a call or a put. The Fund will sell a straddle when the Adviser believes the price of a security will be stable. The Fund will receive a premium on the sale of the put and the call. A spread permits the Fund to make a hedged investment that the price of a security will increase or decline. Entering into such transactions requires the Fund to buy and/or write more than one option simultaneously.As a result, the Fund’s ability to enter into such transactions and to liquidate its positions when necessary or deemed advisable may be more limited than if the Fund were to buy or sell a single option. Similarly, costs incurred by the Fund in connection with these transactions will in many cases be greater than if the Fund were to buy or sell a single option. Derivatives Risk.Derivatives are financial instruments that have a value which depends upon, or is derived from, the value of something else, such as one or more underlying securities, pools of securities, options, futures, indexes or currencies.Gains or losses involving derivative instruments may be substantial, because a relatively small price movement in the underlying securities, instrument, currency or index may result in a substantial gain or loss for the Fund. Risks of Hedging Strategies.The Fund may engage in hedging activities.In connection with hedging strategies, the Adviser may cause the Fund to utilize a variety of financial instruments, including index futures contracts and options on futures contracts.Hedging generally is used to mitigate the risk of particular price movements in one or more securities that the Fund owns or intends to acquire.Hedging instruments on stock indices generally are used to hedge against price movements in broad equity market sectors in which the Fund has invested or expects to invest.Hedging strategies, if successful, can reduce the risk of loss by wholly or partially offsetting the negative effect of unfavorable price movements in the investments being hedged.However, hedging strategies can reduce the opportunity for gain by offsetting the positive effect of favorable price movements in the hedged investments.Further, hedging with an index that does not one hundred percent mirror a portfolio introduces the risk of losing money on the hedge as well as on the underlying position.A hedging position taken at the wrong time could have an adverse impact on the Fund’s performance.The Fund’s ability to use hedging instruments may be limited by tax considerations.The use of hedging instruments is subject to regulations of the SEC, the several options and futures exchanges upon which they are traded, the CFTC and various state regulatory authorities. Segregated Assets.The Fund will comply with SEC guidelines with respect to coverage of certain strategies and, if the guidelines require, it will set aside on its books and records, cash, liquid securities and other permissible assets (“Segregated Assets”) in a segregated account with the Fund’s Custodian in the prescribed amount.The asset value, which is marked to market daily, will be at least equal to the Fund’s commitments under these transactions less any proceeds or margin on deposit. 19 G.Leverage Transactions The Fund does not intend to utilize leverage techniques. Borrowing.The Fund may borrow money from a bank in amounts up to 33 1/3% of total assets at the time of borrowing to, among other things, finance the purchase of securities for its portfolio. In the event that the Fund’s borrowings exceed 33 1/3% of the Fund’s total assets, the Fund shall reduce the amount of its borrowings, within 3 days (excluding Sundays and holidays) in order to reduce borrowings to no more than 33 1/3% of total assets. The Fund is seeking toobtain in a single committed, secured line of credit with the Custodian to be used only for temporary or emergency purposes.Interest is charged on borrowings under this line of credit.The Fund also pays an annual commitment fee. Entering into reverse repurchase agreements and purchasing securities on a when-issued, delayed delivery or forward delivery basis are not subject to this limitation. A reverse repurchase agreement is a transaction in which the Fund sells securities to a bank or securities dealer and simultaneously commits to repurchase the securities from the bank or dealer at an agreed upon date and at a price reflecting a market rate of interest unrelated to the sold securities.An investment of the Fund’s assets in reverse repurchase agreements will increase the volatility of that Fund’s NAV.A counterparty to a reverse repurchase agreement must be a primary dealer that reports to the Federal Reserve Bank of New York or one of the largest 100 commercial banks in the United States. Securities Lending.The Fund may lend portfolio securities in an amount up to 20% of its total assets to brokers, dealers and other financial institutions.In a portfolio securities lending transaction, the Fund receives from the borrower an amount equal to the interest paid or the dividends declared on the loaned securities during the term of the loan as well as the interest on the collateral securities, less any fees (such as finders or administrative fees) the Fund pays in arranging the loan.The Fund may share the interest it receives on the collateral securities with the borrower.The terms of the Fund’s loans permit the Fund to reacquire loaned securities on five business days’ notice or in time to vote on any important matter.Loans are subject to termination at the option of the Fund or the borrower at any time, and the borrowed securities must be returned when the loan is terminated.The Fund may pay fees to arrange for securities loans. Repurchase/Reverse Repurchase Agreements.The Fund may enter into repurchase agreements that are transactions in which the Fund purchases a security and simultaneously agrees to resell that security to the seller at an agreed upon price on an agreed upon future date, normally, one to seven days later.Entering into repurchase agreements is subject to the same percentage limitation as borrowing.If the Fund enters into a repurchase agreement, it will maintain possession of the purchased securities and any underlying collateral.Securities loans and repurchase agreements must be continuously collateralized and the collateral must have market value at least equal to the value of the Fund’s loaned securities, plus accrued interest or, in the case of repurchase agreements, equal to the repurchase price of the securities, plus accrued interest. 20 The Fund may enter into reverse repurchase agreements that are transactions in which the Fund would sell portfolio securities to financial institutions such as banks and broker-dealers, and agree to repurchase the securities at a mutually agreed-upon date and price.At the time the Fund enters into a reverse repurchase agreement, it will place in a segregated custodial account assets such as U.S. Government securities or other liquid securities consistent with the Fund's investment restrictions having a value equal to the repurchase price (including accrued interest), and will subsequently continually monitor the account to ensure that such equivalent value is maintained at all times.Reverse repurchase agreements involve the risk that the market value of the securities sold by the Fund may decline below the price at which the Fund is obligated to repurchase the securities.Reverse repurchase agreements are considered to be borrowings by the Fund under the 1940 Act. H.Illiquid and Restricted Securities The Fund may invest in illiquid and restricted securities.The term “illiquid securities” means securities that cannot be disposed of within seven days in the ordinary course of business at approximately the amount at which the Fund has valued the securities.Illiquid securities include: (i) repurchase agreements not entitling the holder to payment of principal within seven days; (ii) securities which are not readily marketable; and (iii) securities subject to contractual or legal restrictions on resale because they have not been registered under the 1933 Act (“restricted securities”).The Fund will not invest more than 15% of its net assets in illiquid securities. Rule 144A Securities, which are restricted securities, may be less liquid investments than registered securities because such securities may not be readily marketable in broad public markets.A Rule 144A restricted security carries the risk that the Fund may not be able to sell the security when the portfolio manager considers it desirable to do so or that the Fund may have to sell the security at a lower price than that which would be available if the security were more liquid.In addition, transaction costs may be higher for 144A securities than for more liquid securities.Although there is a substantial institutional market for Rule 144A securities, it is not possible to predict exactly how the market for Rule 144A securities will develop.A restricted security which when purchased was liquid in the institutional markets may subsequently become illiquid. Limitations on resale may have an adverse effect on the marketability of a security and the Fund also might have to register a restricted security in order to dispose of it, resulting in expense and delay.The Fund might not be able to dispose of restricted or illiquid securities promptly or at reasonable prices and might thereby experience difficulty satisfying redemption requests.There can be no assurance that a liquid market will exist for any security at any particular time.Any security, including securities determined by the Adviser to be liquid, can become illiquid. Determination of Liquidity.The Board has delegated the function of making determinations whether specific securities are liquid or illiquid to the Adviser, pursuant to guidelines approved by the Board.The Adviser determines and monitors the liquidity of Fund assets under management and reports periodically on its decisions to the Board.The Adviser takes into account a number of factors in reaching liquidity decisions, including but not limited to:(i) the frequency of trades and quotations for the security; (ii) the number of dealers willing to purchase or sell the security and the number of other potential buyers; (iii) the willingness of dealers to 21 undertake to make a market in the security; and (iv) the nature of the marketplace trades, including the time needed to dispose of the security, the method of soliciting offers and the mechanics of the transfer. An institutional market has developed for certain restricted securities.Accordingly, contractual or legal restrictions on the resale of a security may not be indicative of the liquidity of the security.If such securities are eligible for purchase by institutional buyers in accordance with Rule 144A under the 1933 Act or other exemptions, the Adviser may determine that the securities are not illiquid. I.Exchange Traded Funds (“ETFs”) The Fund may invest in ETFs that primarily invest in debt instruments.The Fund, as a shareholder of the ETF, will bear its pro-rata portion of the ETF’s advisory fee and other expenses, in addition to its own expenses. As a shareholder, the Fund must rely on the ETF to achieve its investment objective.If the ETF fails to achieve its investment objective, the value of the Fund’s investment will decline, adversely affecting the Fund’s performance.The risks of owning an ETF generally reflect the risks of owning the underlying securities they are designed to track, although lack of liquidity in an ETF could result in it being more volatile than the underlying portfolio of securities and ETFs have management fees that increase their costs versus the costs of owning the underlying securities directly.In addition, because ETFs are listed on national stock exchanges and are traded like stocks listed on an exchange, ETF shares potentially may trade at a discount or a premium.Investments in ETFs are also subject to brokerage and other trading costs, which could result in greater expenses to the Fund.Finally, because the value of ETF shares depends on the demand in the market, the Adviser may not be able to liquidate the Fund’s holdings at the most optimal time, adversely affecting that Fund’s performance.To the extent that the Fund invests in ETFs that invest primarily in the securities of companies located outside the United States, see the risks related to foreign securities set forth above. J.Security Ratings Information The Fund’s investments in fixed-income, preferred and convertible securities are subject to credit risk relating to the financial condition of the issuers of the securities.The Fund invests in investment grade debt securities.Investment grade means rated in the top four long-term rating categories by a rating organization, or unrated and determined by the Adviser to be of comparable quality. The lowest ratings that are investment grade for corporate bonds, including convertible bonds, are “Baa” in the case of Moody’s and “BBB” in the case of S&P and Fitch; for preferred stock the lowest ratings are “Baa” in the case of Moody’s and “BBB” in the case of S&P.Non-investment grade debt securities (commonly known as “junk bonds”) have significant speculative characteristics and generally involve greater volatility of price than investment grade securities.Unrated securities may not be as actively traded as rated securities.The Fund may retain securities whose rating has been lowered below the lowest permissible rating category (or that are unrated and determined by the Adviser to be of comparable quality to securities whose 22 rating has been lowered below the lowest permissible rating category) if the Adviser determines that retaining such security is in the best interests of the Fund.Because a downgrade often results in a reduction in the market price of the security, sale of a downgraded security may result in a loss. Moody’s, S&P and other organizations provide ratings of the credit quality of debt obligations, including convertible securities.A description of the range of ratings assigned to various types of bonds and other securities is included in Appendix A to this SAI.The Fund may use these ratings to determine whether to purchase, sell or hold a security.Ratings are general and are not absolute standards of quality.Securities with the same maturity, interest rate and rating may have different market prices.To the extent that a rating changes as a result of changes in an organization or its rating system, the Adviser will attempt to substitute comparable ratings.Credit ratings attempt to evaluate the safety of principal and interest payments and do not evaluate the risks of fluctuations in market value.The rating of an issuer is a view of potential developments related to the issuer and may not necessarily reflect actual outcomes.An issuer’s current financial condition may be better or worse than a rating indicates. K.Non-Diversified Fund A “non-diversified” fund may invest a larger portion of its assets in the securities of a single issuer compared with that of a diversified fund.An investment in one of the non-diversified Funds entails greater risk than an investment in a diversified fund because of the Fund’s greater exposure to the risks associated with individual issuers: a higher percentage of investments among fewer issuers may result in greater volatility of the total market value of the Fund’s portfolio; and economic, political or regulatory developments may have a greater impact on the value of the Fund’s portfolio than would be the case if the portfolio were diversified among more issuers. L.Market Turbulence The greatest risk of investing in a mutual fund is that its returns will fluctuate and you could lose money.Turbulence in the financial sector may result in an unusually high degree of volatility in the financial markets.Both domestic and foreign equity markets have experienced significant volatility and turmoil, with issuers that have exposure to the real estate, mortgage and credit markets particularly affected.It is uncertain whether or for how long these conditions could occur. Reduced liquidity in credit and fixed-income markets may adversely affect many issuers worldwide.This reduced liquidity may result in less money being available to purchase raw materials, goods and services from emerging markets, which may, in turn, bring down the prices of these economic staples.It may also result in emerging market issuers having more difficulty obtaining financing, which may, in turn, cause a decline in their stock prices.These events and possible market turbulence may have an adverse effect onthe Fund. 23 Investment Limitations The Trust, on behalf of the Fund, has adopted the following investment policies which are fundamental policies that may not be changed without the affirmative vote of a majority of the outstanding voting securities of the Fund, as defined by the 1940 Act.As defined by the 1940 Act, a “vote of a majority of the outstanding voting securities of the Fund” means the affirmative vote of the lesser of (i) more than 50% of the outstanding shares of the Fund or (ii) 67% or more of the shares present at a meeting, if more than 50% of the outstanding shares are represented at the meeting in person or by proxy. The Fund’s investment objective is a non-fundamental policy.Non-fundamental policies may be changed by the Board without shareholder approval. For purposes of the following limitations, all percentage limitations apply immediately after a purchase or initial investment.Except with respect to borrowing money, if a percentage limitation is adhered to at the time of the investment, a later increase or decrease in the percentage resulting from any change in value or net assets will not result in a violation of such restrictions.If at any time the Fund’s borrowings exceed its limitations due to a decline in net assets, such borrowings will be reduced promptly to the extent necessary to comply with the limitation. 1.Borrowing Money The Fund may not borrow money, except to the extent permitted by the 1940 Act, the rules and regulations thereunder and any applicable exemptive relief. 2.Concentration The Fund may not purchase the securities of any issuer (other than securities issued or guaranteed by the U.S. Government or any of its agencies or instrumentalities) if, as a result, 25% or more of the Fund’s total assets would be invested in the securities of companies whose principal business activities are in the same industry. 3.Underwriting Activities The Fund may not underwrite securities issued by others, except to the extent that the Fund may be considered an underwriter within the meaning of the 1933 Act in the disposition of restricted securities or other investment company securities. 4.Making Loans The Fund may not make loans, except to the extent permitted by the 1940 Act, the rules and regulations thereunder and any applicable exemptive relief. 24 5.Purchases and Sales of Real Estate The Fund may not purchase or sell real estate, except that, to the extent permitted by applicable law, the Fund may (a) invest in securities or other instruments directly secured by real estate, and (b) invest in securities or other instruments issued by issuers that invest in real estate. 6.Purchases and Sales of Commodities The Fund may not purchase or sell commodities or commodity contracts unless acquired as a result of ownership of securities or other instruments issued by persons that purchase or sell commodities or commodities contracts; but this shall not prevent the Fund from purchasing, selling and entering into financial futures contracts (including futures contracts on indices of securities, interest rates and currencies), and options on financial futures contracts (including futures contracts on indices of securities, interest rates and currencies), warrants, swaps, forward contracts, foreign currency spot and forward contracts and other financial instruments. 7.Issuance of Senior Securities The Fund may not issue senior securities, except to the extent permitted by the 1940 Act, the rules and regulations thereunder and any applicable exemptive relief. 8.Diversification The Fund has elected to operate as a “non-diversified” fund, as such term is defined in the 1940 Act. 25 Board of Trustees, Management and Service Providers A.Board of Trustees The Trust is governed by its Board of Trustees.The Board is responsible for and oversees the overall management and operations of the Trust and the Fund, which includes the general oversight and review of the Fund’s investment activities, in accordance with federal law, Delaware law and the stated policies of the Fund.The Board oversees the Trust’s officers and service providers, including the Adviser, who is responsible for the management of the day-to-day operations of the Fund based on policies and agreements reviewed and approved by the Board.In carrying out these responsibilities, the Board regularly interacts with and receives reports from senior personnel of service providers and the Trust’s Chief Compliance Officer (“CCO”).The Board also is assisted by the Trust’s independent auditor (who reports directly to the Trust’s Audit Committee), independent counsel and other experts as appropriate, all of whom are selected by the Board. Board Structure and Related Matters.Board members who are Independent Trustees constitute at least two-thirds of the Board.J. Michael Parish, an Independent Trustee, serves as Independent Chair of the Board.The Independent Chair’s responsibilities include: setting an agenda for each meeting of the Board; presiding at all meetings of the Board and Independent Trustees; and serving as a liaison with other Trustees, the Trust’s officers, other management personnel and counsel to the Fund.The Independent Chair shall perform such other duties as the Board may from time to time determine. The Trustees discharge their responsibilities collectively as a Board, as well as through Board committees, each of which operates pursuant to a charter or procedures approved by the Board that delineates the specific responsibilities of that committee.The Board has established four standing committees: the Audit Committee, the Nominating Committee, the Valuation Committee and the Qualified Legal Compliance Committee.The members and responsibilities of each Board committee are summarized below. The Board periodically evaluates its structure and composition as well as various aspects of its operations.The Board believes that its leadership structure, including its Independent Chair position and its committees, is appropriate for the Trust in light of, among other factors, the asset size and nature of the Fund, the number of funds overseen by the Board, the arrangements for the conduct of the Fund’s operations, the number of Trustees, and the Board’s responsibilities.On an annual basis, the Board conducts a self-evaluation that considers, among other matters, whether the Board and its committees are functioning effectively and whether, given the size and composition of the Board and each if its committees, the Trustees are able to oversee effectively the number of funds in the complex. The Board holds four regularly scheduled in-person meetings and schedules four telephonic meetings each year.The Board may hold special meetings, as needed, either in person or by telephone, to address matters arising between regular meetings.The Independent Trustees also hold at least one in-person meeting each year during a portion of which management is not present and may hold special meetings, as needed, either in person or by telephone. 26 The Trustees are identified in the table below, which provides information as to their principal business occupations held during the last five years and certain other information.Each Trustee serves until his or her death, resignation or removal and replacement.The address for all Trustees is c/o Atlantic Fund Administration, LLC, Three Canal Plaza, Suite 600, Portland, Maine, 04101.Each Trustee oversees twenty-three series of the Trust.Mr. John Y. Keffer is considered an interested trustee due to his affiliation with Atlantic.Mr. Keffer also is an independent director of the Wintergreen Fund, Inc., another registered open-end investment company. Name and Year of Birth Position with the Trust Length of Time Served Principal Occupation(s) During Past 5 Years Independent Trustees J. Michael Parish Born: 1943 Chairman of the Board; Trustee; Chairman, Nominating Committee and Qualified Legal Compliance Committee Since 1989 (Chairman since 2004) Retired since 2003. Costas Azariadis Born: 1943 Trustee; Chairman, Valuation Committee Since 1989 Professor of Economics, Washington University since 2006; Professor of Economics, University of California-Los Angeles 1992-2006. James C. Cheng Born: 1942 Trustee; Chairman, Audit Committee Since 1989 President, Technology Marketing Associates (marketing company for small- and medium-sized businesses in New England) since 1991. Interested Trustee John Y. Keffer(1) Born: 1942 Trustee; Vice Chairman Since 1989 Chairman, Atlantic since 2008; President, Forum Foundation (a charitable organization) since 2005; President, Forum Trust, LLC (a non-depository trust company chartered in the State of Maine) since 1997. (1)Since 1997, John Y. Keffer has been president and owner of Forum Trust, LLC.Prior to January 1, 2010, Atlantic was a wholly owned subsidiary of Forum Trust, LLC. Effective January 1, 2010, Atlantic became a wholly owned subsidiary of Forum Holdings Corp., a Delaware corporation that is wholly owned by Mr. Keffer. In addition to the information set forth in the table above, each Trustee possesses other relevant qualifications, experience, attributes or skills.The following provides additional information about these qualifications and experience. 27 J. Michael Parish:Mr. Parish has experience as a business attorney and long-time member of a law firm; service on the board of the foundation Hackensack Riverkeeper, Inc., and a private university; and multiple years of service as a Trustee and as Independent Chair.Mr. Parish also served as a Trustee of Monarch Funds, a Massachusetts business trust and open-end management investment company, from 2003 to 2009. Costas Azariadis:Mr. Azariadis has extensive experience with finance and economics, having served as a professor of economics at various top universities and a member of the various committees of the governing body of universities; and multiple years of service as a Trustee.Mr. Azariadis also served as a Trustee of Monarch Funds from 2003 to 2009. James C. Cheng:Mr. Cheng has organizational experience as chairman and chief executive officer of a private marketing company; experience as a co-founder of an information technology firm; experience as a consultant; and multiple years of service as a Trustee.Mr. Cheng also served as a Trustee of Monarch Funds from 2003 to 2009. John Y. Keffer:Mr. Keffer has extensive experience in the investment management industry, including organizational experience as chairman and chief executive officer of a fund service provider; and multiple years of service as a Trustee.Mr. Keffer also served as a Trustee of Monarch Funds from 2003 to 2009 and continues to serve as an independent director of Wintergreen Fund, Inc., another open-end managementinvestment company. Risk Oversight.Consistent with its responsibility for oversight of the Trust and the Fund, the Board oversees the management of risks relating to the administration and operation of the Trust and the Fund.The Adviser, as part of its responsibilities for the day-to-day operations of the Fund, is responsible for day-to-day risk management.The Board, in the exercise of its reasonable business judgment, also separately considers potential risks that may impact the Fund.The Board performs this risk management oversight directly and, as to certain matters, through its committees (described above) and through the Independent Trustees.The following provides an overview of the principal, but not all, aspects of the Board’s oversight of risk management for the Trust and the Fund. In general, the Fund’s risks include, among others, investment risk, valuation risk, compliance risk and operational risk.The Board has adopted, and periodically reviews, policies and procedures designed to address these and other risks to the Trust and the Fund.In addition, under the general oversight of the Board, the Adviser and other service providers have themselves adopted a variety of policies, procedures and controls designed to address particular risks.Different processes, procedures and controls are employed with respect to different types of risks.Further, the Adviser oversees and regularly monitors the investments, operations and compliance of the Fund’s investments. The Board also oversees risk management for the Trust and the Fund through review of regular reports, presentations and other information from officers of the Trust and other persons.Senior officers of the Trust, senior officers of the Adviser and the Trust’s CCO regularly report to the Board on a range of matters, including those relating to risk management.In this regard, the Board periodically receives reports regarding other service providers to the Trust, either directly or through the CCO.On at least a quarterly basis, the Independent Trustees meet with the CCO 28 to discuss matters relating to the Fund’s compliance program.Further, at least annually, the Board receives a report from the CCO regarding the effectiveness of the Fund’s compliance program. The Board also regularly receives reports from the Adviser with respect to the investments and securities trading of the Fund.For example, typically, the Board receives reports, presentations and other information from the Adviser on at least an annual basis in connection with the Board’s consideration of the renewal of the Fund’s advisory agreement with the Adviser.Also, if applicable, the Board receives reports from the Adviser and other service providers in connection with the Board’s consideration of the renewal of any distribution plan of the Fund under Rule 12b-1 under the 1940 Act.Senior officers of the Trust and senior officers of the Adviser also report regularly to the Valuation and Audit Committees on valuation matters, internal controls and accounting and financial reporting policies and practices.In addition, the Audit Committee receives regular reports from the Trust’s independent auditors on internal control and financial reporting matters. Trustee Ownership in the Fund and Other Series of the Trust. Trustees Dollar Range of Beneficial Ownership in the Fund as of December 31, 2010(1) Aggregate Dollar Range of Ownership as of December 31, 2010 in all Registered Investment Companies Overseen by Trustee in the Trust Independent Trustees Costas Azariadis None None James C. Cheng None None J. Michael Parish None Over $100,000 Interested Trustee John Y. Keffer None $10,001-$50,000 (1) Since the Fund commenced operations after December 31, 2010, the Trustees did not own any shares of the Fund prior to December 31, 2010. B.Principal Officers of the Trust The officers of the Trust conduct and supervise its daily business.As of the date of this SAI, the officers of the Trust, their ages, their business address and their principal occupations during the past five years are as set forth below.Unless otherwise indicated, the address of each Officer is c/o Atlantic Fund Administration, LLC, Three Canal Plaza, Suite 600, Portland, Maine 04101. Name and Year of Birth Position with the Trust Length of Time Served Principal Occupation(s) During Past 5 Years Stacey E. Hong Born: 1966 President; Principal Executive Officer Since 2008 President, Atlantic since 2008; Director, Consulting Services, Foreside Fund Services, 2007; Elder Care, 2005-2006; Director, Fund Accounting, Citigroup 2003-2005. 29 Name and Year of Birth Position with the Trust Length of Time Served Principal Occupation(s) During Past 5 Years Karen Shaw Born: 1972 Treasurer; Principal Financial Officer Since 2008 Senior Manager, Atlantic since 2008; Section Manager/Vice President, Enterprise Support Services, Citigroup, 2003-2008. David Faherty Born: 1970 Vice President Since 2009 Senior Counsel, Atlantic since 2009; Vice President, Citi Fund Services Ohio, Inc., 2007-2009; Associate Counsel, Investors Bank & Trust Co. 2006-2007; FDIC, 2005. Michael J. McKeen Born: 1971 Vice President Since 2009 Senior Manager, Atlantic since 2008; Vice President, Citigroup, 2003-2008. Joshua LaPan Born: 1973 Vice President Since 2009 Manager, Atlantic since 2008; Vice President, Citigroup, 2003-2008. Timothy Bowden Born: 1969 Vice President Since 2009 Manager, Atlantic since 2008; Vice President, Citigroup, 2005-2008. Lina Bhatnagar Born: 1971 Secretary Since 2008 Senior Administration Specialist, Atlantic since 2008; Regulatory Administration Specialist, Citigroup, 2006-2008. C.Ownership of Securities of the Adviser and Related Companies As of June 30, 2011, no Independent Trustee (or any of his immediate family members) owned beneficially or of record securities of any Trust investment adviser, its principal underwriter, or any person (other than a registered investment company) directly or indirectly, controlling, controlled by or under common control with any Trust investment adviser or principal underwriter. D.Information Concerning Trust Committees Audit Committee.The Trust’s Audit Committee, which meets when necessary, consists of Messrs. Azariadis, Cheng and Parish, constituting all of the Independent Trustees.Pursuant to a charter adopted by the Board, the Audit Committee assists the Board in fulfilling its responsibility for oversight of the quality and integrity of the accounting, auditing and financial reporting practices of the Trust.It is directly responsible for the appointment, termination, compensation and oversight of work of the independent registered public accountants to the Trust.In so doing, the Committee reviews the methods, scope and results of the audits and audit fees charged, and reviews the Trust’s internal accounting procedures and controls. During the fiscal year ended April 30, 2011, the Audit Committee met fourtimes. 30 Nominating Committee.The Trust’s Nominating Committee, which meets when necessary, consists of Messrs. Azariadis, Cheng, and Parish, constituting all of the Independent Trustees.Pursuant to a charter adopted by the Board, the Nominating Committee is charged with the duty of nominating all Trustees and committee members, and presenting these nominations to the Board.The Nominating Committee will not consider any nominees for Trustee recommended by security holders.During the fiscal year ended April 30, 2011, the Nominating Committee did not meet. Valuation Committee.The Trust’s Valuation Committee, which meets when necessary, consists of Messrs. Azariadis, Cheng, Keffer, or Parish, the President or the Treasurer, a representative of the Fund Accountant and, if needed, a portfolio manager or a senior representative of the investment advisers to the Trust series holding securities that require fair valuation.Pursuant to the Trust’s Pricing and Valuation Procedures, the Valuation Committee oversees the pricing of the Fund’s shares and the activities of the Fund Accountant and the Adviser in connection with the valuation of the Fund’s portfolio securities; selects from time to time, subject to approval by the Board, independent pricing services to provide a market value or fair value of any portfolio security approved by the Board; makes and monitors fair value determinations pursuant to these Procedures; and carries out any other supervisory functions delegated to it by the Board relating to the valuation of Fund portfolio securities.During the fiscal year ended April 30, 2011, the Valuation Committee met 157 times. Qualified Legal Compliance Committee. The Qualified Legal Compliance Committee (the “QLCC’), which meets when necessary, consists of Messrs. Azariadis, Cheng and Parish, constituting all of theIndependent Trustees.The QLCC evaluates and recommends resolutions to reports from attorneys servicing the Trust regarding evidence of material violations of applicable federal and state law or the breach of fiduciary duties under applicable federal and state law by the Trust or an employee or agent of the Trust.During the fiscal year ended April 30, 2011, the QLCC did not meet. E.Compensation of Trustees and Officers Each Trustee is paid an annual fee of $45,000 for service to the Trust.The Chairman of the Board is paid an annual fee of $66,000.In addition, the Chairman receives a monthly stipend of $500 to cover certain expenses incurred in connection with his duties to the Trust.The Trustees and Chairman may receive additional fees for special Board meetings.Each Trustee is also reimbursed for all reasonable out-of-pocket expenses incurred in connection with his duties as a Trustee, including travel and related expenses incurred in attending Board meetings.No officer of the Trust is compensated by the Trust, but officers are reimbursed for travel and related expenses incurred in attending Board meetings held outside of Portland, Maine. 31 The following table sets forth the estimated compensation that will be earned by each Trustee for the fiscal year ending April 30, 2012. Trustee Compensation from the Fund* Pension or Retirement Benefits Total Compensation from Trust John Y. Keffer $0 N/A $0 Costas Azariadis $386 N/A $45,000 James C. Cheng $386 N/A $45,000 J. Michael Parish $566 N/A $66,000 *The Fund has not commenced operations as of the date of this SAI.Accordingly, this table shows the estimated compensation for the fiscal period May 1, 2011 through April 30, 2012. F.Investment Adviser Services of Adviser.The Adviser serves as investment adviser to the Fund pursuant to an investment advisory agreement with the Trust (the “Advisory Agreement”).Under the Advisory Agreement, the Adviser furnishes, at its own expense, all services, facilities and personnel necessary in connection with managing the Fund’s investments and effecting portfolio transactions for the Fund.The Adviser may compensate brokers or other service providers (“Financial Intermediaries”) out of its own assets, and not as additional charges to the Fund, in connection with the sale and distribution of shares of the Fund and/or servicing of these shares. Ownership of Adviser.The Adviser is a wholly-owned subsidiary of ICICI Securities Ltd., India, which is a wholly owned subsidiary of ICICI Bank Ltd., which is the second largest bank in India. Information Concerning Accounts Managed by the Portfolio Managers. The following table provides information regarding other accounts managed by the portfolio managers as of June 30, 2011. Name of Portfolio Manager Number of Other Accounts Managed and Assets by Account Type Number of Accounts and Assets for Which Advisory Fee is Performance-Based Registered Investment Companies Other Pooled Investment Vehicles Other accounts Registered Investment Companies Other Pooled Investment Vehicles Other accounts Vinay Sharma 0 0 0 0 0 0 Pushpinder Singh* 0 0 3($1.31B) 0 0 0 * Mr. Singh is acting only as the adviser tothe Other accountsanddoes not havediscretion over managment of these portfolios. Conflicts of Interest.Actual or apparent conflicts of interest may arise when a portfolio manager has day-to-day management responsibilities with respect to more than one fund or other account.More specifically, portfolio managers who manage multiple funds and/or other accounts may be presented with the following conflicts: ● The management of multiple client accounts may result in a portfolio manager devoting unequal time and attention to the management of each fund and/or other account.The Adviser seeks to manage such competing interests for the time and 32 attention of portfolio managers by having portfolio managers focus on a particular investment discipline.Most other accounts managed by the portfolio manager are managed using the same investment models that are used in connection with the management of the Fund. ● If the portfolio manager identifies a limited investment opportunity that may be suitable for more than one account, the Fund may be unable to take full advantage of that opportunity due to an allocation of filled purchase or sale orders across all eligible accounts.To deal with these situations, the Adviser and the Fund have adopted procedures for allocating portfolio transactions across multiple accounts. ● With respect to securities transactions for the Fund, the Adviser determines which broker to use to execute each order, consistent with its duty to seek best execution of the transaction.However, with respect to certain other accounts (such as other pooled investment vehicles that are not registered mutual funds and other accounts managed for organizations and individuals), the Adviser may be limited by the client with respect to the selection of brokers or may be instructed to direct trades through a particular broker.In these cases, the Adviser may place separate, non-simultaneous transactions for the Fund and another account that may temporarily affect the market price of the security or the execution of the transaction, or both, to the detriment of the Fund or the other account. ● Finally, the appearance of a conflict of interest may arise if the Adviser has an incentive, such as a performance-based management fee, which relates to the management of one fund or account but not all funds and accounts with respect to which a Portfolio Manager has day-to-day management responsibilities. The Adviser and the Fund have adopted certain compliance procedures, which are designed to address these types of conflicts.However, there is no guarantee that such procedures will detect each and every situation in which a conflict arises. Information Concerning Compensation of Portfolio Managers. Portfolio manager compensation consists of a fixed annual salary and a variable component, which is linked to the performance level of the accounts managed by a portfolio manager for the one- and three-year periods.Performance is measured on the basis of the contribution and value addition (i.e., assets under management plus the performance of the Fund) to the Adviser and its clients. Portfolio Manager Ownership in the Fund.Mr. Pushpinder Singh and Mr. Vinay Sharma are the Fund’s portfolio managers.The Fund had not yet commenced operations prior to the date of this SAI.Accordingly, the Fund’s portfolio managers do not own any shares of the Fund. Fees.Pursuant to the Advisory Agreement, the Adviser receives an advisory fee from the Fund at an annual rate equal to 1.25% of the Fund’s average daily net assets.The Adviser has agreed to cap its advisory fee and/or reimburse certain expenses of the Fund to the extent that the annual operating expenses of the Class A Shares, Class C Shares and Class I Shares of the Fund exceed 33 1.95%, 2.70% and 1.70%, respectively, of the Fund’s average daily net assets through September 1, 2012.This expense limitation excludes other expenses, taxes, leverage interest, acquired fund fees and expenses, dividends or interest on short positions, other interest expenses, brokerage commissions, expenses incurred in connection with any merger or reorganization and extraordinary expenses such as litigation.Expense limitations may be changed only with the approval of the Board.Any reimbursement of the Fund’s expenses or reduction in the Adviser’s investment advisory fees is subject to reimbursement by the Fund within the following three fiscal years and any additional periods if overall expenses fall below the lesser of its then current expense cap or the expense cap in effect at the time of the Fund reimbursement. The advisory fee, if not waived, is accrued daily by the Fund and is assessed based on average daily net assets for the previous month.The advisory fee is paid monthly based on average daily net assets for the prior month. The Fund had not commenced operations prior to the date of this SAI.Accordingly, advisory fee data is not provided. Advisory Agreement. The Fund’s Advisory Agreement remains in effect for a period of two years from the date of its effectiveness and then the Advisory Agreement must be approved at least annually by the Board or by majority vote of the shareholders, and in either case by a majority of the Trustees who are not parties to the agreements or interested persons of any such party (other than as Trustees of the Trust). The Advisory Agreement is terminable without penalty by the Trust with respect to the Fund on 60 days’ written notice when authorized either by vote of the Fund’s shareholders or by a majority vote of the Board, or by the Adviser on 60 days’ written notice to the Trust.The Advisory Agreement terminates immediately upon assignment. Under the Advisory Agreement, the Adviser is not liable for any mistake of judgment, mistake of law, any loss arising out of any investment or for any act or omission taken or in any event whatsoever with respect to the Portfolio or the Fund in the absence of bad faith, willful misfeasance or gross negligence in the performance of its duties or obligations under the Advisory Agreement or in the absence of reckless disregard of its obligations and duties under the Advisory Agreement. G.Distributor Distribution Services.The Distributor (also known as the principal underwriter) of the shares of the Fund is located at 3 Canal Plaza, Suite 100, Portland, Maine 04101.The Distributor is a registered broker-dealer and is a member of the Financial Industry Regulatory Authority, Inc. (“FINRA”). Under a Distribution Agreement with the Trust dated March 31, 2009, the Distributor acts as the agent of the Trust in connection with the continuous offering of shares of the Fund.The Distributor continually distributes shares of the Fund on a best efforts basis.The Distributor has no obligation to sell any specific quantity of the Fund’s shares.The Distributor and its officers 34 have no role in determining the investment policies or which securities are to be purchased or sold by the Trust. The Distributor may enter into agreements with selected Financial Intermediaries for distribution of shares of the Fund.With respect to certain Financial Intermediaries and related Fund “supermarket” platform arrangements, the Fund and/or the Adviser, rather than the Distributor, typically enter into such agreements.These Financial Intermediaries may charge a fee for their services and may receive shareholder service or other fees from parties other than the Distributor.These Financial Intermediaries may otherwise act as processing agents and are responsible for promptly transmitting purchase, redemption and other requests to the Fund. Investors who purchase shares through Financial Intermediaries will be subject to the procedures of those Intermediaries through whom they purchase shares, which may include charges, investment minimums, cutoff times and other restrictions in addition to, or different from, those listed herein.Information concerning any charges or services will be provided to customers by the Financial Intermediary through whom they purchase shares.Investors purchasing shares of the Fund through Financial Intermediaries should acquaint themselves with their intermediary’s procedures and should read the Prospectus in conjunction with any materials and information provided by their intermediary.The Financial Intermediary, and not its customers, will be the shareholder of record, although customers may have the right to vote shares depending upon their arrangement with the intermediary.The Distributor does not receive compensation from the Fund for its distribution services except the distribution/service fees with respect to the shares of those classes for which a Rule 12b-1 Plan is effective.The Adviser has entered into a separate agreement with the Distributor pursuant to which it compensates and reimburses the Distributor for services provided to the Fund under the Distribution Agreement.The payments made by the Adviser to the Distributor do not represent an additional expense to the Trust or its shareholders. Distribution Plan (Class A Shares and Class C Shares).The Trust has adopted a Rule 12b-1 plan under which the Fund is authorized to pay to the Distributor or any other entity approved by the Board (collectively, “payees”) as compensation for the distribution-related and/or shareholder services provided by such entities, an aggregate fee equal to 0.25% of the average daily net assets of Class A Shares and up to 1.00% of the average daily net assets of Class C Shares for distribution services and/or the servicing of shareholder accounts.The payees may pay any or all amounts received under the Rule 12b-1 plan to other persons, including the Adviser, for any distribution or service activity conducted on behalf of the Fund.The plan is a core component of the ongoing distribution of Class A Shares and Class C Shares. The plan provides that payees may incur expenses for distribution and service activities including, but not limited to: (i) any sales, marketing and other activities primarily intended to result in the sale of the Fund’s shares and (ii) providing services to holders of shares related to their investment in the Fund, including without limitation providing assistance in connection with responding to shareholder inquiries regarding the Fund’s investment objective, policies and other operational features, and inquiries regarding shareholder accounts.Expenses for such activities include compensation to employees, and expenses, including overhead and telephone and other communication expenses, of a payee who engages in or supports the distribution of the Fund’s shares, or who provides shareholder servicing such as responding to the Fund’s shareholder inquiries regarding the Fund’s operations; the incremental costs of printing 35 (excluding typesetting) and distributing prospectuses, statements of additional information, annual reports and other periodic reports for use in connection with the offering or sale of the Fund’s shares to any prospective investors; and the costs of preparing, printing and distributing sales literature and advertising materials used by the Distributor, Adviser or others in connection with the offering of the Fund’s shares for sale to the public. The plan requires the payees to prepare and submit to the Board, at least quarterly, and the Board to review, written reports setting forth all amounts expended under the Plan and identifying the activities for which those expenditures were made.The plan obligates the Fund to compensate the Distributor for services and not to reimburse it for expenses incurred. The Fund had not commenced operations prior to the date of this SAI.Accordingly, 12b-1 expense data is not provided. Advertising Printing & Mailing of Prospectuses Compensation to Underwriters Compensation to Broker- Dealers Compensation toSales Personnel Interest, Carrying or Other Financial Charges ICICI India Dynamic Fund N/A N/A N/A N/A N/A N/A The plan provides that it will remain in effect for one year from the date of its adoption and thereafter shall continue in effect provided it is approved at least annually by the shareholders or by the Board, including a majority of the Independent Trustees.The plan further provides that it may not be amended to materially increase the costs which the Trust bears for distribution/shareholder servicing pursuant to the plan without approval by shareholders of Class A Shares and Class C Shares and that other material amendments of the plan must be approved by the Independent Trustees.The plan may be terminated with respect to the Fund’s Class A Shares and Class C Shares at any time by the Board, by a majority of the Independent Trustees or by shareholders of the applicable Class of Shares. The Fund had not commenced operations prior to the date of this SAI.Accordingly, the fees payable by the Fund to the Distributor or its agents under the Distribution Plan for Class A Shares, the amount of fees waived by the Distributor or its agents, and the actual fees received by the Distributor and its agents under the Plan are not provided. The Fund is authorized to pay up to 0.10% of the average daily net assets of the Class A Shares, Class C Shares and Class I Shares of the Fund as payment of shareholder recordkeeping, administration and transfer agency services for Class A, Class C and Class I shareholders.The fees are included as part of the Fund’s “Other Expenses” in the table in the “Fees and Expenses” section in the Prospectus.Such fees are typically paid to Financial Intermediaries such as plan sponsors and broker-dealers. 36 H.Other Fund Service Providers Administrator, Fund Accountant, Transfer Agent and Compliance Services Atlantic and its subsidiaries provide transfer agency services and serves as the Trust Administrator.Atlantic is a subsidiary of Forum Holdings Corporation.John Y. Keffer, a Trustee, is the Chairman of Atlantic and is also the founder and a substantial owner of Forum Holdings Corporation, the parent entity of Atlantic.JFS provides fund accounting and serves as the Fund Administrator. Pursuant to the Atlantic Services Agreement, (the “Atlantic Agreement”), the Fund pays Atlantic a base fee for Trust Administration services at an annual rate of: 0.02% on the first $500 million in Fund assets, 0.01% on the next $500 million in Fund assets, 0.005% on Fund assets exceeding $1 billion.The Fund pays Atlantic a fee for transfer agency services at an annual rate of 0.01% of assets.The Fund also pays Atlantic a monthly maintenance fee of $500 per month for each CUSIP and certain surcharges and shareholder account fees.Fees are accrued daily by the Fund and are paid monthly based on the average net assets, and accounts for the prior month.The Atlantic Agreement asset base fee is subject to an annual minimum of $30,000. Pursuant to the JFS Services Agreement, (the “JFS Agreement”), the Fund pays the Fund Administrator a bundled fee for administration and fund accounting services at an annual rate of: 0.10% on the first $250 million in Fund assets, 0.075% on the next $250 million in Fund assets, and 0.03% on Fund assets exceeding $500 million.The JFS Agreement asset base fee is subject to an annual minimum of $120,000. As Trust Administrator, Atlantic administers the Trust’s operations with respect to the Fund except those that are the responsibility of the Fund Administrator or any other service provider hired by the Trust, all in such manner and to such extent as may be authorized by the Board.The Trust Administrator’s responsibilities include, but are not limited to, (1) overseeing the performance of administrative and professional services rendered to the Fund by others, including its transfer agent and dividend disbursing agent, legal and other services performed for the Fund; (2) preparing for filing and filing Form N-PX; (3) providing the Fund with adequate general office space and facilities and provide persons suitable to the Board to serve as officers of the Trust; and (4) with the cooperation of the Adviser, the officers of the Trust and other relevant parties, preparing and disseminating materials for meetings of the Board. As Fund Administrator, JFS administers the Fund’s operations except those that are the responsibility of Atlantic or any other service provider hired by the Trust, all in such manner and to such extent as may be authorized by the Board.The Fund Administrator’s responsibilities include, but are not limited to, (1) overseeing the performance of administrative and professional services rendered to the Fund by others, including its custodian, auditing, shareholder servicing and other services performed for the Fund; (2) preparing for filing and filing certain regulatory filings (i.e. registration statements and annual/semi-annual reports) subject to Trust counsel and/or independent auditor oversight; (3) overseeing the preparation and filing of the Fund’s tax returns, the preparation of financial statements and related reports to the Fund’s shareholders, the SEC, and state and other securities administrators; and (4) assisting the Fund’s investment 37 adviser in monitoring Fund holdings for compliance with prospectus investment restrictions and assist in preparation of periodic compliance reports. As Fund Accountant, JFS provides fund accounting services to the Fund.These services include calculating the NAV of the Fund. Atlantic serves as transfer agent and distribution paying agent for the Fund. Atlantic is registered as a transfer agent with the SEC.The Transfer Agent and distribution paying agent maintains an account for each shareholder of record of the Fund and is responsible for processing purchase and redemption requests and paying distributions to shareholders of record. Atlantic provides a Principal Executive Officer (“PEO”), a Principal Financial Officer (“PFO” and, with the PEO, “Certifying Officers”), a Chief Compliance Officer (“CCO”), and an Anti-Money Laundering Compliance Officer (“AMLCO”) to the Fund, as well as certain additional compliance support functions (collectively, “Compliance Services”), pursuant to a Compliance Services Agreement (the “Compliance Services Agreement”). For making available the CCO, the AMLCO and the Certifying Officers, and for providing the Compliance Services, Atlantic receives a fee from the Fund equal to $40,000. The Compliance Services Agreement continues in effect until terminated.The Compliance Services Agreement is terminable with or without cause and without penalty by the Board of the Trust or by Atlantic on 60 days’ written notice to the other party.Notwithstanding the foregoing, the provisions of the Compliance Services Agreement related to CCO services, may be terminated at any time by the Board, effective upon written notice to the CCO and Certifying Officers, without the payment of any penalty. Under the Atlantic Compliance Services Agreement, (1) Atlantic is not liable to the Fund or the Fund's shareholders for any act or omission, and (2) Atlantic and certain related parties ("Atlantic Indemnitees") are indemnified by the Fund against any and all claims and expenses related to an Atlantic Indemnitee's actions or omissions, except, with respect to (1) and (2), for willful misfeasance, bad faith or negligence in the performance of Atlantic's duties or by reason of reckless disregard of its obligations and duties under the Compliance Services Agreement. Multiconsult Limited is the administrator in Mauritius.The Portfolio pays Multiconsult Limited for its services, including:(i) keeping statutory books and records in order to comply with Mauritian Company Law and Financial Services Commission of Mauritius requirements; (ii) preparing certain regulatory filings; (iii) providing taxation and regulatory advising services; and (iv) providing office facilities in Mauritius.The Portfolio also reimburses Multiconsult Limited for all reasonable out-of-pocket expenses incurred in the performance of its duties.Any fees paid by the Portfolio will ultimately be borne by the Fund and its shareholders. The Fund had not commenced operations prior to the date of this SAI. Accordingly, fee data for the aforementioned services are not provided. 38 Custodian Citibank N.A. (“Citi”) is the Custodian for the Fund and the Portfolio.As such, Citi safeguards and controls the Fund’s and the Portfolio’s cash and securities, determines income and collects interest on Fund investments.The Custodian may employ subcustodians to provide custody of the Fund’s domestic and foreign assets.The Custodian is located at 388 Greenwich Street, New York, New York 10013. Legal Counsel K&L Gates LLP, 1treet, N.W. Washington, D.C. 20006, serves as legal counsel to the Trust. Independent Registered Public Accounting Firm KPMG LLP (“KPMG”), 303 East Wacker Drive, Chicago, Illinois 60601, is the independent registered public accounting firm for the Fund and provides audit and tax services. KPMG audits the annual financial statements of the Fund and provides the Fund with an audit opinion.KPMGalso reviews certain regulatory filings of the Fund. Portfolio Transactions A.How Securities are Purchased and Sold Purchases and sales of portfolio securities that are equity securities (for instance, common stock and preferred stock) are generally effected: (i) if the security is traded on an exchange, through brokers who charge commissions; and (ii) if the security is traded in the “over-the-counter” markets, in a principal transaction directly from a market maker.In transactions on stock exchanges, commissions are negotiated. Purchases and sales of portfolio securities that are fixed-income securities (for instance, money market instruments and bonds, notes and bills) usually are principal transactions.In a principal transaction, the party from whom the Fund purchases or to whom the Fund sells is acting on its own behalf (and not as the agent of some other party such as its customers).These securities normally are purchased directly from theissuer or from an underwriter or market maker for the securities.There usually are no brokerage commissions paid for these securities. When transactions are executed in an over-the-counter market, the Adviser will seek to deal with the primary market makers; but when necessary in order to obtain best execution, the Adviser will utilize the services of others. The price of securities purchased from underwriters includes a disclosed fixed commission or concession paid by the issuer to the underwriter, and prices of securities purchased from dealers serving as market makers reflects the spread between the bid and asked price. In the case of fixed-income and equity securities traded in the over-the-counter markets, there is generally no stated commission, but the price usually includes an undisclosed commission or markup. 39 B.Commissions Paid The Fund has not commenced operations prior to the date of this SAI.Accordingly, no brokerage commissions were paid by the Fund during the previous three fiscal years. C.Adviser Responsibility for Purchases and Sales The Adviser places orders for the purchase and sale of securities with broker-dealers selected by and at the discretion of the Adviser.The Fund does not have any obligation to deal with a specific broker or dealer in the execution of portfolio transactions.Allocations of transactions to brokers and dealers and the frequency of transactions are determined by the Adviser in its best judgment and in a manner deemed to be in the best interest of the Fund rather than by any formula. The Adviser seeks “best execution” for all portfolio transactions.This means that the Adviser seeks the most favorable price and execution available.The Adviser’s primary consideration in executing transactions for the Fund is prompt execution of orders in an effective manner and at the most favorable price available. D.Choosing Broker-Dealers The Adviser seeks “best execution” for all portfolio transactions.This means that the Adviser seeks the most favorable price and execution available.The Fund may not always pay the lowest commission or spread available.Rather, in determining the amount of commissions (including certain dealer spreads) paid in connection with securities transactions, the Adviser takes into account factors such as size of the order, difficulty of execution, efficiency of the executing broker’s facilities (including the research services described below) and any risk assumed by the executing broker.The Adviser may also utilize a broker and pay a slightly higher commission if, for example, the broker has specific expertise in a particular type of transaction (due to factors such as size or difficulty), or it is efficient in trade execution. The Adviser may also give consideration to brokerage and research services furnished by brokers to the Adviser and may cause the Fund to pay these brokers a higher amount of commission than may be charged by other brokers.Research is designed to augment the Adviser’s own internal research and investment strategy capabilities.This research may include reports that are common in the industry such as industry research reports and periodicals, quotation systems, software for portfolio management and formal databases.Typically, the research will be used to service all of the Adviser’s accounts, although a particular client may not benefit from all the research received on each occasion.The Adviser’s fees are not reduced by reason of the Adviser’s receipt of research services.Since most of the Adviser’s brokerage commissions for research are for economic research on specific companies or industries, and since the Adviser follows a limited number of securities, most of the commission dollars spent for industry and stock research directly benefit the Adviser’s clients and the Fund’s investors. The Fund has not commenced operations prior to the date of this SAI.Accordingly, the Fund did not direct brokerage to any broker for research services provided to the Fund during the last fiscal year. 40 E.Counterparty Risk The Adviser monitors the creditworthiness of counterparties to the Fund’s transactions and intends to enter into a transaction only when it believes that the counterparty presents minimal and appropriate credit risks. F.Other Accounts of the Adviser Investment decisions for the Fund are made independently from those for any other account or investment company that is or may in the future become advised by the Adviser or its affiliates.Investment decisions are the product of many factors, including basic suitability for the particular client involved.Likewise, a particular security may be bought or sold for certain clients even though it could have been bought or sold for other clients at the same time.Likewise, a particular security may be bought for one or more clients when one or more clients are selling the security.In some instances, with required consents, one client may sell a particular security to another client.In addition, two or more clients may simultaneously purchase or sell the same security, in which event, each day’s transactions in such security are, insofar as is possible, averaged as to price and allocated between such clients in a manner which, in the Adviser’s opinion, is in the best interest of the affected accounts and is equitable to each and in accordance with the amount being purchased or sold by each.There may be circumstances when purchases or sales of a portfolio security for one client could have an adverse effect on another client that has a position in that security.In addition, when purchases or sales of the same security for the Fund and other client accounts managed by the Adviser occurs contemporaneously, the purchase or sale orders may be aggregated in order to obtain any price advantages available to large denomination purchases or sales. G.Portfolio Turnover The frequency of portfolio transactions of the Fund (the portfolio turnover rate) will vary from year to year depending on many factors.From time to time, the Fund may engage in active short-term trading to take advantage of price movements affecting individual issues, groups of issues or markets.An annual portfolio turnover rate of 100% would occur if all the securities in the Fund were replaced once in a period of one year.Higher portfolio turnover rates may result in increased brokerage costs to the Fund and a possible increase in short-term capital gains or losses. Portfolio turnover rate is defined under the rules of the SEC as the value of the securities purchased or securities sold, excluding all securities whose maturities at time of acquisition were one year or less, divided by the average monthly value of such securities owned during the year.Based on this definition, instruments with remaining maturities of less than one year, including options and futures contracts in which the Fund invests, are excluded from the calculation of portfolio turnover rate. H.Securities of Regular Broker-Dealers From time to time the Fund may acquire and hold securities issued by its “regular brokers and dealers” or the parents of those brokers and dealers.For this purpose, regular brokers and dealers are the 10 brokers or dealers that:(i) received the greatest amount of brokerage 41 commissions during the Fund’s last fiscal year; (ii) engaged in the largest amount of principal transactions for portfolio transactions of the Fund during that Fund’s last fiscal year; or (iii) sold the largest amount of the Fund’s shares during that Fund’s last fiscal year. The Fund had not commenced operations prior to the date of this SAI.Accordingly, data regarding the Fund’s regular broker-dealers is not included. I.Portfolio Holdings Portfolio holdings as of the end of the Fund’s annual and semi-annual fiscal periods are reported to the SEC on Form N-CSR within ten days of the mailing of the annual or semi-annual report (typically no later than 70 days after the end of each period).Portfolio holdings as of the end of the first and third fiscal quarters are reported to the SEC on Form N-Q within 60 days after the end of such period.You may request a copy of the Fund’s latest semi-annual report to shareholders or a copy of the Fund’s latest Form N-Q which contains the Fund’s portfolio holdings by contacting the Transfer Agent at the address or phone number listed on the cover of this SAI.You may also obtain a copy of the Fund’s latest Form N-CSR and Form N-Q by accessing the SEC’s website at www.sec.gov. In addition, the Adviser makes publicly available, on at least a quarterly basis, information regarding the Fund’s currency exposures.This holdings information is made available through the Adviser’s website.This holdings information is released within 15 days after the period end. The Fund’s nonpublic portfolio holdings information is received by certain service providers in advance of public release in the course of performing or enabling them to perform the contractual or fiduciary duties necessary for the Fund’s operations that the Fund has retained them to perform.The Adviser has regular and continuous access to the Fund’s portfolio holdings.In addition, the Fund Administrator, the Trust Administrator, the Custodian, the Distributor and the Fund Accountant, as well as independent auditors, proxy voting services, mailing services and financial printers may have access to the Fund’s nonpublic portfolio holdings information on an ongoing basis.The Trustees, the Fund’s officers, legal counsel to the Trust and to the Independent Trustees, and the Fund’s independent registered public accounting firm may receive such information on an as needed basis. From time to time, nonpublic information regarding the Fund’s portfolio holdings may also be disclosed to certain mutual fund consultants, analysts and rating and ranking entities, or other entities or persons (“Recipients”) that have a legitimate business purpose in receiving such information.Any disclosure of information more current than the latest publicly available nonpublic portfolio holdings information will be made only if the Trust Officer determines that: (1) the more current information is necessary for a Recipient to complete a specified task; (2) the Fund has a legitimate business purpose for disclosing the information; and (3) the disclosure is in the best interests of the Fund and its shareholders.Any Recipient,other than a ratings or ranking organization, receiving such information shall agree in writing to: (1) keep the information confidential; (2) use it only for agreed-upon purposes; and (3) not trade or advise others to trade securities, including shares of the Fund, on the basis of the information.Such confidentiality agreements entered into for the receipt of nonpublic information shall also provide, among other things, that the Recipient:(1) will limit access to the information to its employees and agents 42 who are obligated to keep and treat such information as confidential; (2) will assume responsibility for any breach of the terms of the confidentiality agreement by its employees; and (3) upon request from the Trust, will return or promptly destroy the information.Any recipient that is a ratings or ranking organization receiving such information must have in place control mechanisms to reasonably ensure or otherwise agree that, (1) the holdings information will be kept confidential, (2) no employee shall use the information to effect trading or for their personal benefit and (3) the nature and type of information that any employee, in turn, may disclose to third-parties is limited. The Trust Officer shall report to the Board at its next regularly scheduled Board meeting the entering into of an agreement with a Recipient for the disclosure of nonpublic portfolio holdings information and shall include in the report the Trust Officer’s reasons for determining to permit such disclosure. No compensation is received by the Fundnor, to the Fund’s knowledge, paid to its Adviser or any other party in connection with the disclosure of the Fund’s portfolio holdings.The codes of ethics of the Trust and the Adviser are intended to address, among other things,potential conflicts of interest arising from the misuse of information concerning the Fund’s portfolio holdings.In addition, the Fund’s service providers may be subject to confidentiality provisions contained within their service agreements, codes of ethics, professional codes, or other similar policies that address conflicts of interest arising from the misuse of such information. The Fund’s portfolio holdings disclosure policy is subject to review by the Fund’s CCO who will report the results of such review at least annually to the Board.Any identified conflict between the interests of shareholders and those of another party resulting from the disclosure of nonpublic portfolio holdings information will be reported to the Board for appropriate action. There is no assurance that the Fund's portfolio holdings disclosure policy will protect the Fund against potential misuse of holdings information by individuals or firms in possession of that information. Purchase and Redemption Information A.General Information You may effect purchases or redemptions or request any shareholder privilege by contacting the Transfer Agent. The Fund accepts orders for the purchase or redemption of shares of each class on any weekday except days when the NYSE is closed, but under unusual circumstances, may accept orders when the NYSE is closed if deemed appropriate by the Trust’s officers. The shares of the Fund may not be available for sale in the state in which you reside.Please check with your investment professional to determine the Fund’s availability. B.Additional Purchase Information Shares of each class of the Fund are offered on a continuous basis by the Distributor. The Fund reserves the right to refuse any purchase request. 43 Fund shares are normally issued for cash only.In the Adviser’s discretion, however, the Fund may accept portfolio securities that meet the investment objective and policies of that Fund as payment for Fund shares.The Fund will only accept securities that: (i) are not restricted as to transfer by law and are not illiquid; and (ii) have a value that is readily ascertainable (and not established only by valuation procedures). IRAs.All contributions into an IRA through the automatic investing service are treated as IRA contributions made during the year the contribution is received. UGMAs/UTMAs.If the custodian’s name is not in the account registration of a gift or transfer to minor (“UGMA/UTMA”) account, the custodian must provide instructions in a matter indicating custodial capacity. C.Additional Redemption Information You may redeem the Fund’s shares at NAV, minus any applicable CDSC and/or redemption fee. The Fund may redeem shares involuntarily to: (i) reimburse the Fund for any loss sustained by reason of the failure of a shareholder to make full payment for shares purchased by the shareholder; or (ii) collect any charge relating to transactions effected for the benefit of a shareholder which is applicable to the Fund’s shares as provided in the Prospectus. Suspension of Right of Redemption.The right of redemption may not be suspended, except for any period during which: (i) the NYSE is closed (other than customary weekend and holiday closings) or during which the SEC determines that trading thereon is restricted; (ii) an emergency (as determined by the SEC) exists as a result of which disposal by the Fund of its securities is not reasonably practicable or as a result of which it is not reasonably practicable for the Fund fairly to determine the value of its net assets; or (iii) the SEC may by order permit for the protection of the shareholders of the Fund. Redemption in Kind.Redemption proceeds normally are paid in cash.If deemed appropriate and advisable by the Adviser, the Fund may satisfy a redemption request from a shareholder by distributing portfolio securities pursuant to procedures adopted by the Board.However, redemption in kind would be limited to FIIs due to restrictions under Indian laws which currently limit foreign investment in Indian securities to investments by FIIs.The Trust has filed an election with the SEC pursuant to which the Fund may only effect a redemption in portfolio securities if the particular shareholder is redeeming more than $250,000 or 1% of the Fund’s total net assets, whichever is less, during any 90-day period. NAV Determination.In determining the NAV of a class of the Fund, securities for which market quotations are readily available are valued at current market value using the valuation price provided by an independent pricing service.If no sales price is reported, the mean of the last bid and ask price is used.If no average price is available, the last bid price is used.If market quotations are not readily available, then securities are valued at fair value as determined by the Board (or its delegate). Distributions.Distributions of net investment income will be reinvested at the NAV of the applicable Fund class (unless you elect to receive distributions in cash) as of the last day of the 44 period with respect to which the distribution is paid.Distributions of capital gain will be reinvested at the NAV of the applicable Fund class (unless you elect to receive distributions in cash) on the payment date for the distribution.Cash payments may be made more than seven days following the date on which distributions would otherwise be reinvested. Additional Information Regarding CDSC.The redemption of C Class shares may be subject to a contingent deferred sales charge (“CDSC”) if you redeem your shares within 12 months of purchase.In addition, if you purchased $1,000,000 or more of Class A Shares of the Fund that were not otherwise eligible for a sales charge waiver and sell the shares within 12 months from the date of purchase, you may pay a CDSC of up to 1%. In determining whether the CDSC is payable, it is assumed that shares not subject to the CDSC are the first redeemed followed by other shares held for the longest period of time. The CDSC will not be imposed upon shares representing reinvested dividends or capital gains distributions, or upon amounts representing share appreciation.As described in the Prospectus, there are various circumstances under which the CDSC will be waived.Additional information about CDSC waivers is provided below. The CDSC is waived under the following circumstances: ● Any partial or complete redemption following death or disability (as defined in the Code) of a shareholder (including one who owns the shares with his or her spouse as a joint tenant with rights of survivorship) from an account in which the deceased or disabled is named. The Manager or the Fund’s transfer agent may require documentation prior to waiver of the charge, including death certificates, physicians' certificates, etc. ● Redemptions from a systematic withdrawal plan. If the systematic withdrawal plan is based on a fixed dollar amount or number of shares, systematic withdrawal redemptions are limited to no more than 10% of your account value or number of shares per year, as of the date the Manager or the Fund’s transfer agent receives your request.If the systematic withdrawal plan is based on a fixed percentage of your account value, each redemption is limited to an amount that would not exceed 10% of your annual account value at the time of withdrawal. ● Redemptions from retirement plans qualified under Section 401 of the Internal Revenue Code of 1986. The CDSC will be waived for benefit payments made by American Beacon Funds directly to plan participants. Benefit payments will include, but are not limited to, payments resulting from death, disability, retirement, separation from service, required minimum distributions (as described under Section 401(a)(9) of the Code), in-service distributions, hardships, loans and qualified domestic relations orders. The CDSC waiver will not apply in the event of termination of the plan or transfer of the plan to another financial institution. ● Redemptions that are mandatory withdrawals from a traditional IRA account after age 70½. 45 ● Involuntary redemptions as a result of your account not meeting the minimum balance requirements, the termination and liquidation of the Fund, or other actions by the Fund. ● Distributions from accounts for which the broker-dealer of record has entered into a special agreement with the Distributor (or Manager) allowing this waiver. ● To return excess contributions made to a retirement plan. ● To return contributions made due to a mistake of fact. Example The following example illustrates the operation of the CDSC for Class C Shares. Assume that you open an account and purchase 1,000 shares at $10 per share and that six months later the NAV per share is $12 and, during such time, you have acquired 50 additional shares through reinvestment of distributions. If at such time you should redeem 450 shares (proceeds of $5,400), 50 shares will not be subject to the charge because of dividend reinvestment. With respect to the remaining 400 shares, the charge is applied only to the original cost of $10 per share and not to the increase in NAV of $2 per share. Therefore, $4,000 of the $5,400 redemption proceeds will pay the charge.At the rate of 1.00%, the CDSC would be $40 for redemptions of C Class shares. In determining whether an amount is available for redemption without incurring a deferred sales charge, the purchase payments made for all shares in your account are aggregated. Taxation As discussed above under the heading, “Foreign Securities-Investment through Mauritius,” the Portfolio has elected to be treated as a disregarded entity for U.S. federal income tax purposes.As a disregarded entity, the income, assets and activities of the Portfolio are treated as those of the Fund.Distributions by the Portfolio to the Fund are disregarded as the Portfolio is not treated as an entity separate from the Fund.Similarly, investments by the Portfolio are considered as made and held by the Fund.Accordingly, this discussion of “Taxation” refers only to the Fund. The following discussion is general in nature and should not be regarded as an exhaustive presentation of all possible tax ramifications.All investors should consult their own tax advisors as to the federal, state, local and foreign tax provisions applicable to them. A.Qualification for Treatment as a Regulated Investment Company The Fund intends, for each taxable year, to qualify for treatment as a “regulated investment company” under the Code.This qualification does not involve governmental supervision of management or investment practices or policies of the Fund. The tax year-end of the Fund is April 30. 46 Meaning of Qualification As a regulated investment company, the Fund will not be subject to federal income tax on the portion of its investment company taxable income (that is, interest, dividends, the excess of net short-term capital gains over net long-term capital losses and other taxable ordinary income, net of expenses) and net capital gain (that is, the excess of net long-term capital gains over net short-term capital losses) that it distributes to shareholders.To continue to qualify for that treatment, the Fund must satisfy the following requirements: ● The Fund must distribute at least 90% of its investment company taxable income each tax year (certain distributions made by the Fund after the close of its taxable year are considered distributions attributable to the previous tax year for purposes of satisfying this requirement). ● The Fund must derive at least 90% of its gross income each taxable year from (i) dividends, interest, payments with respect to securities loans, and gains from the sale or other disposition of securities, foreign securities or foreign currencies, or other income (including gains from options, futures and forward contracts) derived from its business of investing in securities or those currencies and (ii) net income from an interest in a qualified publicly traded partnership (“QPTP”). ● The Fund must satisfy the following asset diversification test at the close of each quarter of the Fund’s taxable year: (i) at least 50% of the value of the Fund’s assets must consist of cash, cash items, U.S. Government Securities, securities of other regulated investment companies, and securities of other issuers (as to which the Fund has not invested more than 5% of the value of total assets in securities of the issuer and as to which the Fund does not hold more than 10% of the outstanding voting securities of the issuer); and (ii) no more than 25% of the value of the Fund’s total assets may be invested in (a) the securities of any one issuer (other than Government Securities and securities of other regulated investment companies) or (b) the securities (other than the securities of other regulated investment companies) oftwo or more issuers that the Fund controls and that are engaged in the same,similar or related trades or businesses, or (c) the securities of one or more QPTPs. Failure to Qualify It is the Fund’s intention to qualify as a regulated investment company in any given tax year. If for any tax year the Fund fails to meet one of the tests described above, the Regulated Investment Company Act of 2010 provides several cure provisions which, if all requirements are met, will prevent registered investment company disqualification. 47 B.Fund Distributions The Fund anticipates distributing substantially all of its investment company taxable income for each tax year.These distributions are taxable to you as ordinary income.A portion of these distributions may qualify for the 70% dividends-received deduction for corporate shareholders. A portion of the Fund’s distributions may be treated as “qualified dividend income,” taxable to individuals at a maximum federal tax rate of 15% (0% for individuals in lower tax brackets) if paid on or before December 31, 2012.A distribution is treated as qualified dividend income by a shareholder to the extent that the Fund receives dividend income from taxable domestic corporations and certain qualified foreign corporations, provided that certain holding period and other requirements are met.To the extent the Fund’s distributions are attributable to other sources, such as interest or capital gains, the distributions are not treated as qualified dividend income.The Fund’s distributions of dividends that it received from REITs generally do not constitute “qualified dividend income.” The Fund anticipates distributing substantially all of its net capital gain for each taxable year.These distributions generally are made only once a year, usually in December, but the Fund may make additional distributions of net capital gain at any time during the year.These distributions are taxable to you as long-term capital gain, regardless of how long you have held shares.These distributions do not qualify for the dividends-received deduction or as qualified dividend income. The Fund may have capital loss carryovers (unutilized capital losses from prior years).These capital loss carryovers (retain their character as eithershort-term or long-term and may be carried forward indefinitely to offset any future capital gains.All capital loss carryovers are listed in the Fund’s financial statements.Any such losses may not be carried back. Distributions by the Fund that do not constitute ordinary income dividends or capital gain dividends will be treated as a return of capital.Return of capital distributions reduce your tax basis in your shares and are treated as capital gain to the extent they exceedthe cost basis in your shares. Each distribution by the Fund will be treated in the manner described above regardless of whether the distribution is paid in cash or reinvested in additional shares of the Fund (or of another fund).If you receive distributions in the form of additional shares, you will be treated as receiving a distribution in an amount equal to the fair market value of the shares received, determined as of the reinvestment date. When you purchase shares their NAV may reflect undistributed net investment income or recognized net capital gain, or unrealized appreciation in the value of the assets of the Fund.A distribution of these amounts is taxable to you in the manner described above, although the distribution economically constitutes a return of capital to you. Ordinarily, you are required to recognize distributions by the Fund as income in the year in which they are made.However, a distribution declared in October, November or December of any year and payable to shareholders of record on a specified date in those months is deemed to 48 be paid by the Fund and received by you on December 31 of that year even if the distribution is paid by the Fund in January of the following year. The Fund in which you invest will send you information annually as to the federal income tax consequences of distributions made (or deemed made) during the year. C.Certain Tax Rules Applicable to Fund Transactions For federal income tax purposes, when put and call options purchased by the Fund expire unexercised, the premiums paid by the Fund may give rise to short-term or long-term capital losses at the time of expiration (depending on the length of the respective exercise periods for the options).When put and call options written by the Fund expire unexercised, the premiums received by the Fund may give rise to short-term or long-term capital gains at the time of expiration (depending on the length of the respective exercise periods for the options).When the Fund exercises a call, the purchase price of the underlying security is increased by the amount of the premium paid by the Fund.When the Fund exercises a put, the proceeds from the sale of the underlying security are decreased by the premium paid.When a put or call written by the Fund is exercised, the purchase price (selling price in the case of a call) of the underlying security is decreased (increased in the case of a call) for tax purposes by the premium received. Certain listed options, regulated futures contracts and foreign currency contracts are considered “Section 1256 contracts” for federal income tax purposes.Section 1256 contracts held by the Fund at the end of each tax year are “marked to market” and treated for federal income tax purposes as though sold for fair market value on the last business day of the tax year.Gains or losses realized by the Fund on Section 1256 contracts generally are considered 60% long-term and 40% short-term capital gains or losses. Under the Code, gains or losses attributable to fluctuations in exchange rates which occur between the time the Fund accrues interest or other receivables or accrues expenses or other liabilities denominated in a foreign currency and the time the Fund actually collects such receivables or pays such liabilities are treated as ordinary income or ordinary loss.Similarly, gains or losses from the disposition of foreign currencies, from the disposition of debt securities denominated in a foreign currency, or from the disposition of a forward contract denominated in a foreign currency which are attributable to fluctuations in the value of the foreign currency between the date of acquisition of the asset and the date of disposition also are treated as ordinary income or loss.These gains or lossesincrease or decrease the amount of the Fund’s investment company taxable income available to be distributed to its shareholders as ordinary income, rather than increasing or decreasing the amount of that Fund’s net capital gain. If the Fund owns shares in a foreign corporation that constitutes a “passive foreign investment company” (a “PFIC”) for federal income tax purposes and that Fund does not elect to treat the foreign corporation as a “qualified electing fund” within the meaning of the Code, that Fund may be subject to U.S.federal income taxation on a portion of any “excess distribution” it receives from the PFIC or any gain it derives from the disposition of such shares, even if such income is distributed as a taxable dividend by that Fund to its shareholders.The Fund may also be subject to additional interest charges in respect of deferred taxes arising from such distributions or gains.Any tax paid by the Fund as a result of its ownership of shares in a PFIC will not give rise 49 to any deduction or credit to that Fund or to any shareholder.A PFIC means any foreign corporation (with certain exceptions) if either (i)it derives at least 75% of its gross income from “passive income” (including interest, dividends, royalties, rents and annuities) or (ii)at least 50% of the value (or adjusted tax basis, if elected) of the assets held by the corporation produce “passive income.”The Fund could elect to “mark-to- market” stock in a PFIC.Under such an election, the Fund would include in gross income (and treat as ordinary income) each taxable year an amount equal to the excess, if any, of the fair market value of the PFIC stock as of the close of the taxable year over the Fund’s adjusted basis in the PFIC stock.The Fund would be allowed a deduction for the excess, if any, of the adjusted basis of the PFIC stock over the fair market value of the PFIC stock as of the close of the taxable year, but only to the extent of any net mark-to-market gains included by that Fund for prior taxable years.The Fund’s adjusted basis in the PFIC stock would be adjusted to reflect the amounts included in, or deducted from, income under this election.Amounts included in income pursuant to this election, as well as gain realized on the sale or other disposition of the PFIC stock, would be treated as ordinary income.The deductible portion of any mark-to-market loss, as well as loss realized on the sale or other disposition of the PFIC stock to the extent that such loss does not exceed the net mark-to-market gains previously included by the Fund, would be treated as ordinary loss.The Fund generally would not be subject to the deferred tax and interest charge provisions discussed above with respect to PFIC stock for which a mark-to-market election has been made.If the Fund purchases shares in a PFIC and that Fund does elect to treat the foreign corporation as a “qualified electing fund” under the Code, that Fund may be required to include in its income each year a portion of the ordinary income and net capital gains of the foreign corporation, even if this income is not distributed to that Fund.Any such income would be subject to the 90% distribution requirement described above and calendar year distribution requirement described below. D.Federal Excise Tax A 4% non-deductible excise tax is imposed on a regulated investment company that fails to distribute in each calendar year an amount equal to the sum of: (i) 98% of its ordinary taxable income for the calendar year plus; (ii) 98.2% of its capital gain net income (including foreign currency gains and losses) for the one-year period ended onOctober 31 (or December 31, if the Fund so elects) of the calendar year.The remaining 2 and1.8% of the Fund’s income and capital gains, respectively, must be distributed during the next calendar year to avoid paying another excise tax.The Fund will be treated as having distributed any amount on which it is subject to income tax for any taxable year ending in the calendar year. For purposes of calculating the excise tax, the Fund may offset any net ordinary loss to the extent of any netshort-term capital gains. The Fund intends to make sufficient distributions of its taxable income and capital gain net income prior to the end of each calendar year to avoid liability for the excise tax.Investors should note, however, that the Fund might in certain circumstances be required to liquidate portfolio investments to make sufficient distributions to avoid excise tax liability. 50 E.Redemption of Shares In general, you will recognize gain or loss on the redemption of shares of the Fund in an amount equal to the difference between the proceeds of the redemption and your adjusted tax basis in the shares.All or a portion of any loss realized may be disallowed if you purchase the Fund’s shares (for example, by reinvesting dividends) within 30 days before or after the redemption (a “wash sale”).If disallowed, the loss will be reflected in an upward adjustment to the basis of the shares purchased.In general, any gain or loss arising from the sale, exchange or redemption of shares of the Fund will be considered capital gain or loss and will be long-term capital gain or loss if the shares were held for longer than one year.Any capital loss arising from the redemption of shares held for six months or less, however, will be treated as a long-term capital loss to the extent of the amount of distributions of net capital gain received on such shares.In determining the holding period of such shares for this purpose, any period during which your risk of loss is offset by means of options, short sales or similar transactions is not counted.Capital losses in any year are deductible only to the extent of capital gains plus, in the case of a non-corporate taxpayer, $3,000 of ordinary income. F.Backup Withholding The Fund will be required in certain cases to withhold and remit to the U.S. Treasury 28% of distributions and the proceeds of redemptions of shares (regardless of whether you realize a gain or a loss) otherwise payable to you if you: (i) have failed to provide a correct taxpayer identification number; (ii) are subject to backup withholding by the IRS for failure to report the receipt of interest or dividend income properly; or (iii) have failed to certify to the Fund thatyou arenot subject to backup withholding or thatyou area corporation or other “exempt recipient.” Backup withholding is not an additional tax; rather any amounts so withheld may be credited against a shareholder’s federal income tax liability. G.State and Local Taxes The tax rules of the various states of the United States and their local jurisdictions with respect to an investment in the Fund can differ from the federal income taxation rules described above.These state and local rules are not discussed herein.You are urged to consult your tax advisor as to the consequences of state and local tax rules with respect to an investment in the Fund. H.Foreign Income Tax Investment income received by the Fund from sources within foreign countries and gains it realizes on the disposition of foreign securities may be subject to foreign income taxes withheld at the source.The United States has entered into tax treaties with many foreign countries that may entitle the Fund to a reduced rate of such taxes or exemption from taxes on such income.It is impossible to know the effective rate of foreign tax in advance since the amount of the Fund’s assets to be invested within various countries cannot be determined.If more than 50% of the value of the Fund’s total assets at the close of its taxable year consists of stocks or securities of foreign corporations, that Fund will be eligible and intends to file an election with the Internal Revenue Service to pass through to its shareholders the amount of foreign taxes paid by that 51 Fund.However, there can be no assurance that the Fund will be able to do so.Pursuant to this election, you will be required to (i) include in gross income (in addition to taxable dividends actually received) your pro rata share of foreign taxes paid by the Fund, (ii) treat your pro rata share of such foreign taxes as having been paid by you and (iii) either deduct such pro rata share of foreign taxes in computing your taxable income or treat such foreign taxes as a credit against federal income taxes.You may be subject to rules which limit or reduce your ability to fully deduct or claim a credit for your pro rata share of the foreign taxes paid by that Fund in which you invest. I.Indian Tax Issues General The summary of Indian tax matters contained below is based on existing law as of the date of this SAI, including the provisions of the Indian Income Tax Act, 1961 (the “Income Tax Act”) and the provisions of the Tax Treaties.The Income Tax Act is amended every year by the Indian Finance Act of the relevant year, and this summary reflects changes through the date hereof. No assurance can be given that future legislation, administrative rulings or court decisions will not significantly modify the conclusions set forth in this summary, possibly with retrospective effect. The following discussion of existing Indian tax law and the application of the Tax Treaties does not address the potential application of the proposed Direct Taxes Code (“DTC”) that was tabled before the Lok Sabha (the Indian lower house of Parliament), which, if enacted, will replace the existing Income Tax Act effective April 1, 2012. Several provisions in the DTC, if enacted, could affect the Portfolio. The key provisions of the DTC and their potential application to the Portfolio are described below in “The Direct Taxes Code, 2010.” Characterization as “Business income” or “Capital gains” The issue of whether gains arising from the sale of shares of an Indian company should be classified as “Capital gains” or “Business income’ has traditionally been a subject matter of litigation with Indian tax authorities. However, the judicial pronouncements, while laying down certain guiding principles have largely been driven by the facts and circumstances of each case. Investment in India would be made through the Portfolio incorporated in Mauritius or any other tax efficient jurisdiction. Where investment is made through Mauritius, as per Article 13 of the India-Mauritius Tax Treaty (the “Treaty”), capital gains derived by a Mauritius tax resident entity from sale of shares or other securities of an Indian company will not be subject to Indian tax, if such gains are characterized as capital gains.However, if the gains realized by the Mauritius tax resident entity on the sale of such shares or other securities are characterized as business income, such gains would be taxable at the rate of 40% (plus applicable surcharge and education cess) in India only if the Mauritius tax resident entity has a permanent establishment in India. This, in turn, should allow the fund to sell portfolio securities without regard to tax consequences in India (although U.S. tax consequences will continue to apply).However, certain amendments to the treaty have been proposed and any such amendments may significantly change the conclusions expressed herein and may have a retroactive effect with respect to the transactions contemplated herein.For additional information regarding taxation of 52 the Fund, see the discussion below under the heading “J. Investment Through Mauritius or Other Tax Efficient Jurisdiction.” J.Investment through Mauritius or Other Tax Efficient Jurisdiction The Fund currently intends to invest in the securities of Indian companies through the Portfolio, an entity formed in the Republic of Mauritius. Such entity has elected to be treated as a disregarded entity for U.S. federal income tax purposes. A disregarded entity is a separate legal entity that is treated as part of its owner for U.S. federal income tax purposes. The taxation of the Portfolio in India shall be governed by the Act read with the provisions of the Treaty. As per Section 90(2) of the Act, the provisions of the Act would apply to the extent they are more beneficial than the provisions of the Treaty. Assuming that the investment are made from a sub-account based in Mauritius, in order for the Treaty provisions to apply, the Portfolio must be a tax resident of Mauritius and must hold a valid Tax Residency Certificate (“TRC”) issued by Mauritius tax authorities. According to the provisions of Article 13 of the Treaty, all the capital gains realized by the Portfolio, whether long-term or short term will not be subject to tax in India, provided the Portfolio does not have a permanent establishment in India. Further, in light of the judgment of Supreme Court of India in the case of Azadi Bachao Andolan () and Circular No. 789 dated April 13, 2000 issued by the Central Board of Direct Taxes, a TRC issued by the Mauritian Authorities, shall constitute sufficient evidence for accepting the status of residence as well as beneficial ownership for applying the Treaty. As the Portfolio holds a valid tax residency certificate from the Mauritius Revenue Authority, it is expected that all the capital gains realized by the Portfolio will be subject to tax only in Mauritius. Long-term capital gains from the sale of Indian listed securities chargeable to Securities Transaction Tax (“STT”) would be exempt from tax in India.Short-term capital gains from sale of Indian listed securities chargeable to STT would be taxed at the rate of 15% in India (excluding currently applicable surcharge of 2% on tax payable and education cess and secondary higher education cess aggregating to 3% on tax payable and surcharge thereon). Short-term capital gains from sales of securities other than mentioned above (including listed debt securities) would be taxed at the rate of 30% (plus applicable surcharge and education cess) and long-term capital gains on sale of securities other than mentioned above (including listed debt security) would be taxable at the rate of 10% (plus applicable surcharge and education cess). In addition, STT applies to purchases or sales of equity shares sold on a recognized stock exchange in India. The period of holding for determining whether there are long term or short term capital gains shall vary depending upon the type of securities. In case of certain listed securities and zero coupon bonds, the period of holding for it to be characterized as long term capital asset is more than 12 months whereas for other securities, such period of holding is increased to more than 36 months.The tax is computed on net realized capital gains; any realized losses in excess of gains may be carried forward for a period of up to eight years to offset future gains.Interest with respect to loans denominated in foreign currency arising to a non-resident will be subject to 53 withholding tax at the rate of 20% (plus applicable surcharge and education cess). Withholding tax in respect of interest other than mentioned above arising to a non-resident will be subject to withholding tax at the rate of 40% (plus applicable surcharge and education cess). Under the Act, shareholders are not subject to Indian tax with respect to dividends declared or paid by an Indian company on which dividend distribution tax is paid by the company declaring or paying such dividend. Currently, dividends distributed by Indian companies are liable to dividend distribution tax of 15% (plus applicable surcharge and education cess). In the event gains on sale of Indian securities are held to be business income, then, in the absence of a “permanent establishment “ in India such business income of the Portfolio would not be subject to tax in India. However, in the event that the Portfolio is held to have a “business connection” or a “permanent establishment” in India then such business income could be taxed in India at the rate of 40% on net basis plus surcharge of 2% plus education cess and secondary higher education cess aggregating to 3% (on tax payable and surcharge thereon) but only to the extent such income is attributable to the activities of its permanent establishment in India. In the event that the benefits of the Treaty are not available to the Portfolio and is held to have a permanent establishment in India, the Portfolio may be subject to a Minimum Alternate Tax (“MAT”). As per the Act, if the tax payable by any company (including a foreign company) is less than 18.5% of its book profits, it will be required to pay MAT which will be deemed to be 18.5% (exclusive of surcharge and education cess) of such book profits. Long-term capital gains on the sale of listed securities which is chargeable to STT are included in the definition of “book profits” for the purposes of calculation MAT. The Direct Taxes Code, 2010 The DTC tabled before the Lok Sabha (i.e., the Indian lower house of Parliament), if enacted will replace the existing Income Tax Act effective April 1, 2012. The DTC proposes several changes in the tax regime and administration thereof.The DTC includes several provisions which may impact the Portfolio.These provisions include, but are not limited to, the following: (a) General Anti-Avoidance Rule (the ‘GAAR’) provisions have been introduced, which would empower the Indian tax authorities to declare an arrangement an impermissible avoidance arrangement if, inter alia, it was entered into for the primary purpose of obtaining a tax benefit and it lacks commercial substance, or does not have a bonafide purpose.The Central Board of Direct Taxes is expected to issue guidelines and prescribe the manner in which the GAAR provisions may be invoked. Depending on that guidance, the GAAR provisions may override the provisions of a tax treaty where a foreign entity claiming the benefits of that tax treaty lacks commercial substance in its country of incorporation. (b) Income earned by Foreign Institutional Investors from the sale of securities, including derivatives, would be characterized as “capital gains.” 54 (c) The DTC would make it mandatory to obtain a TRC before any relief could be claimed under any tax treaty.If a Portfolio were to fail to obtain a TRC, the lack of such TRC could be used by the Indian tax authorities to challenge the Portfolio’s eligibility for benefits under a treaty. Further, such TRC would need to be obtained in a “prescribed form” which has yet to be specified by the Indian tax authorities. (d) A portfolio may be considered to be resident in India if its place of effective management is in India at any time in the year. Residents in India are subject to taxation in India, including on capital gains. “Place of effective management” is defined in the DTC as (i) the place where the board of directors of the company or its executive directors, as the case may be, make their decisions; or (ii) in the case of a board of directors that routinely approves the commercial and strategic decisions made by the executive directors or officers of the company, the place where such executive directors or officers perform their functions. (e) The DTC would widen the taxable income concept to include gain from an “indirect” transfer of a capital asset situated in India. The DTC provides that income arising from the transfer of any share or interest in a foreign company outside India, shall be taxable in India if at any time during the 12 months preceding the transfer, the fair market value (“FMV”) of the assets in India, owned directly or indirectly by the company, represents at least 50% of the FMV of all the assets owned by the company. The capital gains proportionate to the FMV of the assets in India would be taxable in India. (f) Long-term capital gains on the sale of securities on which STT is not paid would be taxable at 30%. (g) Minimum Alternative Tax would be calculated on book-profits at the rate of 20%. (h) If a foreign corporation qualifies as a resident of India on account of its place of effective management in India, such foreign corporation would be taxable at the rate of 30%. The following disclosure is being added in order to comply with Mauritius law. The Fund invests substantially all of its assets in the Portfolio. The Portfolio has qualified to be authorized as an “Expert Fund” under the Regulations of the Mauritius Financial Services Commission. These Regulations provide that only “expert investors” may invest in the Expert Fund. An “expert investor” is an investor that makes an initial investment, for his own account, of not less than US $100,000 or is a sophisticated investor as defined in the Securities Act of 2005 or any similarly defined investor in any other securities legislation. Neither investors in the Portfolio nor investors in the Fund are protected by any statutory compensation arrangements in Mauritius in the event of the Portfolio or the Fund’s failure.The Mauritius Financial Services Commission does not vouch for the financial soundness of the Portfolio or the Fund or for the 55 correctness of any statements made or opinions expressed with regard to it in any offering document or other similar document of the Portfolio or the Fund. Other Matters A.The Trust and Its Shareholders General Information.The Fund is a separate series of the Trust.The Trust is an open-end investment management company organized under Delaware law as a statutory trust on August 29, 1995.On January 5, 1996, the Trust succeeded to the assets and liabilities of Forum Funds, Inc.The Trust’s Trust Instrument permits the Trust to offer separate series (“funds”) of shares of beneficial interest (“shares”).The Trust reserves the right to create and issue shares of additional funds.The Trust and each fund will continue indefinitely until terminated.Each fund is a separate mutual fund, and each share of each fund represents an equal proportionate interest in that fund.All consideration received by the Trust for shares of any fund and all assets of such fund belong solely to that fund and would be subject to liabilities related thereto.The other funds of the Trust are described in one or more separate Statements of Additional Information. Shareholder Voting and Other Rights.Each share of a fund and each class of shares has equal dividend, distribution, liquidation and voting rights.Fractional shares have those rights proportionately, except that expenses related to the distribution of the shares of each fund or class (and certain other expenses such as transfer agency, shareholder service and administration expenses) are borne solely by those shares.Each fund or class votes separately with respect to the provisions of any Rule 12b-1 plan which pertains to the fund or class and other matters for which separate fund or class voting is appropriate under applicable law.Generally, shares will be voted separately by each fund except if: (i) the 1940 Act requires shares to be voted in the aggregate and not by individual funds; and (ii) when the Trustees determine that the matter affects more than one fund and all affected funds must vote.The Trustees may also determine that a matter only affects certain funds or classes of the Trust and thus only those funds or classes are entitled to vote on the matter.Delaware law does not require the Trust to hold annual meetings of shareholders, and it is anticipated that shareholder meetings will be held only when specifically required by federal or state law.There are no conversion or preemptive rights in connection with shares of the Trust. All shares, when issued in accordance with the terms of the offering, will be fully paid and non-assessable. A shareholder in a fund is entitled to the shareholder’s pro rata share of all distributions arising from that fund’s assets and, upon redeeming shares, will receive the portion of the fund’s net assets represented by the redeemed shares. Shareholders representing 10% or more of the Trust’s (or a fund’s) shares may, as set forth in the Trust Instrument, call meetings of the Trust (or fund) for any purpose related to the Trust (or fund), including, in the case of a meeting of the Trust, the purpose of voting on removal of one or more Trustees. 56 Termination or Reorganization of Trust or Its Series.The Trustees, may, without prior shareholder approval, change the form of organization of the Trust by merger, consolidation or incorporation, so long as the surviving entity is an open-end management investment company.Under the Trust Instrument, the Trustees may also, without shareholder vote, sell and convey all or substantially all of the assets of the Trust to another trust, partnership, association or corporation, or cause the Trust to incorporate in the State of Delaware, so long as the surviving entity is an open-end, management investment company that will succeed to or assume the Trust’s registration statement. Under the Trust Instrument, the Trustees may sell or convey the assets of a fund or reorganize such fund into another investment company registered under the 1940 Act without a shareholder vote. B.Fund Ownership A principal shareholder is any person who owns of record or beneficially 5% or more of the outstanding shares of the Fund.A control person is a shareholder that owns beneficially or through controlled companies more than 25% of the voting securities of a company or acknowledges the existence of control.Shareholders owning voting securities in excess of 25% may determine the outcome of any matter affecting and voted on by shareholders of the Fund.As of the date of this SAI, the Adviser has seeded the Fund with initial capital and is the sole shareholder of the Fund. C.Limitations on Shareholders’ and Trustees’ Liability Delaware law provides that the Fund’s shareholders are entitled to the same limitations of personal liability extended to stockholders of private corporations for profit.In addition, the Trust’s Trust Instrument contains an express disclaimer of shareholder liability for the debts, liabilities, obligations and expenses of the Trust.The Trust’s Trust Instrument provides for indemnification out of each fund’s property of any shareholder or former shareholder held personally liable for the obligations of the fund.The Trust Instrument also provides that the Trust, on behalf of a fund, shall, upon request, assume the defense of any claim made against any shareholder for any act or obligation of the fund and satisfy any judgment thereon.Thus, the risk of a shareholder incurring financial loss on account of shareholder liability is limited to circumstances in which Delaware law does not apply, no contractual limitation of liability was in effect and the portfolio is unable to meet its obligations. The Trust Instrument provides that the Trustees shall not be liable to any person other than the Trust and its shareholders.In addition, the Trust Instrument provides that the Trustees shall not be liable for any conduct or omission in his capacity as Trustee, provided that a Trustee is not protected against any liability to which he would otherwise be subject by reason of willful misfeasance, bad faith, gross negligence or reckless disregard of the duties involved in the conduct of his office. D.Proxy Voting Procedures A copy of the Trust’s and Adviser’s proxy voting procedures are included in Appendix B, respectively.Information regarding how the Fund voted proxies relating to portfolio securities 57 during the twelve-month period ended June 30 is available (i) without charge, upon request, by contacting the Transfer Agent at (877) 344-5407 and (ii) on the SEC’s website at www.sec.gov. E.Code of Ethics The Trust and the Adviser have each adopted a code of ethics under Rule 17j-1 of the 1940 Act which are designed to eliminate conflicts of interest between the Fund and personnel of the Trust and the Adviser.The codes permit such personnel to invest in securities, including securities that may be purchased or held by the Fund, subject to certain limitations. F.Registration Statement This SAI and the Prospectus do not contain all the information included in the Trust’s registration statement filed with the SEC under the 1933 Act with respect to the securities offered hereby.The registration statement, including the exhibits filed therewith, may be examined at the office of the SEC in Washington, D.C. Statements contained herein and in the Prospectus as to the contents of any contract or other documents are not necessarily complete, and, in each instance, are qualified by reference to the copy of such contract or other documents filed as exhibits to the registration statement. G.Financial Statements The Fund’s Financial Statements and Financial Highlights are not provided because the Fund had not commenced operations prior to the date of this Statement of Additional Information. 58 Appendix A – Description of Securities Ratings Corporate and Municipal Long-Term Bond Ratings Standard & Poor’s (“S&P”) Corporate and Municipal Long-Term Bond Ratings: The following descriptions of S&P’s long-term corporate and municipal bond ratings have been published by Standard & Poor’s Financial Service LLC. AAA - An obligation rated ‘AAA’ has the highest rating assigned by S&P.The obligor’s capacity to meet its financial commitment on the obligation is extremely strong. AA - An obligation rated ‘AA’ differs from the highest-rated obligations only to a small degree.The obligor’s capacity to meet its financial commitment on the obligation is very strong. A- An obligation rated ‘A’ is somewhat more susceptible to the adverse effects of changes in circumstances and economic conditions than obligations in higher-rated categories.However, the obligor’s capacity to meet its financial commitment on the obligation is still strong. BBB -An obligation rated ‘BBB’ exhibits adequate protection parameters.However, adverse economic conditions or changing circumstances are more likely to lead to a weakened capacity of the obligor to meet its financial commitment on the obligation. BB, B, CCC, CC, and C - Obligations rated ‘BB’, ‘B’, ‘CCC’, ‘CC’, and ‘C’ are regarded as having significant speculative characteristics. ‘BB’ indicates the least degree of speculation and ‘C’ the highest.While such obligations will likely have some quality and protective characteristics, these may be outweighed by large uncertainties or major exposures to adverse conditions. BB - An obligation rated ‘BB’ is less vulnerable to nonpayment than other speculative issues.However, it faces major ongoing uncertainties or exposure to adverse business, financial, or economic conditions which could lead to the obligor’s inadequate capacity to meet its financial commitment on the obligation. B - An obligation rated ‘B’ is more vulnerable to nonpayment than obligations rated ‘BB’, but the obligor currently has the capacity to meet its financial commitment on the obligation.Adverse business, financial, or economic conditions will likely impair the obligor’s capacity or willingness to meet its financial commitment on the obligation. CCC - An obligation rated ‘CCC’ is currently vulnerable to nonpayment, and is dependent upon favorable business, financial, and economic conditions for the obligor to meet its financial commitment on the obligation.In the event of adverse business, financial, or economic conditions, the obligor is not likely to have the capacity to meet its financial commitment on the obligation. CC - An obligation rated ‘CC’ is currently highly vulnerable to nonpayment. A-1 C- A ‘C’ rating is assigned to obligations that are currently highly vulnerable to nonpayment, obligations that have payment arrearages allowed by the terms of the documents, or obligations of an issuer that is the subject of a bankruptcy petition or similar action which have not experienced a payment default.Among others, the ‘C’ rating may be assigned to subordinated debt, preferred stock or other obligations on which cash payments have been suspended in accordance with the instrument’s terms or when preferred stock is the subject of a distressed exchange offer, whereby some or all of the issue is either repurchased for an amount of cash or replaced by other instruments having a total value that is less than par. D - An obligation rated ‘D’ is in payment default.The ‘D’ rating category is used when payments on an obligation, including a regulatory capital instrument, are not made on the date due even if the applicable grace period has not expired, unless Standard & Poor’s believes that such payments will be made during such grace period.The ‘D’ rating also will be used upon the filing of a bankruptcy petition or the taking of similar action if payments on an obligation are jeopardized.An obligation's rating is lowered to 'D' upon completion of a distressed exchange offer, whereby some or all of the issue is either repurchased for an amount of cash or replaced by other instruments having a total value that is less than par. Plus (+) or Minus (-) - The ratings from ‘AA’ to ‘CCC’ may be modified by the addition of a plus (+) or minus (-) sign to show relative standing within the major rating categories. NR - This indicates that no rating has been requested, that there is insufficient information on which to base a rating, or that Standard & Poor’s does not rate a particular obligation as a matter of policy. Moody’s Investors Service, Inc. (“Moody’s”) Long-Term Corporate Bond Ratings: The following descriptions of Moody’s long-term corporate bond ratings have been published by Moody's Investors Service, Inc. and Moody’s Analytics Inc. Aaa - Obligations rated Aaa are judged to be of the highest quality, with minimal credit risk. Aa - Obligations rated Aa are judged to be of high quality and are subject to very low credit risk. A - Obligations rated A are considered upper-medium grade and are subject to low credit risk. Baa - Obligations rated Baa are subject to moderate credit risk.They are considered medium-grade and as such may possess certain speculative characteristics. Ba - Obligations rated Ba are judged to have speculative elements and are subject to substantial credit risk. B - Obligations rated B are considered speculative and are subject to high credit risk. Caa - Obligations rated Caa are judged to be of poor standing and are subject to very high credit risk. A-2 Ca - Obligations rated Ca are highly speculative and are likely in, or very near, default, with some prospect of recovery of principal and interest. C - Obligations rated C are the lowest rated class of bonds and are typically in default, with little prospect for recovery of principal or interest. Modifiers: Moody’s appends numerical modifiers 1, 2, and 3 to each generic rating classification from Aa through Caa.The modifier 1 indicates that the obligation ranks in the higher end of its generic rating category; the modifier 2 indicates a mid-range ranking; and the modifier 3 indicates a ranking in the lower end of that generic rating category. Moody’s U.S. Municipal Long-Term Bond Ratings: The following descriptions of Moody’s long-term municipal bond ratings have been published by Moody's Investors Service, Inc. and Moody’s Analytics Inc. Aaa - Issuers or issues rated Aaa demonstrate the strongest creditworthiness relative to other US municipal or tax-exempt issuers or issues. Aa - Issuers or issues rated Aa demonstrate very strong creditworthiness relative to other US municipal or tax-exempt issuers or issues. A - Issuers or issues rated A present above-average creditworthiness relative to other US municipal or tax-exempt issuers or issues. Baa - Issuers or issues rated Baa represent average creditworthiness relative to other US municipal or tax- exempt issuers or issues. Ba - Issuers or issues rated Ba demonstrate below-average creditworthiness relative to other US municipal or tax-exempt issuers or issues. B - Issuers or issues rated B demonstrate weak creditworthiness relative to other US municipal or tax- exempt issuers or issues. Caa - Issuers or issues rated Caa demonstrate very weak creditworthiness relative to other US municipal or tax-exempt issuers or issues. Ca - Issuers or issues rated Ca demonstrate extremely weak creditworthiness relative to other US municipal or tax-exempt issuers or issues. C - Issuers or issues rated C demonstrate the weakest creditworthiness relative to other US municipal or tax-exempt issuers or issues. Modifiers: Moody’s appends numerical modifiers 1, 2, and 3 to each generic rating category from Aa through Caa.The modifier 1 indicates that the issuer or obligation ranks in the higher A-3 end of its generic rating category; the modifier 2 indicates a mid-range ranking; and the modifier 3 indicates a ranking in the lower end of that generic rating category. Fitch Ratings’ (“Fitch”) Corporate Bond Ratings: The following descriptions of Fitch’s long-term corporate bond ratings have been published by Fitch Inc. and Fitch Ratings Ltd. AAA – Highest credit quality. ‘AAA’ ratings denote the lowest expectation of credit risk.They are assigned only in cases of exceptionally strong capacity for payment of financial commitments.This capacity is highly unlikely to be adversely affected by foreseeable events. AA - Very high credit quality. ‘AA’ ratings denote expectations of very low credit risk.They indicate very strong capacity for payment of financial commitments.This capacity is not significantly vulnerable to foreseeable events. A - High credit quality. ‘A’ ratings denote expectations of low credit risk.The capacity for payment of financial commitments is considered strong.This capacity may, nevertheless, be more vulnerable to adverse business or economic conditions than is the case for higher ratings. BBB - Good credit quality.‘BBB’ ratings indicate that expectations of credit risk are currently low.The capacity for payment of financial commitments is considered adequate but adverse business or economic conditions are more likely to impair this capacity. BB - Speculative. ‘BB’ ratings indicate an elevated vulnerability to credit risk, particularly in the event of adverse changes in business or economic conditions over time; however, business or financial alternatives may be available to allow financial commitments to be met. B - Highly speculative. ‘B’ ratings indicate that material credit risk is present.For performing obligations, default risk is commensurate with the issuer being rated with an Issuer Default Risk (“IDR”) in the ranges ‘BB’ to ‘C’.For issuers with an IDR below ‘B’, the overall credit risk of this obligation is moderated by the expected level of recoveries should a default occur.For issuers with an IDR above ‘B’, the overall credit risk of this obligation is exacerbated by the expected low level of recoveries should a default occur.For non-performing obligations, the obligation or issuer is in default, or has deferred payment, but the rated obligation is expected to have extremely high recovery rates consistent with a Recovery Rating of ‘RR1’ (outstanding recovery prospects given default). CCC - Substantial credit risk. ‘CCC’ ratings indicate that substantial credit risk is present.For performing obligations, default risk is commensurate with an IDR in the ranges 'B' to 'C'.For issuers with an IDR below 'CCC', the overall credit risk of this obligation is moderated by the expected level of recoveries should a default occur.For issuers with an IDR above 'CCC', the overall credit risk of this obligation is exacerbated by the expected low level of recoveries should a default occur.For non-performing obligations, the obligation or issuer is in default, or has deferred payment, but the rated obligation is expected to have a superior recovery rate consistent with a Recovery Rating of 'RR2' (superior recovery prospects given default). A-4 CC - Very high levels of credit risk. ‘CC’ ratings indicate very high levels of credit risk.For performing obligations, default risk is commensurate with an IDR in the ranges ‘B’ to ‘C’.For issuers with an IDR below ‘CC’, the overall credit risk of this obligation is moderated by the expected level of recoveries should a default occur.For issuers with an IDR above ‘CC’, the overall credit risk of this obligation is exacerbated by the expected low level of recoveries should a default occur.For non-performing obligations, the obligation or issuer is in default, or has deferred payment, but the rated obligation is expected to have a good recovery rate consistent with a Recovery Rating of ‘RR3’ (good recovery prospects given default). C - Exceptionally high levels of credit risk. ‘C’ indicates exceptionally high levels of credit risk.For performing obligations, default risk is commensurate with an IDR in the ranges ‘B’ to ‘C’.The overall credit risk of this obligation is exacerbated by the expected low level of recoveries should a default occur.For non-performing obligations, the obligation or issuer is in default, or has deferred payment, and the rated obligation is expected to have an average, below-average or poor recovery rate consistent with a Recovery Rating of ‘RR4’ (average recovery prospects given default), 'RR5' (below average recovery prospects given default) or ‘RR6’ (poor recovery prospects given default). Defaulted obligations typically are not assigned ‘D’ ratings, but are instead rated in the ‘B’ to ‘C’ rating categories, depending upon their recovery prospects and other relevant characteristics.This approach better aligns obligations that have comparable overall expected loss but varying vulnerability to default and loss. Plus (+) or Minus (-) The modifiers “+” or “-” may be appended to a rating to denote relative status within major rating categories.Such suffixes are not added to the ‘AAA’ obligation rating category, or to corporate finance obligation ratings in the categories below ‘B’. The terms "investment grade" and "speculative grade" have established themselves over time as shorthand to describe the categories 'AAA' to 'BBB' (investment grade) and ‘BB’ to ‘D’ (speculative grade).The terms "investment grade" and "speculative grade" are market conventions, and do not imply any recommendation or endorsement of a specific security for investment purposes. "Investment grade" categories indicate relatively low to moderate credit risk, while ratings in the "speculative" categories either signal a higher level of credit risk or that a default has already occurred. Fitch’s Municipal Bond Long-Term Ratings: The following descriptions of Fitch’s long-term municipal bond ratings have been published by Fitch Inc. and Fitch Ratings Ltd. AAA – Highest credit quality. ‘AAA’ ratings denote the lowest expectation of default risk.They are assigned only in cases of exceptionally strong capacity for payment of financial commitments.This capacity is highly unlikely to be adversely affected by foreseeable events. A-5 AA - Very high credit quality. ‘AA’ ratings denote expectations of very low default risk.They indicate very strong capacity for payment of financial commitments.This capacity is not significantly vulnerable to foreseeable events. A - High credit quality. ‘A’ ratings denote expectations of low default risk.The capacity for payment of financial commitments is considered strong.This capacity may, nevertheless, be more vulnerable to adverse business or economic conditions than is the case for higher ratings. BBB - Good credit quality.‘BBB’ ratings indicate that expectations of credit risk are currently low.The capacity for payment of financial commitments is considered adequate but adverse business or economic conditions are more likely to impair this capacity. BB - Speculative. ‘BB’ ratings indicate an elevated vulnerability to default risk, particularly in the event of adverse changes in business or economic conditions over time; however, business or financial alternatives may be available to allow financial commitments to be met. B: Highly speculative. ‘B’ ratings indicate that material default risk is present, but a limited margin of safety remains.Financial commitments are currently being met; however, capacity for continued payment is vulnerable to deterioration in the business and economic environment. CCC - Substantial credit risk. ‘CCC’ ratings indicate that default is a real possibility. CC - Very high levels of credit risk. ‘CC’ ratings indicate default of some kind appears probable. C - Exceptionally high levels of credit risk. ‘C’ ratings indicate default appears imminent or inevitable. D –Default. ‘D’ ratings indicate a default.Default generally is defined as one of the following: ● failure to make payment of principal and/or interest under the contractual terms of the rated obligation; ● the bankruptcy filings, administration, receivership, liquidation or other winding-up or cessation of the business of an issuer/obligor; or ● the coercive exchange of an obligation, where creditors were offered securities with diminished structural or economic terms compared with the existing obligation. Structured Finance Defaults – “Imminent” default, categorized under ‘C’, typically refers to the occasion where a payment default has been intimated by the issuer, and is all but inevitable.This may, for example, be where an issuer has missed a scheduled payment, but (as is typical) has a grace period during which it may cure the payment default.Another alternative would be where an issuer has formally announced a coercive debt exchange, but the date of the exchange still lies several days or weeks in the immediate future. Additionally, in structured finance transactions, where analysis indicates that an instrument is irrevocably impaired such that it is not expected to pay interest and/or principal in full in A-6 accordance with the terms of the obligation's documentation during the life of the transaction, but where no payment default in accordance with the terms of the documentation is imminent, the obligation will typically be rated in the ‘C’ category. Structured Finance Writedowns - Where an instrument has experienced an involuntary and, in the agency's opinion, irreversible “writedown” of principal (i.e. other than through amortization, and resulting in a loss to the investor), a credit rating of ‘D’ will be assigned to the instrument.Where the agency believes the “writedown” may prove to be temporary (and the loss may be "written up" again in future if and when performance improves), then a credit rating of ‘C’ will typically be assigned.Should the “writedown” then later be reversed, the credit rating will be raised to an appropriate level for that instrument.Should the “writedown” later be deemed as irreversible, the credit rating will be lowered to ‘D’. Notes: In the case of structured and project finance, while the ratings do not address the loss severity given default of the rated liability, loss severity assumptions on the underlying assets are nonetheless typically included as part of the analysis.Loss severity assumptions are used to derive pool cash flows available to service the rated liability. In the case of public finance, the ratings also do not address the loss given default of the rated liability, focusing instead on the vulnerability to default of the rated liability. Plus (+) or Minus (-) - The modifiers “+” or “-”may be appended to a rating to denote relative status within major rating categories.Such suffixes are not added to the ‘AAA’ Long-Term Rating category, or to Long-Term Rating categories below ‘B’. Municipal Short-Term Bond Ratings S&P’s Municipal Short-Term Bond Ratings: The following descriptions of S&P’s short-term municipal ratings have been published by Standard & Poor’s Financial Service LLC. SP-1 - Strong capacity to pay principal and interest.An issue determined to possess a very strong capacity to pay debt service is given a plus (+) designation. SP-2 - Satisfactory capacity to pay principal and interest, with some vulnerability to adverse financial and economic changes over the term of the notes. SP-3 - Speculative capacity to pay principal and interest. Moody’s Short-Term Ratings: The following descriptions of Moody’s short-term ratings have been published by Moody's Investors Service, Inc. and Moody’s Analytics Inc. MIG 1 - This designation denotes superior credit quality.Excellent protection is afforded by established cash flows, highly reliable liquidity support, or demonstrated broad-based access to the market for refinancing. A-7 MIG 2 - This designation denotes strong credit quality.Margins of protection are ample, although not as large as in the preceding group. MIG 3 - This designation denotes acceptable credit quality.Liquidity and cash-flow protection may be narrow, and market access for refinancing is likely to be less well-established. SG - This designation denotes speculative-grade credit quality.Debt instruments in this category may lack sufficient margins of protection. Fitch’s Short-Term Ratings: The following descriptions of Fitch’s short-term ratings have been published by Fitch Inc. and Fitch Ratings Ltd. F1: Highest short-term credit quality.Indicates the strongest intrinsic capacity for timely payment of financial commitments; may have an added "+" to denote any exceptionally strong credit feature. F2: Good short-term credit quality.Good intrinsic capacity for timely payment of financial commitments. F3: Fair short-term credit quality.The intrinsic capacity for timely payment of financial commitments is adequate. B: Speculative short-term credit quality.Minimal capacity for timely payment of financial commitments, plus heightened vulnerability to near term adverse changes in financial and economic conditions. C: High short-term default risk.Default is a real possibility. RD: Restricted default.Indicates an entity that has defaulted on one or more of its financial commitments, although it continues to meet other financial obligations.Applicable to entity ratings only. D: Default.Indicates a broad-based default event for an entity, or the default of a specific short-term obligation. Commercial Paper Ratings S&P’s Commercial Paper Ratings: The following descriptions of S&P’s commercial paper ratings have been published by Standard & Poor’s Financial Service LLC. A-1 - A short-term obligation rated ‘A-1’ is rated in the highest category by Standard & Poor’s.The obligor’s capacity to meet its financial commitment on the obligation is strong.Within this category, certain obligations are designated with a plus sign (+).This indicates that the obligor’s capacity to meet its financial commitment on these obligations is extremely strong. A-8 A-2 - A short-term obligation rated ‘A-2’ is somewhat more susceptible to the adverse effects of changes in circumstances and economic conditions than obligations in higher rating categories.However, the obligor’s capacity to meet its financial commitment on the obligation is satisfactory. A-3 - A short-term obligation rated ‘A-3’ exhibits adequate protection parameters.However, adverse economic conditions or changing circumstances are more likely to lead to a weakened capacity of the obligor to meet its financial commitment on the obligation. B - A short-term obligation rated ‘B’ is regarded as having significant speculative characteristics.Ratings of ‘B-1’, ‘B-2’, and ‘B-3’ may be assigned to indicate finer distinctions within the ‘B’ category.The obligor currently has the capacity to meet its financial commitment on the obligation; however, it faces major ongoing uncertainties that could lead to the obligor’s inadequate capacity to meet its financial commitment on the obligation. B-1 - A short-term obligation rated ‘B-1’ is regarded as having significant speculative characteristics, but the obligor has a relatively stronger capacity to meet its financial commitments over the short-term compared to other speculative-grade obligors. B-2 - A short-term obligation rated ‘B-2’ is regarded as having significant speculative characteristics, and the obligor has an average speculative-grade capacity to meet its financial commitments over the short-term compared to other speculative-grade obligors. B-3 - A short-term obligation rated ‘B-3’ is regarded as having significant speculative characteristics, and the obligor has a relatively weaker capacity to meet its financial commitments over the short-term compared to other speculative-grade obligors. C - A short-term obligation rated ‘C’ is currently vulnerable to nonpayment and is dependent upon favorable business, financial, and economic conditions for the obligor to meet its financial commitment on the obligation. D - A short-term obligation rated ‘D’ is in payment default.The ‘D’ rating category is used when payments on an obligation , including a regulatory capital instrument, are not made on the date due even if the applicable grace period has not expired, unless Standard & Poor’s believes that such payments will be made during such grace period.The ‘D’ rating also will be used upon the filing of a bankruptcy petition or the taking of a similar action if payments on an obligation are jeopardized. Dual Ratings – S&P assigns “dual” ratings to all debt issues that have a put option or demand feature as part of their structure.The first rating addresses the likelihood of repayment of principal and interest as due, and the second rating addresses only the demand feature.The long-term rating symbols are used for bonds to denote the long-term maturity and the short-term rating symbols for the put option (for example, ‘AAA/A-1+’).With U.S. municipal short-term demand debt, note rating symbols are used with the short-term issue credit rating symbols (for example, ‘SP-1+/A-1+’). A-9 Moody’s Commercial Paper Ratings: The following descriptions of Moody’s commercial paper ratings have been published by Moody's Investors Service, Inc. and Moody’s Analytics Inc. P-1 - Issuers (or supporting institutions) rated Prime-1 have a superior ability to repay short-term debt obligations. P-2 - Issuers (or supporting institutions) rated Prime-2 have a strong ability to repay short-term debt obligations. P-3 - Issuers (or supporting institutions) rated Prime-3 have an acceptable ability to repay short-term obligations. NP - Issuers (or supporting institutions) rated Not Prime do not fall within any of the Prime rating categories. Note: Canadian issuers rated P-1 or P-2 have their short-term ratings enhanced by the senior-most long-term rating of the issuer, its guarantor or support-provider. Fitch’s Commercial Paper Ratings: The following descriptions of Fitch’s commercial paper ratings have been published by Fitch Inc. and Fitch Ratings Ltd. F1 - Highest short-term credit quality.Indicates the strongest intrinsic capacity for timely payment of financial commitments; may have an added “+” to denote any exceptionally strong credit feature. F2 - Good short-term credit quality.Good intrinsic capacity for timely payment of financial commitments. F3 - Fair short-term credit quality.The intrinsic capacity for timely payment of financial commitments is adequate. B – Speculative short-term credit quality.Minimal capacity for timely payment of financial commitments, plus heightened vulnerability to near term adverse changes in financial and economic conditions. C - High short-term default risk.Default is a real possibility. RD – Restricted default.Indicates an entity that has defaulted on one or more of its financial commitments, although it continues to meet other financial obligations.Applicable to entity ratings only. D –Default.Indicates a broad-based default event for an entity, or the default of a specific short-term obligation. A-10 The modifiers “+” or “-” may be appended to a rating to denote relative status within major rating categories.Such suffixes are not added to the ‘AAA’ Long-term rating category, to categories below ‘CCC’, or to Short-term ratings other than ‘F1’. (The +/- modifiers are only used to denote issues within the CCC category, whereas issuers are only rated CCC without the use of modifiers.) A-11 APPENDIX B – PROXY VOTING PROCEDURES FORUM FUNDS POLICIES AND PROCEDURES FOR SHAREHOLDER VOTING July 31, 2003 As Amended September 14, 2004 and December 11, 2009 SECTION 1.PURPOSE Shareholders of the various series of Forum Funds (the “Trust”) expect the Trust to vote proxies received from issuers whose voting securities are held by a series of the Trust (each a “Fund”).The Trust exercises its voting responsibilities as a fiduciary, with the goal of maximizing the value of the Trust’s and its shareholders’ investments. This document describes the Policies and Procedures for Voting Proxies (“Policies”) received from issuers whose voting securities are held by each Fund. SECTION 2. RESPONSIBILITIES Adviser.Pursuant to the investment advisory agreements between the Trust and the investment advisers providing advisory services to the Funds, the Trust has delegated the authority to vote proxies received by a Fund regarding securities contained in its portfolio to its investment adviser (each an “Adviser”).These Policies are to be implemented by each Adviser of each Fund for which it provides advisory services.To the extent that these Policies do not cover potential voting issues with respect to proxies received by a Fund, the Adviser shall act on behalf of the applicable Fund to promote the Fund’s investment objectives, subject to the provisions of these Policies. The Adviser shall periodically inform its employees (i) that they are under an obligation to be aware of the potential for conflicts of interest on the part of the Adviser with respect to voting proxies on behalf of the Funds, both as a result of the employee’s personal relationships and due to circumstances that may arise during the conduct of the Adviser’s business, and (ii) that employees should bring conflicts of interest of which they become aware to the attention of the management of the Adviser. The Adviser shall be responsible for coordinating the delivery of proxies by the Fund’s custodian to the Adviser or to an agent of the Adviser selected by the Adviser to vote proxies with respect to which the Adviser has such discretion (a “Proxy Voting Service”). Reporting.The Adviser shall provide periodic reports to the Trust as to the implementation and operation of these Policies and the proxy voting policies and procedures of the Adviser as they relate to the Funds. B-1 SECTION 3.SCOPE These Policies summarize the Trust’s positions on various issues of concern to investors in issuers of publicly-traded voting securities, and give guidance about how each Adviser should vote the Fund’s shares on each issue raised in a proxy statement.These Policies are designed to reflect the types of issues that are typically presented in proxy statements for issuers in which a Fund may invest; they are not meant to cover every possible proxy voting issue that might arise.Accordingly, the specific policies and procedures listed below are not exhaustive and do not address all potential voting issues or the intricacies that may surround specific issues in all cases.For that reason, there may be instances in which votes may vary from these Policies. SECTION 4.POLICIES AND PROCEDURES FOR VOTING PROXIES (A) General (i) Use of Adviser Proxy Voting Guidelines or Proxy Voting Service.If (A) the Adviser has proprietary proxy voting guidelines that it uses for its clients or the Adviser uses a Proxy Voting Service and the Proxy Voting Service has published guidelines for proxy voting; (B) the Trust’s Board of Trustees (the “Board”) has been notified that the Adviser intends to use such Adviser or Proxy Voting Service proxy voting guidelines to vote an applicable Fund’s proxies and has approved such guidelines; and (C) the Adviser’s or Proxy Voting Service’s Guidelines are filed as an exhibit to the applicable Fund’s Registration Statement (each considered “Adviser Guidelines”), then the Adviser may vote, or may delegate to the Proxy Voting Service the responsibility to vote, the Fund’s proxies consistent with such Adviser Guidelines. (ii) Absence of Proxy Voting Guidelines. In the absence of Adviser Guidelines, the Adviser shall vote the Fund’s proxies consistent with Sections B and C below. (B) Routine Matters As the quality and depth of management is a primary factor considered when investing in an issuer, the recommendation of the issuer’s management on any issue will be given substantial weight.The position of the issuer’s management will not be supported in any situation where it is determined not to be in the best interests of the Fund’s shareholders. (i) Election of Directors.Proxies should be voted for a management-proposed slate of directors unless there is a contested election of directors or there are other compelling corporate governance reasons for withholding votes for such directors.Management proposals to limit director liability consistent with state laws and director indemnification provisions should be supported because it is important for companies to be able to attract qualified candidates. (ii) Appointment of Auditors.Management recommendations will generally be supported. B-2 (iii) Changes in State of Incorporation or Capital Structure.Management recommendations about reincorporation should be supported unless the new jurisdiction in which the issuer is reincorporating has laws that would materially dilute the rights of shareholders of the issuer.Proposals to increase authorized common stock should be examined on a case-by-case basis.If the new shares will be used to implement a poison pill or another form of anti-takeover device, or if the issuance of new shares could excessively dilute the value of outstanding shares upon issuance, then such proposals should be evaluated to determine whether they are in the best interest of the Fund’s shareholders. (C) Non-Routine Matters (i) Corporate Restructurings, Mergers and Acquisitions.These proposals should be examined on a case-by-case basis. (ii) Proposals Affecting Shareholder Rights.Proposals that seek to limit shareholder rights, such as the creation of dual classes of stock, generally should not be supported. (iii) Anti-takeover Issues.Measures that impede takeovers or entrench management will be evaluated on a case-by-case basis taking into account the rights of shareholders and the potential effect on the value of the company. (iv) Executive Compensation.Although management recommendations should be given substantial weight, proposals relating to executive compensation plans, including stock option plans, should be examined on a case-by-case basis to ensure that the long-term interests of management and shareholders are properly aligned. (v) Social and Political Issues.These types of proposals should generally not be supported if they are not supported by management unless they would have a readily-determinable, positive financial effect on shareholder value and would not be burdensome or impose unnecessary or excessive costs on the issuer. (D) Conflicts of Interest Each Adviser is responsible for maintaining procedures to identify conflicts of interest and, when applicable, determining the adequacy of a Proxy Voting Service’s procedures to identify conflicts.The Trust recognizes that under certain circumstances an Adviser or Proxy Voting Service may have a conflict of interest in voting proxies on behalf of a Fund advised by the Adviser.A “conflict of interest” includes, for example, any circumstance when the Fund, the Adviser, the principal underwriter, the Proxy Voting Service or one or more of their affiliates (including officers, directors and employees) knowingly does business with, receives compensation from, or sits on the board of, a particular issuer or closely affiliated entity, and, therefore, may appear to have a conflict of interest between its own interests and the interests of Fund shareholders in how proxies of that issuer are voted. B-3 If a Proxy Voting Service determines it has a conflict of interest with respect to voting proxies on behalf of the Fund, the Adviser shall vote the proxy in the best interests of the Fund and its shareholders. If the Adviser determines that it has a conflict of interest with respect to voting proxies on behalf of a Fund, then the Adviser shall contact the Chairman of the Board.In the event that the Chairman determines that he has a conflict of interest, the Chairman shall submit the matter for determination to another member of the Board who is not an “interested person” of the Trust, as defined in the Investment Company Act of 1940, as amended.In making a determination, the Chairman will consider the best interests of Fund shareholders and may consider the recommendations of the Adviser or independent third parties that evaluate proxy proposals.The Adviser will vote the proposal according to the determination and maintain records relating to this process. (E) Abstention The Trust may abstain from voting proxies in certain circumstances.The Adviser or the Chairman of the Board may determine, for example, that abstaining from voting is appropriate if voting may be unduly burdensome or expensive, or otherwise not in the best economic interest of the Fund’s shareholders, such as when foreign proxy issuers impose unreasonable or expensive voting or holding requirements or when the costs to the Fund to effect a vote would be uneconomic relative to the value of the Fund’s investment in the issuer. B-4 PART C OTHER INFORMATION ITEM 28. EXHIBITS (a) Trust Instrument of Registrant as amended and restated on April 14, 2009 (Exhibit incorporated by reference as filed as Exhibit (a) in post-effective amendment No. 249 via EDGAR on April 30, 2009, accession number 0000315774-09-000007). (b) By-Laws of Registrant as amended on April 14, 2009 (Exhibit incorporated by reference as filed as Exhibit (b) in post-effective amendment No. 249 via EDGAR on April 30, 2009, accession number 0000315774-09-000007). (c) See Sections 2.04 and 2.07 of the Trust Instrument as filed as Exhibit (a). (d) Investment Advisory Agreement between Registrant and H.M. Payson& Co. (Exhibit incorporated by reference as filed as Exhibit (5)(a)in post-effective amendment No.62 via EDGAR on May26, 1998, accession number 0001004402-98-000307). Investment Advisory Agreement between Registrant and Beck, Mack & Oliver LLC dated April 10, 2009 (Exhibit incorporated by reference as filed as Exhibit (d)(2) in post-effective amendment No. 249 via EDGAR on April 30, 2009, accession number 0000315774-09-000007). Investment Advisory Agreement between Registrant and Polaris Capital Management, Inc. (Exhibit incorporated by reference as filed as Exhibit (5)(h)in post-effective amendment No.63 via EDGAR on June8, 1998, accession number 0001004402-98-000339). Investment Advisory Agreement between Registrant and D.F. Dent and Company, Inc. (Exhibit incorporated by reference as filed as Exhibit (d)(4) in post-effective amendment No. 320 via EDGAR on June 30, 2011, accession number 0000315774-11-000174). Management Agreement between Registrant and King Investment Advisors, Inc. regarding Fountainhead Special Value Fund(Exhibit incorporated by reference as filed as Exhibit (d)(5) in post-effective amendment No.303 via EDGAR on February25, 2011 (accession number0000315774-11-000023). Investment Advisory Agreement between Registrant and AH Lisanti Capital Growth, LLC (Exhibit incorporated by reference as filed as Exhibit (d)(15) in post-effective amendment No.188 via EDGAR on February24, 2006, accession number 0001275125-06-000062). Amended and Restated Management Agreement between Registrant and Auxier AssetManagement LLC (Exhibit incorporated by reference as filed as Exhibit (d)(7) in post-effective amendment No. 270 via EDGAR on February 19, 2010, accession number 0000315774-10-000033). Investment Advisory Agreement between Registrant and Absolute Investment Advisers, LLC (Exhibit incorporated by reference as filed as Exhibit (d)(21) in post-effective amendment No.171 via EDGAR on May6, 2005, accession number 0001275125-05-000241). Sub-Advisory Agreements between Absolute Investment Advisers, LLC and certain sub-advisers to Absolute Strategies Fund (Exhibit incorporated by reference as filed as Exhibit (d)(22) in post-effective amendment No.171 via EDGAR on May6, 2005, accession number 0001275125-05-000241). Sub-Advisory Agreement between Absolute Investment Advisers LLC and Semaphore Management LLC dated March 12, 2009 (Exhibit incorporated by reference as filed as Exhibit (d)(10) in post-effective amendment No.250 viaEDGAR on June 1, 2009, accession number 0000315774-09-000026). ( 11) Amended and Restated Investment Advisory Agreement between Registrant and Merk Investments (Exhibit incorporated by reference as filed as Exhibit (d)(11) in post-effective amendment No. 326 via EDGAR on July 29, 2011, accession number 0000315774-11-000203). Investment Advisory Agreement between Registrant and Golden Capital Management, LLC (Exhibit incorporated by reference as filed as Exhibit (d)(24) in post-effective amendment No.193 via EDGAR on April28, 2006, accession number 0001193125-06-093182). Sub-Advisory Agreement between Absolute Investment Advisers, LLC and Mohican Financial Management, LLC, regarding Absolute Strategies Fund (Exhibit incorporated by reference as filed as Exhibit (d)(24) in post-effective amendment No.217 via EDGAR on September28, 2007, accession number 0001193125-07-210050). Sub-Advisory Agreement between Absolute Investment Adviser, LLC and Kovitz Investment Group, LLC (Exhibit incorporated by reference as filed as Exhibit (d)(28) in post-effective amendment No.203 via EDGAR on February28, 2007, accession number 0001193125-07-042714). Sub-Advisory Agreement between Absolute Investment Advisers, LLC and Pine Cobble Capital, LLC (Exhibit incorporated by reference as filed as Exhibit (d)(15) in post-effective amendment No. 323 via EDGAR on July 29, 2011, accession number 0000315774-11-000197). Investment Advisory Agreement between Registrant and Spears Abacus Advisors LLC regarding The BeeHive Fund (Exhibit incorporated by reference as filed as Exhibit (d)(27) in post-effective amendment No.239 via EDGAR on September 29, 2008, accession number 0001193125-08-203258). Investment Advisory Agreement between Registrant and Absolute Investment Advisers LLC dated September 30, 2008 with respect to Absolute Opportunities Fund (Exhibit incorporated by reference as filed as Exhibit (d)(26) in post-effective amendment No. 242 via EDGAR in October 15, 2008, accession number 0001193125-08-211081). Sub-Advisory Agreement between Absolute Investment Advisors LLC and Green Eagle Capital LLC (Exhibit incorporated by reference as filed as Exhibit (d)(27) in post-effective amendment No. 243 via EDGAR on October 28, 2008, accession number 0001193125-08-218056). Sub-Advisory Agreement between Absolute Investment Advisors LLC and Kingstown Capital Management L.P. (Exhibit incorporated by reference as filed as Exhibit (d)(28) in post-effective amendment No. 243 via EDGAR on October 28, 2008, accession number 0001193125-08-218056). Sub-Advisory Agreement between Absolute Investment Advisors LLC and Madden Asset Management LLC (Exhibit incorporated by reference as filed as Exhibit (d)(29) in post-effective amendment No. 243 via EDGAR on October 28, 2008, accession number 0001193125-08-218056). Investment Advisory Agreement between Registrant and Waterville Capital, LLC(Exhibit incorporated by reference as filed as Exhibit (d)(28) in post-effective amendment No. 262 via EDGAR on October 30, 2009, accession number 0000315774-09-000151). Advisory Agreement between Registrant and Holland Capital Management LLC (Exhibit incorporated by reference as filed as Exhibit (d)(22) in post-effective amendment No.311 via EDGAR on April 29, 2011accession number 0000315774-11-000093). Investment Advisory Agreement between Registrant and UtendahlCapital Management, LP regarding UCM Government Floating NAV Fund, UCM Credit Floating NAV Fund and UCM Floating NAV Fund (Exhibit incorporated by reference as filed as Exhibit (d)(28) in post-effective amendment No. 276 via EDGAR on March 26, 2010, accession number 0000315774-10-000095). Investment Advisory Agreement between Registrant and Merk Investments, LLC, regarding Merk Currency Enhanced U.S. Equity Fund to be filed by further amendment. Subadvisory Agreement between Absolute Investment Advisers, LLC and MetWest Asset Management, LLC(Exhibit incorporated by reference as filed as Exhibit (d)(27) in post-effective amendment No. 280 via EDGAR on April 30, 2010, accession number0000315774-10-000134). Investment Advisory Agreement between Registrant and MAI Wealth Advisors, LLC (Exhibit incorporated by reference as filed as Exhibit (d)(28) in post-effective amendment No 292 via EDGAR on August 31, 2010, accession number 0000315774-10-000277). Form of Investment Advisory Agreement between Registrant and ICICI Securities Holdings Inc. [D/B/A ICICI Investment Advisors] (Exhibit incorporated by reference as filed as Exhibit (d)(27) in post-effective amendment No. 294 via EDGAR on October 5, 2010, accession number 0000898432-10-001311). Investment Advisory Agreement between Registrant and UCM Partners, L.P. regarding UCM Short Duration Fund (Exhibit incorporated by reference as filed as Exhibit (d)(28) in post-effective amendment No. 298 via EDGAR onDecember 6, 2010, accession number0000315774-10-000348). Subadvisory Agreementbetween Absolute Investment Advisers, LLC and Longhorn Capital Partners, L.P.regarding Absolute Strategies Fund (Exhibit incorporated by reference as filed as Exhibit (d)(29) in post-effective amendment No.303 via EDGAR on February25, 2011 (accession number0000315774-11-000023). Subadvisory Agreement between Absolute Investment Advisers, LLC and St. James Investment Company, LLC regarding Absolute Strategies Fund(Exhibit incorporated by reference as filed as Exhibit (d)(29) in post-effective amendment No.303 via EDGAR on February25, 2011 (accession number0000315774-11-000023). (e) Form of Selected Dealer Agreement between Foreside Fund Services, LLC and securities brokers (Exhibit incorporated by reference as filed as Exhibit (e)(1) in post-effective amendment No. 243 via EDGAR on October 28, 2008, accession number 0001193125-08-218056). Distribution Agreement between Registrant and Foreside Fund Services, LLC dated March 31, 2009 (Exhibit incorporated by reference as filed as Exhibit (e)(2) in post-effective amendment No. 249 via EDGAR on April 30, 2009, accession number 0000315774-09-000007). (2)(A) Amended Appendix to Distribution Agreement between Registrant and Foreside Fund Services, LLC (Exhibit incorporated by reference as filed as Exhibit (e)(2)(A) in post-effective amendment No. 270 via EDGAR on February 19, 2010, accession number 0000315774-10-000033). (f) None. (g) Global Custodial Services Agreement between Forum Funds and Citibank, N.A. (Exhibit incorporated by reference as filed as Exhibit (g)(4) in post-effective amendment No.176 via EDGAR on July29, 2005, accession number 0001275125-05-000362). Custodian Agreement between Registrant and Union Bank, N.A., dated July 31, 2009 (Exhibit incorporated by reference as filed as Exhibit (g)(3) in post-effective amendment No.256 via EDGAR on August 28, 2009, accession number 0000315774-09-000086). (3) Form of Amended Schedule A to the Global Custodial Services Agreement between Forum Funds and Citibank, N.A., is filed herewith. (h) Accounting, Administration and Transfer Agency Services Agreement between Registrant and Citibank, N.A. dated April20, 2007 (Exhibit incorporated by reference as filed as Exhibit (h)(1) in post-effective amendment No.220 Via EDGAR on October31, 2007, accession number 0001193125-07-231202). Shareholder Service Plan of Registrant dated March18, 1998 and amended February 12, 2009 and Form of Shareholder Service Agreement relating to Polaris Global Value Fund (Exhibit incorporated by reference as filed Exhibit (h)(2) in post-effective amendment No. 247 via Edgar on February 17, 2009, accession number 0001193125-09-031402). Shareholder Service Plan of Registrant dated November24, 2003 and amended February 12, 2009 relating to Adams Harkness Small Cap Growth Fund (Exhibit incorporated by reference as filed as Exhibit (h)(3) in post-effective amendment No. 247 via Edgar on February 17, 2009, accession number 0001193125-09-031402). Expense Limitation Agreement between Registrant and King Investment Advisors, Inc. regarding Fountainhead Special Value Fund (Exhibit incorporated by reference as filed as Exhibit (h)(4) in post-effective amendment No.303 via EDGAR on February25, 2011 (accession number0000315774-11-000023). Expense Limitation Agreement between Registrant and D.F. Dent and Company, Inc. (Exhibit incorporated by reference as filed as Exhibit (h)(5) in post-effective amendment No. via EDGAR on October 28, 2010, accession number 297 0000315774-10-000313). Expense Limitation Agreement between Registrant and Auxier Asset Management LLC regarding Auxier Focus Fund(Exhibit incorporated by reference as filed as Exhibit (h)(6) in post-effective amendment No. 295 on October 28, 2010, accession number0000315774-10-000309). Compliance Services Agreement between Registrant and Atlantic Fund Administration, LLC (Exhibit incorporated by reference as Exhibit (h)(13) in post effective amendment No. 235 via EDGAR on July25, 2008, accession number 0001193125-08-158164). Expense Limitation Agreement between Registrant and Beck, Mack & Oliver LLC (Exhibit incorporated by reference as Exhibit (h)(8) in post effective amendment No. 323 via EDGAR on July 29, 2011, accession number 0000315774-11-000197). Expense Limitation Agreement between Registrant and Spears Abacus Advisors LLC (Exhibit incorporated by reference as filed as Exhibit (h)(9) in post-effective amendment No.311 via EDGAR onApril 29, 2011, accession number 0000315774-11-000093). Expense Limitation Agreement between Registrant and Absolute Investment Advisers LLC regarding the Absolute Opportunities Fund (Exhibit incorporated by reference as filed as Exhibit (h)(10) in post-effective amendment No.325 on July 29, 2011, accession number 0000315774-11-000201). Expense Limitation Agreement between Registrant and Golden Capital Management, LLC (Exhibit incorporated by reference as filed as Exhibit (h)(21) in post-effective amendment No. 268 via EDGAR on August 27, 2010, (accession number 0000315774-10-000260). Expense Limitation Agreements between Registrant and Waterville Capital, LLC(Exhibit incorporated by reference as filed as Exhibit (h)(12) in post-effective amendment No. 302 via EDGAR on February25, 2011, (accession number0000315774-11-000021). Expense Limitation Agreement between Registrant and Beck, Mack & Oliver LLC (Exhibit incoporated by reference as filed as Exhibit (h)(13) in post-effective amendment No 323 via EDGAR on July 29, 2011, acession number 0000315774-11-000197). Expense Limitation Agreement between Registrant and Holland Capital Management LLC (Exhibit incorporated by reference as filed as Exhibit (h)(22) in post-effective amendment No 266 via EDGAR on December 23, 2009, accession number 0000315774-09-000232). Expense Limitation Agreement between Registrant and Holland Capital Management LLC with respect to Institutional and A Shares (Exhibit incorporated by reference as filed as Exhibit (h)(15) in post-effective amendment No.311 via EDGAR onApril 29, 2011, accession number 0000315774-11-000093). Operating Services Agreement between Registrant and Merk Investments, LLC to be filed by further amendment. Expense Limitation Agreementbetween Registrant and MAI Wealth Advisors, LLC (Exhibit incorporated by reference as filed as Exhibit (h)(20) in post-effective amendment No 292 via EDGAR on August 31, 2010, accession number 0000315774-10-000277). Form of Expense Limitation Agreement between Registrant and ICICISecurities Holdings Inc. [D/B/A ICICI Investment Advisors](Exhibit incorporated by reference as filed as Exhibit (h)(19) in post-effective amendment No. 294 via EDGAR on October 5, 2010, accession number 0000898432-10-001311). Support for Advisory and Other Services Agreement between ICICI Securities Holdings Inc. [D/B/A ICICI Investment Advisors] and ICICI Prudential Asset Management Company Ltd. ](Exhibit incorporated by reference as filed as Exhibit (h)(19) in post-effective amendment No. 294 via EDGAR on October 5, 2010, accession number 0000898432-10-001311). Expense Limitation Agreementbetween Registrantand UCM Partners, L.P., regarding UCM Short Duration Fund (Exhibit incorporated by reference as filed as Exhibit (h)(21) in post-effective amendment No. 298 via EDGAR on December 6, 2010, accession number 000315774-10-000348). (21) Expense Limitation Agreement between Registrant and D.F. Dent and Company, Inc. regarding the DF Dent Midcap Growth Fund is filed (Exhibit incorporated by reference as filed as Exhibit (h)(20) in post-effective amendment No. 307 via EDGAR on April 8, 2011, accession number 0000315774-11-000074). ( 22) Form of Fund Accounting and Administration Services Agreement between the ICICI India Dynamic Fund, a series of the Registrant, and Jackson Fund Services, a division of Jackson National Asset Management, LLC is filed herewith. (23) Form of Administration and Transfer Agency Services Agreement between Registrant and Atlantic Fund Administration, LLC is filed herewith. (i) Opinion and consent of K&L Gates LLP is filed herewith. (j) None. (k) None. (l) Investment Representation letter of Reich& Tang, Inc. as original purchaser of shares of Registrant (Exhibit incorporated by reference as filed asExhibit (13)in post-effective amendment No.62 via EDGAR on May26, 1998, accession number 0001004402-98-000307). (m) Rule 12b-1 Plan dated February 17, 2006 adopted by Forum Funds for Absolute Strategies Fund, Auxier Focus Fund, Dividend Plus Income Fund , Golden Large Cap Core Fund, Golden Small Cap Core Fund, Lou Holland Growth Fund, Merk Hard Currency Fund, Merk Asian Currency Fund, Merk Currency Enhanced U.S. Equity Fund, The BeeHive Fund and Waterville Large Cap Value Fund(Exhibit incorporated by reference as filed as Exhibit (m)(1) in post-effective amendment No.319 via EDGAR on June 28, 2011accession number 0000315774-11-000168). (n) Amended and restated Rule 18f-3 Plan dated September 9, 2010 adopted by Registrant for Absolute Strategies Fund, Auxier Focus Fund, Dividend Plus Income Fund , Golden Large Cap Core Fund, Golden Small Cap Core Fund, Lou Holland Growth Fund, Merk Hard Currency Fund and Merk Asian Currency Fund, Merk Absolute Return Currency Fund, Merk Currency Enhanced U.S. Equity Fund (Exhibit incorporated by reference as filed as Exhibit (n)(1) in post-effective amendment No.319 via EDGAR on June 28, 2011accession number 0000315774-11-000168). (p) Code of Ethics adopted by Registrant as amended (Exhibit incorporated by reference as filed as Exhibit (p)(1)in post-effective amendment No. 285 via EDGAR on July 20, 2010, accession number 0000315774-10-000203). Code of Ethics adopted by H.M. Payson & Co (Exhibit incorporated by reference as filed as Exhibit (p)(3) in post-effective amendment No. 263 via EDGAR on November 18, 2009, accession number 0000315774-09-000178). Code of Ethics adopted by Beck, Mack & Oliver (Exhibit incorporated by reference as filed as Exhibit (p)(4) in post-effective amendment No. 249 via EDGAR on April 30, 2009, accession number 0000315774-09-000007). Code of Ethics adopted by Polaris Capital Management, Inc. (Exhibit incorporated by reference as filed as Exhibit (p)(5) in post-effective amendment No. 249 via EDGAR on April 30, 2009, accession number 0000315774-09-000007). Code of Ethics adopted by D.F. Dent and Company, Inc. (Exhibit incorporated by reference as filed as Exhibit (p)(6) in post-effective amendment No. 267 via EDGAR on December 30, 2009, accession number 0000315774-09-000244). Code of Ethics adopted by King Investment Advisors, Inc. (Exhibit incorporated by reference as filed as Exhibit (p)(6) in post-effective amendment No.303 via EDGAR on February25, 2011 (accession number0000315774-11-000023). Code of Ethics adopted by AH Lisanti Capital Growth(Exhibit incorporated by reference as filed as Exhibit (p)(7) in post-effective amendment No.319 via EDGAR on June 28, 2011accession number 0000315774-11-000168). Code of Ethics adopted by Auxier Asset Management LLC (Exhibit incorporated by reference as filed as Exhibit (p)(11) in post-effective amendment No. 276 via EDGAR ion March 26, 2010, accession number 0000315774-10-000095). Code of Ethics adopted by Absolute Investment Advisers, LLC (Exhibit incorporated by reference as filed as Exhibit (p)(9)in post-effective amendment No. 285 via EDGAR on July 20, 2010, accession number 0000315774-10-000203). Code of Ethics adopted by Aronson+Johnson+Ortiz, LP (Exhibit incorporated by reference as filed as Exhibit (p)(13) in post-effective amendment No. 253 via EDGAR on July 29,2009, accession number 0000315774-09-000063). Code of Ethics adopted by Longhorn Capital Partners (Exhibit incorporated by reference as filed as Exhibit (p)(11) in post-effective amendment No.319 via EDGAR on June 28, 2011accession number 0000315774-11-000168). Code of Ethics adopted by St. James Investment Company, LLC (Exhibit incorporated by reference as filed as Exhibit (p)(12) in post-effective amendment No.303 via EDGAR on February25, 2011 (accession number0000315774-11-000023). Code of Ethics adopted by Horizon Asset Management, Inc. (Exhibit incorporated by reference as filed as Exhibit (p)(13) in post-effective amendment No.303 via EDGAR on February25, 2011 (accession number0000315774-11-000023). Code of Ethics adopted by MetWest Asset Management, LLC (Exhibit incorporated by reference as filed as Exhibit (p)(15) in post-effective amendment No. 264 via EDGAR on September 21, 2010, accession number 0000315774-10-000292). Code of Ethics adopted by SSI Investment Management, Inc. (Exhibit incorporated by reference as filed as Exhibit (p)(34) in post-effective amendment No.169 via EDGAR on April 28, 2005, accession number 0001275125-05-000215). Code of Ethics adopted by Semaphore Management LLC (Exhibit incorporated by reference as filed as Exhibit (p)(20) in post-effective amendment No. 249 via EDGAR on April 30, 2009, accession number 0000315774-09-000007). Code of Ethics adopted by Yacktman Asset Management Co. (Exhibit incorporated by reference as filed as Exhibit (p)(21) in post-effective amendment No. 256 via EDGAR on August 28, 2009, accession number 0000315774-09-000086). Code of Ethics adopted by Merk Investments, LLC (Exhibit incorporated by reference as filed as Exhibit (p)(22) in post-effective amendment No. 267 via EDGAR on December 30, 2009, accession number 0000315774-09-000244). Code of Ethics adopted by Golden Capital Management, LLC (Exhibit incorporated by reference as filed as Exhibit (p)(19) in post-effective amendment No.319 via EDGAR on June 28, 2011accession number 0000315774-11-000168). Code of Ethics adopted by Foreside Fund Services (Exhibit incorporated by reference as filed as Exhibit (p)(26) in post-effective amendment No.253 via EDGAR on July 29,2009, accession number 0000315774-09-000063). Code of Ethics adopted by Mohican Financial Management (Exhibit incorporated by reference as filed as Exhibit (p)(21) in post-effective amendment No.319 via EDGAR on June 28, 2011accession number 0000315774-11-000168). Code of Ethics adopted by Kovitz Financial Group, LLC (Exhibit incorporated by reference as filed as Exhibit (p)(27) in post-effective amendment No. 263 via EDGAR on November 18, 2009, accession number 0000315774-09-000178). Code of Ethics adopted by Pine Cobble Capital, LLC is (Exhibit incorporated by reference as filed as Exhibit (p)(23) in post-effective amendment No.319 via EDGAR on June 28, 2011accession number 0000315774-11-000168). Code of Ethics adopted by Spears Abacus Advisors LLC (Exhibit incorporated by reference as filed as Exhibit (p)(29) in post-effective amendment No. 263 via EDGAR on November 18, 2009, accession number 0000315774-09-000178). Code of Ethics adopted by Green Eagle Capital, LLC (Exhibit incorporated by reference as filed as Exhibit (p)(25) in post-effective amendment No.303 via EDGAR on February25, 2011 (accession number0000315774-11-000023). Code of Ethics adopted by Kingstown Capital Management, LP (Exhibit incorporated by reference as filed as Exhibit (p)(26) in post-effective amendment No.303 via EDGAR on February25, 2011 (accession number0000315774-11-000023). Code of Ethics adopted by Madden Asset Management (Exhibit incorporated by reference as filed as Exhibit (p)(15) in post-effective amendment No. 264 via EDGAR on September 21, 2010, accession number 0000315774-10-000292). Code of Ethics adopted by Twin Capital Management, Inc. (Exhibit incorporated by reference as filed as Exhibit (p)(35) in post-effective amendment No. 249 via EDGAR on April 30, 2009, accession number 0000315774-09-000007). Code of Ethics adopted by Holland Capital LLC (Exhibit incorporated by reference as filed as Exhibit (p)(34) in post-effective amendment No. 266 via EDGAR on December 23, 2009, accession number 0000315774-09-000232). Code of Ethics adopted by Waterville Capital, LLC (Exhibit incorporated by reference as filed as Exhibit (p)(35) in post-effective amendment No. 272 via EDGAR on February 26, 2010, accession number 0000315774-10-000052). Code of Ethics adopted by Utendahl Capital Management, LP (Exhibit incorporated by reference as Exhibit (p)(36) in post-effective amendment No. 276 via EDGAR on March 26, 2010, accession number 0000315774-10-000095). Code of Ethics adopted by MAI Wealth Advisors, LLC (Exhibit incorporated by reference as filed as Exhibit (p)(32) in post-effective amendment No.319 via EDGAR on June 28, 2011accession number 0000315774-11-000168). (33) Code of Ethics adopted by ICICI Securities Holdings, Inc. is filed herewith. Other Exhibits: (A) Powers of Attorney for John Y. Keffer, James C. Cheng, Costas Azariadis and J. Michael Parish, Trustees of Registrant (Exhibit incorporated byreference as filed as Other Exhibits (A) in post-effective amendment No. 232 via EDGAR on June 6, 2008 accession number 0001193125-08-129746). ITEM 29. PERSONS CONTROLLED BY OR UNDER COMMON CONTROL WITH REGISTRANT None. ITEM 30. INDEMNIFICATION In accordance with Section3803 of the Delaware Business Trust Act, Section10.02 of Registrant’s Trust Instrument provides as follows: “10.02. INDEMNIFICATION (a) Subject to the exceptions and limitations contained in Section (b)below: (i) Every Person who is, or has been, a Trustee or officer of the Trust (hereinafter referred to as a “Covered Person”) shall be indemnified by the Trust to the fullest extent permitted by law against liability and against all expenses reasonably incurred or paid by him in connection with any claim, action, suit or proceeding in which he becomes involved as a party or otherwise by virtue of being or having been a Trustee or officer and against amounts paid or incurred by him in the settlement thereof); (ii) The words “claim,” “action,” “suit,” or “proceeding” shall apply to all claims, actions, suits or proceedings (civil, criminal or other, including appeals), actual or threatened while in office or thereafter, and the words “liability” and “expenses” shall include, without limitation, attorneys’ fees, costs, judgments, amounts paid in settlement, fines, penalties and other liabilities. (b) No indemnification shall be provided hereunder to a Covered Person: (i) Who shall have been adjudicated by a court or body before which the proceeding was brought (A)to be liable to the Trust or its Holders by reason of willful misfeasance, bad faith, gross negligence or reckless disregard of the duties involved in the conduct of the Covered Person’s office or (B)not to have acted in good faith in the reasonable belief that Covered Person’s action was in the best interest of the Trust; or (ii) In the event of a settlement, unless there has been a determination that such Trustee or officer did not engage in willful misfeasance, bad faith, gross negligence or reckless disregard of the duties involved in the conduct of the Trustee’s or officer’s office, (A) By the court or other body approving the settlement; (B) By at least a majority of those Trustees who are neither Interested Persons of the Trust nor are parties to the matter based upon a review of readily available facts (as opposed to a full trial-type inquiry); (C) By written opinion of independent legal counsel based upon a review of readily available facts (as opposed to a full trial-type inquiry); provided, however, that any Holder may, by appropriate legal proceedings, challenge any such determination by the Trustees or by independent counsel. (c) The rights of indemnification herein provided may be insured against by policies maintained by the Trust, shall be severable, shall not be exclusive of or affect any other rights to which any Covered Person may now or hereafter be entitled, shall continue as to a person who has ceased to be a Covered Person and shall inure to the benefit of the heirs, executors and administrators of such a person. Nothing contained herein shall affect any rights to indemnification to which Trust personnel, other than Covered Persons, and other persons may be entitled by contract or otherwise under law. (d) Expenses in connection with the preparation and presentation of a defense to any claim, action, suit or proceeding of the character described in paragraph (a)of this Section5.2 may be paid by the Trust or Series from time to time prior to final disposition thereof upon receipt of an undertaking by or on behalf of such Covered Person that such amount will be paid over by him to the Trust or Series if it is ultimately determined that he is not entitled to indemnification under this Section5.2; provided, however, that either (a)such Covered Person shall have provided appropriate security for such undertaking, (b)the Trust is insured against losses arising out of any such advance payments or (c)either a majority of the Trustees who are neither Interested Persons of the Trust nor parties to the matter, or independent legal counsel in a written opinion, shall have determined, based upon a review of readily available facts (as opposed to a trial-type inquiry or full investigation), that there is reason to believe that such Covered Person will be found entitled to indemnification under this Section5.2. (e) Conditional advancing of indemnification monies under this Section5.2 for actions based upon the 1940 Act may be made only on the following conditions: (i)the advances must be limited to amounts used, or to be used, for the preparation or presentation of a defense to the action, including costs connected with the preparation of a settlement; (ii)advances may be made only upon receipt of a written promise by, or on behalf of, the recipient to repay that amount of the advance which exceeds that amount which it is ultimately determined that he is entitled to receive from the Trust by reason of indemnification; and (iii)(a)such promise must be secured by a surety bond, other suitable insurance or an equivalent form of security which assures that any repayments may be obtained by the Trust without delay or litigation, which bond, insurance or other form of security must be provided by the recipient of the advance, or (b)a majority of a quorum of the Trust’s disinterested, non-party Trustees, or an independent legal counsel in a written opinion, shall determine, based upon a review of readily available facts, that the recipient of the advance ultimately will be found entitled to indemnification. (f) In case any Holder or former Holder of any Series shall be held to be personally liable solely by reason of the Holder or former Holder being or having been a Holder of that Series and not because of the Holder or former Holder acts or omissions or for some other reason, the Holder or former Holder (or the Holder or former Holder’s heirs, executors, administrators or other legal representatives, or, in the case of a corporation or other entity, its corporate or other general successor) shall be entitled out of the assets belonging to the applicable Series to be held harmless from and indemnified against all loss and expense arising from such liability. The Trust, on behalf of the affected Series, shall, upon request by the Holder, assume the defense of any claim made against the Holder for any act or obligation of the Series and satisfy any judgment thereon from the assets of the Series.” With respect to indemnification of an adviser to the Trust, the Investment Advisory Agreement between the Trust and MAI Investment Advisors, LLC includes language similar to the following: “SECTION 3. STANDARD OF CARE. (a) The Trust shall expect, and the Adviser shall give the Trust the benefit of, the Adviser’s best judgment and efforts in rendering its services to the Trust. The Adviser shall not be liable for error of judgment or mistake of law or for any loss incurred by the Trust or any Fund in connection with matters to which this Agreement relates, except a loss resulting from willful misfeasance, bad faith or gross negligence on the part of the Adviser in the performance of its duties hereunder, or by reason of reckless disregard of its obligations and duties hereunder.” With respect to indemnification of an adviser to the Trust, the Investment Advisory Agreements between the Trust and Auxier Asset Management, LLC, H.M. Payson& Co.; and King Investment Advisors, Inc. include language similar to the following: “SECTION 4. STANDARD OF CARE. We shall expect of you, and you will give us the benefit of, your best judgment and efforts in rendering these services to us, and we agree as an inducement to your undertaking these services that you shall not be liable hereunder for any mistake of judgment or in any event whatsoever, except for lack of good faith, provided that nothing herein shall be deemed to protect, or purport to protect, you against any liability to us or to our security holders to which you would otherwise be subject by reason of willful misfeasance, bad faith or gross negligence in the performance of your duties hereunder, or by reason of your reckless disregard of your obligations and duties hereunder.” With respect to indemnification of an adviser to the Trust, the Investment Advisory Agreements between the Trust and Absolute Investment Advisers, LLC; AH Lisanti Capital Growth, LLC;D.F. Dent and Company, Inc.; Golden Capital Management, LLC; Merk Investments, LLC; Polaris Capital Management, Inc.; provide similarly as follows: “SECTION 5. STANDARD OF CARE. (a)The Trust shall expect of the Adviser, and the Adviser will give the Trust the benefit of, the Adviser’s best judgment and efforts in rendering its services to the Trust. The Adviser shall not be liable hereunder for error of judgment or mistake of law or in any event whatsoever, except for lack of good faith, provided that nothing herein shall be deemed to protect, or purport to protect, the Adviser against any liability to the Trust or to the Trust’s security holders to which the Adviser would otherwise be subject by reason of willful misfeasance, bad faith or gross negligence in the performance of the Adviser’s duties hereunder, or by reason of the Adviser’s reckless disregard of its obligations and duties hereunder. (b)The Adviser shall not be responsible or liable for any failure or delay in performance of its obligations under this Agreement arising out of or caused, directly or indirectly, by circumstances beyond its reasonable control including, without limitation, acts of civil or military authority, national emergencies, labor difficulties (other than those related to the Adviser’s employees), fire, mechanical breakdowns, flood or catastrophe, acts of God, insurrection, war, riots or failure of the mails, transportation, communication or power supply.” With respect to indemnification of an adviser to the Trust, the Investment Advisory Agreement between the Trust and ICICI Securities Holdings, Inc. includes language similar to the following: SECTION 5.STANDARD OF CARE.(a) The Trust shall expect of the Adviser, and the Adviser will give the Trust the benefit of, the Adviser’s best judgment and efforts in rendering its services to the Trust.The Adviser shall not be liable hereunder for any mistake of judgment or mistake of law or for any loss arising out of any investment or for any act or omission taken or in any event whatsoever with respect to the Trust, the Fund or any of the Fund’s shareholders in the absence of bad faith, willful misfeasance or gross negligence in the performance of the Adviser’s duties or obligations under this Agreement or by reason of the Adviser’s reckless disregard of its duties and obligations under this Agreement.(b) Adviser shall not be liable for the errors of other service providers to the Trust, including the errors of pricing services, administrator, fund accountant, custodian or transfer agent to the Trust.The Adviser shall not be liable to the Trust for any action taken or failure to act in good faith reliance upon: (i) information, instructions or requests, whether oral or written, with respect to the Fund made to the Adviser by a duly authorized officer of the Trust; (ii) the advice of counsel to the Trust; and (iii) any written instruction or certified copy of any resolution of the Board or any agent of the Board.(c) The Adviser shall not be responsible or liable for any failure or delay in performance of its obligations under this Agreement arising out of or caused, directly or indirectly, by circumstances beyond its reasonable control including, without limitation, acts of civil or military authority, national emergencies, labor difficulties (other than those related to the Adviser’s employees), fire, mechanical breakdowns, flood or catastrophe, acts of God, insurrection, war, riots or failure of the mails, transportation, communication or power supply. With respect to indemnification of the underwriter of the Trust, Section8 of the Distribution Agreement provides: “(a) The Trust will indemnify, defend and hold the Distributor, its employees, agents, directors and officers and any person who controls the Distributor within the meaning of section 15 of the Securities Act or section 20 of the 1934 Act (“Distributor Indemnitees”) free and harmless from and against any and all claims, demands, actions, suits, judgments, liabilities, losses, damages, costs, charges, reasonable counsel fees and other expenses of every nature and character (including the cost of investigating or defending such claims, demands, actions, suits or liabilities and any reasonable counsel fees incurred in connection therewith) which any Distributor Indemnitee may incur, under the Securities Act, or under common law or otherwise, arising out of or based upon (i)the bad faith, willful misfeasance or gross negligence of the Trust in connection with the subject matter of this Agreement; (ii) any material breach by the Trust of its representations an warranties under this Agreement; (iii) any alleged untrue statement of a material fact contained in the Registration Statement or the Prospectuses or arising out of or based upon any alleged omission to state a material fact required to be stated in any one thereof or necessary to make the statements in any one thereof not misleading, unless such statement or omission was made in reliance upon, and in conformity with, information furnished in writing to the Trust in connection with the preparation of the Registration Statement or exhibits to the Registration Statement by or on behalf of the Distributor (“Distributor Claims”). After receipt of the Distributor’s notice of termination under Section 13(e), the Trust shall indemnify and hold each Distributor Indemnitee free and harmless from and against any Distributor Claim; provided, that the term Distributor Claim for purposes of this sentence shall mean any Distributor Claim related to the matters for which the Distributor has requested amendment to the Registration Statement and for which the Trust has not filed a Required Amendment, regardless of with respect to such matters whether any statement in or omission from the Registration Statement was made in reliance upon, or in conformity with, information furnished to the Trust by or on behalf of the Distributor. (b) The Trust may assume the defense of any suit brought to enforce any Distributor Claim and may retain counsel of good standing chosen by the Trust and approved by the Distributor, which approval shall not be withheld unreasonably. The Trust shall advise the Distributor that it will assume the defense of the suit and retain counsel within ten (10)days of receipt of the notice of the claim. If the Trust assumes the defense of any such suit and retains counsel, the defendants shall bear the fees and expenses of any additional counsel that they retain. If the Trust does not assume the defense of any such suit, or if Distributor does not approve of counsel chosen by the Trust or has been advised that it may have available defenses or claims that are not available to or conflict with those available to the Trust, the Trust will reimburse any Distributor Indemnitee named as defendant in such suit for the reasonable fees and expenses of any counsel that person retains. A Distributor Indemnitee shall not settle or confess any claim without the prior written consent of the Trust, which consent shall not be unreasonably withheld or delayed. (c) The Distributor will indemnify, defend and hold the Trust and its several officers and trustees (collectively, the “Trust Indemnitees”), free and harmless from and against any and all claims, demands, actions, suits, judgments, liabilities, losses, damages, costs, charges, reasonable counsel fees and other expenses of every nature and character (including the cost of investigating or defending such claims, demands, actions, suits or liabilities and any reasonable counsel fees incurred in connection therewith), but only to the extent that such claims, demands, actions, suits, judgments, liabilities, losses, damages, costs, charges, reasonable counsel fees and other expenses result from, arise out of or are based upon: (i) any alleged untrue statement of a material fact contained in the Registration Statement or Prospectus or any alleged omission of a material fact required to be stated or necessary to make the statements therein not misleading, if such statement or omission was made in reliance upon, and in conformity with, information furnished to the Trust in writing in connection with the preparation of the Registration Statement or Prospectus by or on behalf of the Distributor; or (ii) any act of, or omission by, the Distributor or its sales representatives that does not conform to the standard of care set forth in Section7 of this Agreement (“Trust Claims”). (d) The Distributor may assume the defense of any suit brought to enforce any Trust Claim and may retain counsel of good standing chosen by the Distributor and approved by the Trust, which approval shall not be withheld unreasonably. The Distributor shall advise the Trust that it will assume the defense of the suit and retain counsel within ten (10)days of receipt of the notice of the claim. If the Distributor assumes the defense of any such suit and retains counsel, the defendants shall bear the fees and expenses of any additional counsel that they retain. If the Distributor does not assume the defense of any such suit, or if the Trust does not approve of counsel chosen by the Distributor or has been advised that it may have available defenses or claims that are not available to or conflict with those available to the Distributor, the Distributor will reimburse any Trust Indemnitee named as defendant in such suit for the reasonable fees and expenses of any counsel that person retains. A Trust Indemnitee shall not settle or confess any claim without the prior written consent of the Distributor, which consent shall not be unreasonably withheld or delayed. (e) The Trust’s and the Distributor’s obligations to provide indemnification under this Section is conditioned upon the Trust or the Distributor receiving notice of any action brought against a Distributor Indemnitee or Trust Indemnitee, respectively, by the person against whom such action is brought within twenty (20)days after the summons or other first legal process is served. Such notice shall refer to the person or persons against whom the action is brought. The failure to provide such notice shall not relieve the party entitled to such notice of any liability that it may have to any Distributor Indemnitee or Trust Indemnitee except to the extent that the ability of the party entitled to such notice to defend such action has been materially adversely affected by the failure to provide notice. (f) The provisions of this Section and the parties’ representations and warranties in this Agreement shall remain operative and in full force and effect regardless of any investigation made by or on behalf of any Distributor Indemnitee or Trust Indemnitee and shall survive the sale and redemption of any Shares made pursuant to subscriptions obtained by the Distributor. The indemnification provisions of this Section will inure exclusively to the benefit of each person that may be a Distributor Indemnitee or Trust Indemnitee at any time and their respective successors and assigns (it being intended that such persons be deemed to be third party beneficiaries under this Agreement). (g) Each party agrees promptly to notify the other party of the commencement of any litigation or proceeding of which it becomes aware arising out of or in any way connected with the issuance or sale of Shares. (h) Nothing contained herein shall require the Trust to take any action contrary to any provision of its Organic Documents or any applicable statute or regulation or shall require the Distributor to take any action contrary to any provision of its Articles of Incorporation or Bylaws or any applicable statute or regulation; provided, however, that neither the Trust nor the Distributor may amend their Organic Documents or Articles of Incorporation and Bylaws, respectively, in any manner that would result in a violation of a representation or warranty made in this Agreement. (i) Nothing contained in this section shall be construed to protect the Distributor against any liability to the Trust or its security holders to which the Distributor would otherwise be subject by reason of its failure to satisfy the standard of care set forth in Section7 of this Agreement.” ITEM 31. BUSINESS AND OTHER CONNECTIONS OF INVESTMENT ADVISER (a) AH Lisanti Capital Growth, LLC The following chart reflects the directors and officers of AH Lisanti Capital Growth, LLCincluding their business connections, which are of a substantial nature. The address of AH Lisanti Capital Growth, LLC is 623 5th Avenue, New York, NY 10022 and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection Mary Lisanti President, Managing Member AH Lisanti Capital Growth, LLC Jeffery Bernstein Senior Vice President AH Lisanti Capital Growth, LLC Karl Dimlich Senior Vice President AH Lisanti Capital Growth, LLC Will Krause Vice President AH Lisanti Capital Growth, LLC (b) Beck, Mack & Oliver LLC The following chart reflects the directors and officers of Beck Mack & Oliver, including their business connections of a substantial nature. The address of BM&O is 360 Madison Ave., New York, NY 10017. Name Title Business Connection Peter A. Vlachos Manager Director BM&O David E. Rappa Member BM&O Zoe A. Vlachos Chief Compliance Officer BM&O Robert C. Beck Senior Member BM&O, Enstar Group, Camden National Gerald M. Sedam, II Member BM&O, Somerset Bank Robert J. Campbell Member BM&O Walter K. Giles Member BM&O Lyman Delano Member BM&O Zachary A. Wydra Member BM&O (c) Auxier Asset Management LLC The following chart reflects the directors and officers of Auxier, including their business connections, which are of a substantial nature. The address of Auxier is 5285 Meadows Road, Suite 333, Lake Oswego, OR 97035-2224 and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection J. Jeffrey Auxier Chief Executive Officer Auxier Lillian Widolff Chief Compliance Officer Auxier (d) D.F. Dent and Company, Inc. The following chart reflects the directors and officers of D.F. Dent, including their business connections, which are of a substantial nature. The address of D.F. Dent is 2 East Read Street, Baltimore, Maryland 21201 and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection Daniel F. Dent President and Treasurer D.F. Dent Thomas F. O’Neil Vice President and Secretary D.F. Dent Linda W. McCleary Vice President D.F. Dent Matt F. Dent Vice President D.F. Dent Michael M. Morrill Vice President D.F. Dent Gary D. Mitchell Vice President D.F. Dent (e) Golden Capital Management, LLC The following chart reflects theofficers of Golden Capital Management, LLC including their business connections, which are of a substantial nature. The address of Golden Capital Management, LLC is Five Resource Square, 10715 David Taylor Drive, Suite 400, Charlotte, North Carolina 28262 and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection Greg W. Golden Chief Executive Officer and President Golden Capital Management Jeff C. Moser Chief Operating Officer Golden Capital Management Jonathan W. Cangalosi Managing Director of Sales and Client Service Golden Capital Management Lynette W. Alexander Managing Director of Operations Golden Capital Management Robert B. Carroll General Counsel and Chief Compliance Officer Golden Capital Management Fred H. Karimian Director of Quantitative Research Golden Capital Management (f) H.M. Payson& Co. The following chart reflects the directors and officers of H.M. Payson& Co., including their business connections, which are of a substantial nature. The address of H.M. Payson& Co. is One Portland Square, Portland, Maine 04101. Name Title Business Connection John C. Downing Managing Director, Chief Compliance Officer H.M. Payson & Co. Thomas M. Pierce Managing Director H.M. Payson & Co. Peter E. Robbins Managing Director, Chief Executive Officer, Chief Investment Officer H.M. Payson & Co. John H. Walker Managing Director, Chairman of the Board H.M. Payson & Co. Teresa M. Esposito Managing Director, Chief Operations Officer, Chief Financial Officer H.M. Payson & Co. John C. Knox Managing Director H.M. Payson & Co. Michael R. Currie Managing Director, President H.M. Payson & Co. William N. Weickert Managing Director, Director of Research & Secretary H.M. Payson & Co. John S. Beliveau Managing Director H.M. Payson & Co. Joel S. Harris Managing Director H.M. Payson & Co. David R. Hines Managing Director H.M. Payson & Co. (g) King Investment Advisors, Inc. The following chart reflects the directors and officers of King, including their business connections, which are of a substantial nature. The address of King is 1980 Post Oak Boulevard, Suite 2400, Houston, Texas 77056-3898 and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection Roger E. King Chairman and President King John R. Servis Director Owner, Commercial Real Estate King, John R. Servis Properties 626 Wilcrest Dr. Houston, TX 77024 Pat H. Swanson Chief Compliance Officer King Jane D. Lightfoot Secretary/Treasurer King (h) Polaris Capital Management, LLC. The following chart reflects the directors and officers of Polaris Capital Management, LLC.,including their business connections, which are of a substantial nature. The address of Polaris is 125 Summer Street, Boston, Massachusetts 02110 and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection Bernard R. Horn, Jr. President, Portfolio Manager Polaris Capital Management, LLC Sumanta Biswas Vice President & AssistantPortfolio Manager Polaris Capital Management, LLC Kathy Jacobs Vice President, Corporate Secretary Polaris Capital Management, LLC Lorroine Horn Director Polaris Capital Management, LLC Christopher K. McLeod Director Polaris Capital Management, LLC President & CEO 454 Life Sciences, a Roche Company 15 Commercial St., Branford, CT 06405 (i) Pine Cobble Capital, LLC The following chart reflects the directors and officers of Pine Cobble Capital, LLC (“Pine Cobble”), including their business connections, which are a substantial nature.The address of Pine Cobble is 60 William Street, Suite 140, Wellesley, Massachusetts 02481, and unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection Robert A. Nicholson Managing Member Pine Cobble Zev D. Nijensohn Managing Member Pine Cobble Kurt P. Dahlgren Chief Financial Officer & Chief Compliance Officer Pine Cobble (j) Absolute Investment Advisers, LLC The following chart reflects the directors and officers of Absolute, including their business connections, which are of a substantial nature. The address of Absolute is 350 Lincoln Street, Suite 216, Hingham, MA 02043 and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection Anthony R. Bosch Managing Principal, General Counsel and Chief Compliance Officer Absolute Brian D. Hlidek Managing Principal Absolute James P. Compson Managing Principal and Portfolio Manager Absolute Christian E. Aymond Managing Principal Absolute Christopher A. Ward Principal Absolute (k) Aronson+Johnson+Ortiz, LP The following chart reflects the directors and officers of Aronson, including their business connections, which are of a substantial nature. The address of Aronson is 230 South Broad Street, 20th Floor, Philadelphia, Pennsylvania 19102 and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection Theodore R. Aronson Managing Principal; Limited Partner AJO Martha E. Ortiz Principal; Limited Partner AJO Kevin M. Johnson Principal; Limited Partner AJO Paul E. Dodge Principal; Limited Partner AJO Stefani Cranston Principal; Limited Partner AJO Gina Maria N. Moore Principal; Limited Partner AJO Stuart P. Kaye Principal; Limited Partner AJO. Prior to joining AJO in 2008, Mr. Kaye was head of research in the U.S. Structured Products Group at Invesco. Gregory J. Rogers Principal; Limited Partner AJO Aronson+Johnson+Ortiz, LLC General Partner AJO Joseph F. Dietrick Principal; Limited Partner; Chief Compliance Officer AJO Douglas D. Dixon Principal; Limited Partner AJO R. Brian Wenzinger Principal; Limited Partner AJO Christopher J. Whitehead Principal; Limited Partner AJO (l) Longhorn Capital Partners, L.P. The following chart reflects the directors and officers of Longhorn Capital Partners, L.P.,including their business connections, which are of a substantial nature. The address of Longhorn Capital Partners, L.P. is 1445 Ross Avenue, Suite 5000, Dallas, Texas 75202 and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection Kristopher N. Kristynik Principal and Chief Investment Officer Longhorn Philip M. Eckian Principal and Co-Portfolio Manager Longhorn Britton L. Brown Chief Financial Officer and Chief Compliance Officer Longhorn (m) St. James InvestmentCompany, LLC The following chart reflects the directors and officers of St. James, including their business connections, which are of a substantial nature. The address ofSt. Jamesis2716 Fairmount Street, Dallas, Texas 75201and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection Brian C. Mark Member St. James Robert J. Mark Managing Member, Chief Compliance Officer St. James Lawrence J. Redell Member St. James William R. Sachs Member St. James (n) Horizon Asset Management, Inc. The following chart reflects the directors and officers of Horizon, including their business connections, which are of a substantial nature. The address of Horizon is 470 Park Avenue South, 4th Floor , New York, New York 10016 and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection Denise M. Kashey Director Horizon Steven Bregman Director; President & Chief Operations Officer Horizon Mark Wszolek Chief Compliance Officer Horizon Peter Doyle Director; Vice President; Horizon Thomas C. Ewing Director Horizon Andrew M. Fishman Chief Compliance Officer; General Counsel & Secretary Horizon John Meditz Vice Chairman; Director Horizon Murray Stahl Chairman; Treasurer & Chief Executive Officer Horizon (o) MetWest Asset Management, LLC (MetWest) The following chart reflects the directors and officers of MetWest, including their business connections, which are of a substantial nature. The address of MetWest is 865 Figueroa Street, Los Angeles, California 90017 and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection Tad Rivelle Chief Investment Officer MetWest David B. Lippman Chief Executive Officer MetWest Laird R. Landmann President MetWest Scott B. Dubchansky Managing Director MetWest Bryan Whalen Managing Director MetWest Mitchell Flack Managing Director MetWest Stephen M. Kane Generalist Portfolio Manager MetWest Joseph D. Hattesohl Chief Financial Officer MetWest Anthony C. Scibelli Director of Marketing MetWest Patrick A. Moore Director of Client Service MetWest Keith T. Kirk Chief Compliance Officer MetWest George Ristic Chief Technology Officer MetWest Cal Rivelle Chief Operating Officer MetWest MWAM Holdings, LLC Member MetWest (p) SSI Investment Management, Inc. The following chart reflects the directors and officers of SSI, including their business connections, which are of a substantial nature. The address of SSI is 9440 Santa Monica Blvd., 8th Floor, Beverly Hills, California 90210 and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection John D. Gottfurcht President SSI Amy J. Gottfurcht Chairman; CEO; Secretary SSI George M. Douglas Vice President; Chief Investment Officer SSI Syed F. Mehdi CCO; Vice President; Human Resources SSI (q) TWIN Capital Management, Inc. The following chart reflects the directors and officers of TWIN, including their business connections, which are of a substantial nature. The address of TWIN is 3244 Washington Road, Suite 202, McMurray, Pennsylvania 15317-3153 and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection Geoffrey Gerber President; CIO TWIN James D. Drake Controller; Chief Compliance Officer TWIN Christopher Erfort Senior Vice President, Portfolio Management TWIN James Hough Senior Vice President, Quantitative Systems TWIN (r) Yacktman Asset Management Co. The following chart reflects the directors and officers of Yacktman, including their business connections, which are of a substantial nature. The address of Yacktman is 1110 Lake Cook Road, Suite 385, Buffalo Grove, Illinois 60089 and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection Donald A. Yacktman President & Treasurer Yacktman Ronald W. Ball Senior Vice President Yacktman Stephen A. Yacktman Senior Vice President & Secretary Yacktman Jason Subotky Vice President Yacktman Russell Wilkins Vice President Yacktman Kent Arnett Vice President & Chief Compliance Officer (s) Kovitz Investment Group, LLC The following chart reflects the directors and officers of Kovitz, including their business connections, which are of a substantial nature. The address of Kovitz is 222 West Adams Street, Suite 2160, Chicago, Illinois 60606 and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection Mitchell A. Kovitz Chief Executive Officer Kovitz Jonathan A. Shapiro Chief Financial Officer Kovitz Marc S. Brenner President, Chief Legal Officer and Chief Compliance Officer Kovitz Bruce A. Weininger Vice President Kovitz Harold (Skip) Gianopulos, Jr. Managing Director Kovitz Edward W. Edens Director-Client Services Kovitz Richard P. Salerno Director-Fixed Income Kovitz (t) Mohican Financial Management, LLC The following chart reflects the directors and officers of Mohican, including their business connections, which are of a substantial nature. The address of Mohican is 21 Railroad Avenue, Suite 35, Cooperstown, New York 13326 and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection Eric C. Hage Managing Member, Chief Executive Officer & Chief Investment Officer Mohican Daniel C. Hage Chief Operating Officer and Senior Trader Mohican (u) Merk Investments, LLC (“Merk”) The following chart reflects the directors and officers of Merk, including their business connections, which are of a substantial nature. The address of Merk is 555 BryantStreet #455, Palo Alto, CA 94301 and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection Axel Merk President Merk Investments LLC; World Fliers Ltd., Director Hanna Tikkanen Merk Vice President Merk Investments LLC Kimberly Schuster Director of Finance Merk Investments LLC Deborah Goldberg Chief Compliance Officer Merk Investments LLC (v) Spears Abacus Advisors LLC The following chart reflects themanagers and officers of Spears Abacus Advisors LLC (“Spears Abacus”), including their business connections, which are of a substantial nature. The address of Spears Abacus is 147 E. 48th Street, New York, NY 10017, and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection William G. Spears Chief Executive Officer and Manager Spears Abacus; Spears, Grisanti & Brown, 2001-2006 Robert M. Raich President and Manager Spears Abacus Frank A. Weil Manager Spears Abacus Stephen H. Frank Principal Spears Abacus (w) Green Eagle Capital LLC The following chart reflects the directors and officers of Green Eagle Capital LLC, including their business connections, which are of a substantial nature. The address of Green Eagle Capital LLC is 250 East Illinois Road, Suite 200, Lake Forest, IL 60045 and, unless indicated otherwise below, that address is the principal address of any company with which the directors and officers are connected. Name Title Business Connection Daniel Sperrazza Managing Member Green Eagle Capital Management, LLC (General Partner of Green Eagle Credit Fund, LP) Director and Secretary Green Eagle Credit Master Fund, Ltd. and Green Eagle Credit Offshore Fund, Ltd. Glenn Migliozzi Managing Member Green Eagle Capital Management, LLC (General Partner of Green Eagle Credit Fund, LP) Director and Secretary Green Eagle Credit Master Fund, Ltd. and Green Eagle Credit Offshore Fund, Ltd. (x) Madden Asset Management, LLC The following chart reflects the directors and officers of Madden Asset Management, LLC, including their business connections, which are of a substantial nature. The address of Madden Asset Management, LLC is One International Place, 24th Floor, Boston, MA 02110 and, unless indicated otherwise below, that address is the principal address of any company with which the directors and officers are connected. Name Title Business Connection Rob Madden Managing Member Madden Asset Management, LLC Scott Madden COO Madden Asset Management, LLC (y) Kingstown Capital Management, LP The following chart reflects the directors and officers of Kingstown Capital Management, LP, including their business connections, which are of a substantial nature. The address of Kingstown Capital Management, LP, is 1270 Broadway, Suite 1009, New York, NY 10001 and, unless indicated otherwise below, that address is the principal address of any company with which the directors and officers are connected. Name Title Business Connection Michael Blitzer Managing Partner Also Managing Partner of Kingstown Partners, LP Guy Shanon Managing Partner Also Managing Partner of Kingstown Partners, LP (z) Semaphore Management LLC The following chart reflects the directors and officers of Semaphore Management LLC, including their business connections, which are of a substantial nature. The address of Semaphore Management LLC is 320 Park Avenue, 10th Floor, New York, New York 10022 and, unless indicated otherwise below, that address is the principal address of any company with which the directors and officers are connected. Name Title Business Connection Paul J. Carpenter Managing Member Semaphore Management LLC Managing Member Otis Partners LLC Director Semaphore Offshore Ltd Hoyt Ammidon, III Managing Member Semaphore Management LLC Managing Member Otis Partners LLC Director Semaphore Offshore Ltd Robert C. Penberth Chief Financial Officer and Chief Compliance Semaphore Management LLC (aa) Holland Capital Management LLC The following chart reflects the directors and officers of Holland Capital Management LLC, including their business connections, which are of a substantial nature.The address of Holland Capital Management LLC is One North Wacker Drive, Suite 700, Chicago, Illinois, 60606 and, unless indicated otherwise below, that address is the principal address of any company with which the directors and officers are connected. Name Title Business Connection Louis A. Holland Director Consultant: Cumota LLC; Cumota Consulting LLC; Brickland Partners, Inc. Monica L. Walker, CPA President, Chief Investment Officer – Equity; Director; Former Managing Director, Managing Partner and Portfolio Manager None Laura J. Janus, CFA Chief Investment Officer – Fixed Income; Director; Former Managing Partner and Portfolio Manager None Susan M. Chamberlain Chief Compliance Officer None (bb) Waterville Capital, LLC The following chart reflects the directors and officers of WatervilleCapital, LLC, including their business connections, which are of a substantial nature. The address of Waterville Capital, LLC, is Radnor Court, Suite 140, 259 Radnor-Chester Road, Radnor, PA 19087 and, unless indicated otherwise below, that address is the principal address of any company with which the directors and officers are connected. Name Title Other Business Connection F. SeanBonner Managing Member None Joseph Delaney Managing Member, Chief Compliance Officer None (cc) UCM Partners, L.P. The following chart reflects the directors and officers of UCM Partners, L.P., including their business connections, which are of a substantial nature. The address of UCM Partners, L.P. is 52 Vanderbilt Avenue, Suite 401, New York, NY 10017 and, unless indicated otherwise below, that address is the principal address of any company with which the directors and officers are connected. Name Title Business Connection Gregory Parsons ChiefExecutive Officer UCM Partners, L.P. Managing Member (2007-2008) CP Capital Partners Thomas Mandel Senior Managing Director UCM Partners, L.P. Jay Menozzi Chief Investment Officer UCM Partners, L.P. (dd) MAI Wealth Advisors, LLC The following chart reflects the directors and officers ofMAI Wealth Advisors, LLC, including their business connections, which are of a substantial nature. The address of MAI Wealth Advisors, LLC is 1360 E. Ninth Street, Suite 1100, Cleveland,OH44114 and, unless indicated otherwise below, that address is the principal address of any company with which the directors and officers are connected. Name Title Business Connection Richard J. Buoncore Managing Partner MAI Wealth Advisors, LLC Director United Community Financial Corp. Trustee Fordham University Gerald H. Gray Chief Investment Officer MAI Wealth Advisors, LLC Mark H. Summers Chief Operating Officer MAI Wealth Advisors, LLC Thomas J. Bartos Chief Compliance Officer MAI Wealth Advisors, LLC Kenneth W. Ostrowski Managing Director MAI Wealth Advisors, LLC Mark J. Castell Managing Director MAI Wealth Advisors, LLC Lu Anne Morrison Managing Director MAI Wealth Advisors, LLC John G. Palguta Managing Director MAI Wealth Advisors, LLC Roberta J. Lemmo Managing Director MAI Wealth Advisors, LLC James D. Kacic Chief Financial Officer MAI Wealth Advisors, LLC (ee) ICICI Securities Holdings, Inc. The following chart reflects the directors and officers ofICICI Securities Holdings, Inc., including their business connections, which are of a substantial nature. The address of ICICI Securities Holdings is 415 Madison Avenue, Suite 1427, New York,NY10017 and, unless indicated otherwise below, that address is the principal address of any company with which the directors and officers are connected. Name Title Business Connection Krishna Prasad T. President and Chief Executive Officer ICICI Securities Holdings, Inc. Gopakumar Puthenveettil Director President and Director ICICI Securities Holdings, Inc.
